Exhibit 10.1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF MAY 28, 2014

by and among

CARTER/VALIDUS OPERATING PARTNERSHIP, LP,

AS BORROWER,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

AND

CAPITAL ONE, NATIONAL ASSOCIATION,

AS DOCUMENTATION AGENT,

AND

BANK OF AMERICA, N.A.,

AS SYNDICATION AGENT,

AND

SUNTRUST BANK,

AS SYNDICATION AGENT,

AND

KEYBANC CAPITAL MARKETS,

AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of the 28th day of May, 2014 by and among CARTER/VALIDUS OPERATING PARTNERSHIP,
LP, a Delaware limited partnership (the “Borrower”), KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), the other lending institutions which are parties to
this Agreement as “Lenders”, and the other lending institutions that may become
parties hereto pursuant to §18 (together with KeyBank, the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders (the “Agent”) and KEYBANC
CAPITAL MARKETS, as Sole Lead Arranger and Sole Book Runner.

R E C I T A L S

WHEREAS, the Borrower, KeyBank, the Agent and the Lenders have entered into that
certain First Amended and Restated Credit Agreement dated as of November 19,
2012, as amended by the First Amendment to First Amended and Restated Credit
Agreement and Amendment to Unconditional Guaranty of Payment and Performance
dated as of March 15, 2013, the Second Amendment to First Amended and Restated
Credit Agreement dated as of June 11, 2013, and the Third Amendment to First
Amended and Restated Credit Agreement and Amendment to Other Loan Documents
dated as of August 9, 2013 (collectively, the “Original Credit Agreement”); and

WHEREAS, the parties desire to enter into this Agreement to amend and restate
the Original Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate and
covenant and agree as follows:

 

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:

Acquisition Closing Costs. The actual deal costs incurred by REIT and its
Subsidiaries in connection with acquisitions of Real Estate determined in
accordance with GAAP. Acquisition Closing Costs shall only include those deal
costs that are associated with Real Estate that is being actively negotiated for
purchase, or have been consummated.

Actual Debt Service Amount. The actual annual principal (excluding balloon
payments) and interest that was paid with respect to all Unsecured Debt
(including the Loans and Letter of Credit Liabilities) for the prior two fiscal
quarters most recently ended annualized.

Additional Commitment Request Notice. See §2.11(a).

Additional Guarantor. Each additional Wholly Owned Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.4.



--------------------------------------------------------------------------------

Adjusted Consolidated EBITDA. On any date of determination, the sum of
(a) Consolidated EBITDA for the prior two (2) fiscal quarters most recently
ended annualized, less (b) Capital Reserves.

Adjusted Consolidated Fixed Charges. On any date of determination, Consolidated
Fixed Charges for the prior two (2) fiscal quarters most recently ended
annualized.

Adjusted Net Operating Income. On any date of determination, the sum of (a) Net
Operating Income from the Unencumbered Pool Properties for the prior two
(2) fiscal quarters most recently ended annualized, less (b) the Capital
Reserves. For any Unencumbered Pool Property acquired by Borrower or a
Subsidiary Guarantor that has not been owned for two (2) fiscal quarters, Net
Operating Income for such Unencumbered Pool Property shall be the pro forma Net
Operating Income for such asset for the first two (2) fiscal quarters of
ownership (with the income based upon pro forma rents to be received by Borrower
or a Subsidiary Guarantor during the first two fiscal quarters of ownership), as
reasonably approved by Agent; provided that for the second (2nd) quarter of such
two (2) fiscal quarter period, the actual Net Operating Income for the first
(1st) fiscal quarter shall be used instead of the pro forma Net Operating Income
for such first (1st) quarter.

Advisor. Carter/Validus Advisors, LLC, a Delaware limited liability company.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s or manager’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing ten percent (10%) or more of the outstanding
limited partnership interests, preferred stock or other ownership interests of
such Person.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. McKenna Long & Aldridge LLP or such other counsel as
selected by Agent.

Agreement. This Second Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.

 

2



--------------------------------------------------------------------------------

Agreement Regarding Fees. See §4.2.

Applicable Margin. On any date the Applicable Margin for LIBOR Rate Loans and
Base Rate Loans shall be as set forth below based on the ratio of the
Consolidated Total Indebtedness of REIT and its respective Subsidiaries to the
Gross Asset Value of REIT and its respective Subsidiaries:

 

Pricing Level

 

Ratio

 

LIBOR Rate

Loans

 

Base Rate

Loans

Pricing Level 1

  Less than 35%   1.75%   0.75%

Pricing Level 2

  Greater than or equal to 35% but less than 40%   2.00%   1.00%

Pricing Level 3

  Greater than or equal to 40% but less than 45%   2.15%   1.15%

Pricing Level 4

  Greater than or equal to 45%   2.25%   1.25%

The initial Applicable Margin shall be at Pricing Level 1. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first
(1st) day of the first (1st) month following the delivery by Borrower to the
Agent of the Compliance Certificate after the end of a calendar quarter. In the
event that Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then without limiting any
other rights of the Agent and the Lenders under this Agreement, the Applicable
Margin for Loans shall be at Pricing Level 4 until such failure is cured within
any applicable cure period, or waived in writing by the Majority Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first
(1st) day of the first (1st) month following receipt of such Compliance
Certificate.

In the event that the Agent and the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Applicable Period, (ii) the Applicable Margin
shall be determined as if the Pricing Level for such higher Applicable Margin
were applicable for such Applicable Period, and (iii) the Borrower shall within
three (3) Business Days of demand thereof by the Agent pay to the Agent the
accrued additional amount owing as a result of such increased Applicable Margin
for such Applicable Period, which payment shall be promptly applied by the Agent
in accordance with this Agreement.

Appraisal. An MAI appraisal of the value of a parcel of Real Estate, determined
on an “as-is” value basis, performed by an independent appraiser selected by the
Agent who is not an employee of REIT, Borrower or any of their Subsidiaries, the
Agent or a Lender, the form and substance of such appraisal and the identity of
the appraiser to be in compliance with the

 

3



--------------------------------------------------------------------------------

Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
the rules and regulations adopted pursuant thereto and all other regulatory laws
and policies (both regulatory and internal) applicable to the Lenders and
otherwise acceptable to the Agent.

Appraised Value. The “as-is” value of a parcel of Real Estate determined by the
most recent Appraisal of such Real Estate, subject, however, to such changes or
adjustments to the value determined thereby as may be required by the appraisal
department of the Agent in its good faith business judgment.

Arranger. KeyBanc Capital Markets or any successor.

Assignment and Acceptance Agreement. See §18.1.

Authorized Officer. Any of the following Persons: Chief Executive Officer, Chief
Operating Officer and Chief Financial Officer of the REIT and such other Persons
as Borrower shall designate in a written notice to Agent.

Balance Sheet Date. December 31, 2013.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate,”
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate, or
(c) one percent (1%). The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the rate of interest payable hereunder resulting from a change in the Base Rate
shall become effective as of the opening of business on the Business Day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.

Base Rate Loans. Collectively, the Revolving Credit Base Rate Loans, the Term
Base Rate Loans and the Swing Loans, bearing interest by reference to the Base
Rate.

Borrower. Carter/Validus Operating Partnership, LP, a Delaware limited
partnership.

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of the Borrower
to draw down, on the first day of the applicable Interest Period, any amount as
to which the Borrower has elected a LIBOR Rate Loan.

Building. With respect to each parcel of Real Estate, all of the buildings,
structures and improvements now or hereafter located thereon.

 

4



--------------------------------------------------------------------------------

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capital Lease Obligations. With respect to any Person, the obligations of such
Person to pay rent or other amounts under any Capitalized Lease.

Capital Reserve. For any period, the sum of the Data Center Properties Capital
Reserve plus the Medical Properties Capital Reserve.

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least BBB+ or the
equivalent thereof by S&P or Baa1 or the equivalent thereof by Moody’s and
(B) capital and surplus in excess of $100,000,000.00; (iii) commercial paper or
municipal bonds rated at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s and in either case maturing within one hundred
twenty (120) days from such date, and (iv) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least Aaa or the
equivalent thereof by Moody’s.

CERCLA. The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of REIT or the Borrower equal to at least
twenty percent (20.0%);

(b) as of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of REIT or the Borrower consists of individuals who were not
either (i) directors or trustees of REIT or the Borrower as of the corresponding
date of the previous year, or (ii) selected or nominated to become directors or
trustees by the Board of REIT or the Borrower of which a majority consisted of
individuals described in clause (b)(i) above, or (iii) selected or nominated to
become directors or trustees by the Board of REIT or the Borrower, which
majority consisted of individuals described in clause (b)(i) above and
individuals

 

5



--------------------------------------------------------------------------------

described in clause (b)(ii), above (excluding, in the case of both clause
(ii) and (iii) above, any individual whose initial nomination for, or assumption
of office as, a member of the Board occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors or trustees by any Person or group other than a
solicitation for the election of one or more directors or trustees by or on
behalf of the Board); or

(c) REIT or the Borrower consolidates with, is acquired by, or merges into or
with any Person (other than a merger permitted by §8.4); or

(d) the Borrower shall no longer be directly or indirectly eighty percent
(80%) owned and controlled by REIT; or

(e) the Borrower fails to own, directly or indirectly, free of any lien,
encumbrance or other adverse claim, at least one hundred percent (100%) of the
economic, voting and beneficial interest of each Subsidiary Guarantor; or

(f) any two of John Carter, Lisa Drummond, Todd Sakow and Michael Seton shall
cease to be Chief Executive Officer, Chief Operating Officer, Chief Investment
Officer and Chief Financial Officer of REIT and a competent and experienced
director or officer, as applicable, shall not be approved by the Majority
Lenders within six (6) months of such event, which approval the Majority Lenders
shall not unreasonably withhold, condition or delay; or

(g) (i) the Borrower shall no longer be managed and advised by Advisor, or
(ii) the Advisor shall no longer be directly or indirectly majority owned and
controlled by the owners of the Advisor as of the date of this Agreement, or
(iii) any two of John Carter, Lisa Drummond, Todd Sakow and Michael Seton shall
cease to be active on a daily basis in the management of the Advisor and a
competent and experienced executive shall not be approved by the Majority
Lenders within six (6) months of such event, which approval the Majority Lenders
shall not unreasonably withhold, condition or delay.

Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied.

CMS. The U.S. Centers for Medicare and Medicaid Services.

Code. The Internal Revenue Code of 1986, as amended.

Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

Commitment. With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender, and (b) the Term Loan Commitment of such
Lender, in the amount set forth on Schedule 1.1 hereto as the amount of such
Lender’s Commitment to make or maintain Loans to the Borrower as the same may be
changed from time to time in accordance with the terms of this Agreement.

Commitment Increase. An increase in the Total Commitment to not more than
$500,000,000.00 pursuant to §2.11.

 

6



--------------------------------------------------------------------------------

Commitment Increase Date. See §2.11(a).

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement; provided that if the Commitments of the
Lenders have been terminated as provided in this Agreement, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

Compliance Certificate. See §7.4(c).

CON. A certificate of need or similar certificate, license or approval issued by
the State Regulator for the Unencumbered Pool Properties.

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of REIT, the Borrower and their respective Subsidiaries for such period
determined on a Consolidated basis plus (without duplication) such Person’s
Equity Percentage of EBITDA of its Unconsolidated Affiliates and Subsidiaries of
Borrower that are not Wholly Owned Subsidiaries for such period.

Consolidated Fixed Charges. On any date of determination, the sum of
(a) Consolidated Interest Expense for the period of two (2) fiscal quarters most
recently ended annualized (both expensed and capitalized), plus (b) all of the
principal due and payable and principal paid with respect to Indebtedness of
REIT, the Borrower and their respective Subsidiaries during such period, other
than any balloon, bullet or similar principal payment which repays such
Indebtedness in full and any voluntary full or partial prepayments prior to
stated maturity thereof, plus (c) all Preferred Distributions paid during such
period, plus (d) the principal payment on any Capital Lease Obligations. Such
Person’s Equity Percentage in the fixed charges referred to above of its
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries shall be included (without duplication) in the determination of
Consolidated Fixed Charges.

Consolidated Interest Expense. On any date of determination, without
duplication, (a) total Interest Expense of REIT, the Borrower and their
respective Subsidiaries determined on a Consolidated basis in accordance with
GAAP for the period of two (2) fiscal quarters most recently ended annualized,
plus (b) such Person’s Equity Percentage of Interest Expense of its
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries for such period.

 

7



--------------------------------------------------------------------------------

Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

Consolidated Total Indebtedness. All Indebtedness of REIT, the Borrower and
their respective Subsidiaries determined on a Consolidated basis and shall
include (without duplication), such Person’s Equity Percentage of the
Indebtedness of its Unconsolidated Affiliates and Subsidiaries of Borrower that
are not Wholly Owned Subsidiaries.

Consolidated Total Unsecured Debt. As of any date of determination, all
Unsecured Debt of REIT and its Subsidiaries determined on a consolidated basis
and shall include (without duplication) such Person’s Equity Percentage of the
Unsecured Debt of its Unconsolidated Affiliates.

Contribution Agreement. That certain First Amended and Restated Contribution
Agreement dated as of even date herewith among the Borrower, the Guarantors and
each Additional Guarantor which may hereafter become a party thereto, as the
same may be modified, amended or ratified from time to time.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Data Center Asset. Highly specialized, secure single or multi-tenant facilities
used in whole or in substantial part for housing a large number of computer
servers and the key infrastructure, including generators and heating,
ventilation and air conditioning, or HVAC systems, necessary to power and cool
the servers and ancillary office and storage space related thereto.

Data Center Lease. Any Leases of all or any portion of a Data Center Property.

Data Center Properties. Any of the Unencumbered Pool Properties that is a Data
Center Asset.

Data Center Properties Capital Reserve. For any period and with respect to any
of the Data Center Properties, an amount equal to $0.25 multiplied by the Net
Rentable Area of the Data Center Properties owned at the end of the applicable
reporting period.

Debt Offering. The issuance and sale by the Borrower or any Guarantor of any
debt securities of the Borrower or such Guarantor.

Default. See §12.1.

Default Rate. See §4.11.

Defaulting Lender. Any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Loans, within two (2) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless (i) such failure arises out of
a good faith dispute between such Lender and either the Borrower or

 

8



--------------------------------------------------------------------------------

the Agent, or (ii) such Lender notifies the Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b)(i) has notified the Borrower, the Agent or any
Lender that it does not intend to comply with its funding obligations hereunder
or (ii) has made a public statement to that effect with respect to its funding
obligations under other agreements generally in which it commits to extend
credit, unless with respect to this clause (b), such failure is subject to a
good faith dispute, (c) has failed, within two (2) Business Days after request
by the Agent, to confirm in a manner reasonably satisfactory to the Agent that
it will comply with its funding obligations; provided that, notwithstanding the
provisions of §2.13, such Lender shall cease to be a Defaulting Lender upon the
Agent’s receipt of confirmation that such Defaulting Lender will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority (including any
agency, instrumentality, regulatory body, central bank or other authority) so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts of the United States or from the
enforcement of judgments or writs of attachment of its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made with such Person). Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.13(g)) upon delivery of written notice of such determination to
the Borrower and each Lender.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and

 

9



--------------------------------------------------------------------------------

Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include Chatham Financial, the Agent or any Lender).

Development Property. Any Real Estate owned or acquired by Borrower or its
Subsidiaries and on which (i) such Person is pursuing construction of one or
more buildings for use as a Medical Asset or a Data Center Asset and for which
construction is proceeding to completion without undue delay from permit denial,
construction delays or otherwise, all pursuant to the ordinary course of
business of Borrower or its Subsidiaries, or (ii) remains less than eighty-five
percent (85%) leased (based on Net Rentable Area); provided that any Real Estate
will no longer be considered to be a Development Property at the earlier of the
date on which all improvements related to the development of such Development
Property have been substantially completed (excluding tenants improvements) for
twelve (12) months.

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT, the Borrower or any of their respective
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of REIT, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of REIT, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding. Distributions from any Subsidiary of Borrower to
Borrower or REIT shall be excluded from this definition.

Dividend Reinvestment Proceeds. All dividends or other distributions, direct or
indirect, on account of any Equity Interest of any Person which any holder(s) of
such Equity Interests direct to be used, concurrently with the making of such
dividend or distribution, for the purposes of purchasing for the account of such
holder(s) additional Equity Interests in such Person or any of its Subsidiaries.

Documentation Agent. Capital One, National Association, a national banking
association, but only in the event that Capital One, National Association is a
Lender.

Dollars or $. Dollars in lawful currency of the United States of America.

 

10



--------------------------------------------------------------------------------

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date or
Term Loan Maturity Date, as applicable, is converted in accordance with §4.1.

EBITDA. With respect to REIT and its Subsidiaries for any period (without
duplication): (a) Net Income (or Loss) on a Consolidated basis, in accordance
with GAAP, exclusive of the following (but only to the extent included in
determination of such Net Income (Loss)): (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) Acquisition
Closing Costs and extraordinary or non-recurring gains and losses (including,
without limitation, gains and losses on the sale of assets) and income and
expense allocated to minority owners; and (v) other non-cash items to the extent
not actually paid as a cash expense; plus (b) such Person’s pro rata share of
EBITDA of its Unconsolidated Affiliates as provided below. With respect to
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries, EBITDA attributable to such entities shall be excluded but EBITDA
shall include a Person’s Equity Percentage of Net Income (or Loss) from such
Unconsolidated Affiliates or such Subsidiary of Borrower that is not a Wholly
Owned Subsidiary plus its Equity Percentage of (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) Acquisition
Closing Costs and extraordinary or non-recurring gains and losses (including,
without limitation, gains and losses on the sale of assets) and income and
expense allocated to minority owners; and (v) other non-cash items to the extent
not actually paid as a cash expense.

EBITDAR. The Tenant EBITDA of a Medical Property plus all base rent and
additional rent due and payable by such tenants during the applicable period
calculated either on an individual Medical Property or consolidated basis as
determined by Agent.

Eligible Real Estate. Real Estate which at all times satisfies the following
requirements:

(a) which is wholly-owned in fee (or leased under a ground lease with at least
thirty (30) years remaining on its term and otherwise acceptable to the Agent in
its sole discretion) by the Borrower or a Subsidiary Guarantor;

(b) which is located within the contiguous 48 States of the continental United
States or the District of Columbia;

(c) which is improved by an income-producing Data Center Asset or Medical Asset
( for the avoidance of doubt, Eligible Real Estate shall not include Land
Assets, Mortgage Note Receivables or Development Properties);

(d) which all improvements related to the development of the Data Center Asset
or Medical Asset have been substantially completed (excluding tenant
improvements) for twelve (12) months;

 

11



--------------------------------------------------------------------------------

(e) as to which all of the representations set forth in §6 of this Agreement
concerning Unencumbered Pool Properties are true and correct;

(f) which shall have an initial lease term of at least seven (7) years remaining
(if multi-tenant, then taking into account all Leases, an initial weighted
average lease term of at least seven (7) years remaining) at the time of
inclusion of such Real Estate in the Unencumbered Pool (other than Stonegate
Center);

(g) at the time of the inclusion of any Medical Asset in the Unencumbered Pool,
all Operators in such proposed Unencumbered Pool Property shall have a ratio of
(a) EBITDAR to (b) all base rent and additional rent due and payable by a tenant
under any lease of a building and/or real estate during the previous twelve
(12) calendar months, of not less than (1) 1.25 to 1.00 for any medical office
building, and (2) 1.30 to 1.00 for any other type of Medical Asset, unless
otherwise approved by Agent and Documentation Agent in their sole discretion;

(h) on an ongoing basis for any Unencumbered Pool Property that is a Medical
Asset (other than Stonegate Center) and only to the extent the financial
information of the Operator is reasonably available to Borrower, all Operators
shall have a ratio of (a) EBITDAR to (b) all base rent and additional rent due
and payable by a tenant under any lease of a building and/or real estate during
the previous twelve (12) calendar months, of not less than (1) 1.00 to 1.00,
unless otherwise approved by Agent and Documentation Agent in their sole
discretion;

(i) as to which (A) such proposed Unencumbered Pool Property shall be in
compliance in all material respects with all applicable Healthcare Laws, (B) the
Borrower, Subsidiary Guarantor or Operator have all Primary Licenses, Permits
and other Governmental Approvals necessary to own and operate such proposed
Unencumbered Pool Property, and (C) the Operators of such proposed Unencumbered
Pool Property shall be in material compliance with all requirements necessary
for participation in any Medicare or Medicaid or other Third-Party Payor
Programs to the extent they participate in such programs;

(j) as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents, or will receive and approve them prior to inclusion of
such Real Estate in the Unencumbered Pool; and

(k) no tenant which leases ninety percent (90%) or more of the Net Rentable Area
of such Real Estate (i) is in default of base rent or other material payment
obligations under its respective Lease for more than seventy-five (75) days
beyond the date upon which such payment obligations were due, or (ii) is subject
to any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution, liquidation or similar debtor relief proceeding; and

(l) as to which, notwithstanding anything to the contrary contained herein, the
Agent and the Documentation Agent have approved for inclusion in the
Unencumbered Pool .

Eligible Real Estate Qualification Documents. See Schedule 5.3 attached hereto.

 

12



--------------------------------------------------------------------------------

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate, other than a
Multiemployer Plan.

Environmental Engineer. Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

Environmental Laws. Any agreement or restriction pertaining to any Mold
Condition or any federal, state or local statute, regulation, ordinance, code,
rule, regulation or rule of common law or any judicial or administrative decree
or decision, whether now existing or hereinafter enacted, promulgated or issued,
with respect to any Hazardous Substances, Mold, drinking water, groundwater,
wetlands, landfills, open dumps, storage tanks, underground storage tanks, solid
waste, waste water, storm water run-off, waste emissions or wells. Without
limiting the generality of the foregoing, the term shall encompass each of the
following statutes and their state and local equivalents, and regulations
promulgated thereunder, and amendments and successors to such statutes and
regulations, as are applicable and as may be enacted and promulgated from time
to time: (i) the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (codified in scattered sections of 26 U.S.C.; 33 U.S.C.;
42 U.S.C. and 42 U.S.C. §9601 et seq.); (ii) the Resource Conservation and
Recovery Act of 1976 (42 U.S.C. §6901 et seq.); (iii) the Hazardous Materials
Transportation Act (49 U.S.C. §1801 et seq.); (iv) the Toxic Substances Control
Act (15 U.S.C. §2061 et seq.); (v) the Clean Water Act (33 U.S.C. §1251 et
seq.); (vi) the Clean Air Act (42 U.S.C. §7401 et seq.); (vii) the Safe Drinking
Water Act (21 U.S.C. §349; 42 U.S.C. §201 and §300f et seq.); (viii) the
National Environmental Policy Act of 1969 (42 U.S.C. §4321); (ix) the Superfund
Amendment and Reauthorization Act of 1986 (codified in scattered sections of 10
U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); and (x) Title III of the Superfund
Amendment and Reauthorization Act (40 U.S.C. §1101 et seq.).

Equity Interests. With respect to any Person, (i) any share of capital stock of
(or other ownership or profit interests in) such Person; (ii) any warrant,
option or other right for the purchase or other acquisition from such Person of
(a) any share of capital stock of (or other ownership or profit interests in)
such Person, or (b) any security convertible into or exchangeable for any share
of capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination; and (iii) any other ownership or profit interest in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting.

Equity Offering. The issuance and sale after the Closing Date by the REIT,
Borrower or any of its Subsidiaries or REIT of any equity securities of such
Person (other than equity securities issued to Borrower, REIT or any one or more
of their Subsidiaries in their respective Subsidiaries).

 

13



--------------------------------------------------------------------------------

Equity Percentage. The aggregate ownership percentage of REIT, the Borrower or
their respective Subsidiaries in each Unconsolidated Affiliate or Subsidiary of
Borrower that is not a Wholly Owned Subsidiary, which shall be calculated as the
greater of (a) the REIT’s direct or indirect nominal capital ownership interest
in the Unconsolidated Affiliate or such Subsidiary, as applicable, as set forth
in the Unconsolidated Affiliate’s or such Subsidiary’s organizational documents,
as applicable, and (b) the REIT’s direct or indirect economic ownership interest
in the Unconsolidated Affiliate or Subsidiary of Borrower that is not a Wholly
Owned Subsidiary, as applicable, reflecting the REIT’s current allocable share
of income and expenses of the Unconsolidated Affiliate or such Subsidiary, as
applicable.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidance issued
thereunder.

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA and any predecessor
entity of any of them.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which Borrower, a Guarantor or an ERISA Affiliate
could have liability under §4062(e) or §4063 of ERISA.

Event of Default. See §12.1.

Excluded FATCA Tax. Any tax, assessment or other governmental charge imposed on
a Lender under FATCA, to the extent applicable to the transactions contemplated
by this Agreement, that would not have been imposed but for a failure by a
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the requirements of FATCA.

Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application of official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

Excluded Subsidiary. Any Subsidiary of the Borrower which is prohibited from
guaranteeing the Indebtedness of any other Person pursuant to (i) any document,
instrument or agreement evidencing Secured Debt or (ii) a provision of such
Subsidiary’s organizational documents, as a condition to the extension of such
Secured Debt.

Extension Request. See §2.12(a)(i).

 

14



--------------------------------------------------------------------------------

FATCA. Sections 1471 through 1474 of the Internal Revenue Code.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or cash collateral or
other credit support acceptable to the Issuing Lender shall have been provided
in accordance with the terms hereof and (b) with respect to the Swing Loan
Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage of Swing
Loans other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Credit Lenders, repaid by the
Borrower or for which cash collateral or other credit support acceptable to the
Swing Loan Lender shall have been provided in accordance with the terms hereof.

Funds from Operations. With respect to any Person for any period, an amount
equal to (a) the Net Income (or Loss) of such Person computed in accordance with
GAAP, calculated without regard to (i) gains (or losses) from debt restructuring
and sales of property during such period, and (ii) charges for impairment of
real estate, plus (b) depreciation with respect to such Person’s real estate
assets and amortization (other than amortization of deferred financing costs) of
such Person for such period, plus (c) Acquisition Closing Costs during such
period (which amount, commencing April 1, 2013 and continuing thereafter, shall
not exceed fifteen percent (15%) of Funds from Operations for the most recently
ended four (4) quarter fiscal period), all after adjustment for unconsolidated
partnerships and joint ventures. Adjustments for Unconsolidated Affiliates and
joint ventures will be calculated to reflect funds from operations on the same
basis. Funds from Operations shall be reported in accordance with NAREIT
policies.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

Governmental Authority. Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

Gross Asset Value. On a consolidated basis for REIT and its Subsidiaries, Gross
Asset Value shall mean the sum of (without duplication with respect to any Real
Estate):

(a) with respect to Unencumbered Pool Properties, the lowest of (A) the Property
Cost of the Real Estate plus the Acquisition Closing Costs of such Real Estate,
or (B) the aggregate Appraised Value of the Real Estate, plus

 

15



--------------------------------------------------------------------------------

(b) with respect to any Real Estate which is not an Unencumbered Pool Property,
the Property Cost plus the Acquisition Closing Costs of such Real Estate; plus

(c) the book value determined in accordance with GAAP of all Development
Properties owned by Borrower or any of its Subsidiaries, plus

(d) the book value determined in accordance with GAAP of all Land Assets of
Borrower and its Subsidiaries, plus

(e) the book value determined in accordance with GAAP of all Mortgage Note
Receivables, plus

(f) the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Borrower and its Subsidiaries as of the date of determination.

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Additionally, without limiting or
affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as a Medical Asset or Data Center Asset. Gross Asset
Value will be adjusted to include an amount equal to Borrower or any of its
Subsidiaries’ pro rata share (based upon the greater of such Person’s Equity
Percentage in such Unconsolidated Affiliate or Subsidiary of Borrower that is
not a Wholly Owned Subsidiary or such Person’s pro rata liability for the
Indebtedness of such Unconsolidated Affiliate or Subsidiary of Borrower that is
not a Wholly Owned Subsidiary) of the Gross Asset Value attributable to any of
the items listed above in this definition owned by such Unconsolidated Affiliate
or Subsidiary of Borrower that is not a Wholly Owned Subsidiary.

Ground Lease. Any ground lease approved by Agent pursuant to which a Borrower or
a Subsidiary Guarantor leases an Unencumbered Pool Property.

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by REIT or any ERISA Affiliate the
benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor. Collectively, REIT, the Subsidiary Guarantors and each Additional
Guarantor, and individually any one of them.

Guaranty. The First Amended and Restated Unconditional Guaranty of Payment and
Performance dated as of even date herewith made by REIT, the Subsidiary
Guarantors and each Additional Guarantor in favor of the Agent and the Lenders,
as the same may be further modified, amended, restated or ratified, such
Guaranty to be in form and substance satisfactory to the Agent.

 

16



--------------------------------------------------------------------------------

Hazardous Substances. “Hazardous Substances” shall mean each and every element,
compound, chemical mixture, contaminant, pollutant, toxic substances, oil,
material, waste or other substance which is defined, determined or identified as
hazardous or toxic under any Environmental Law. Without limiting the generality
of the foregoing, the term shall mean and include:

(a) “hazardous substances” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;

(b) “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder;

(c) “hazardous materials” as defined in the Hazardous Materials Transportation
Act, as amended, and regulations promulgated thereunder; and

(d) “chemical substance or mixture” as defined in the Toxic Substances Control
Act, as amended, and regulations promulgated thereunder.

Healthcare Investigations. Any inquiries, investigations, probes, audits or
proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of Borrower, a Subsidiary Guarantor or any Operator
(including, without limitation, inquiries involving the Comprehensive Error Rate
Testing and any inquiries, investigations, probes, audit or procedures initiated
by any Fiscal Intermediary/Medicare Administrator Contractor, Medicaid Integrity
Contractor, Recovery Audit Contractor, Program Safeguard Contractor, Zone
Program Integrity Contractor, Attorney General, Office of Inspector General,
Department of Justice, the CMS or similar governmental agencies or contractors
for such agencies).

Healthcare Laws. All applicable state and federal statutes, codes, ordinances,
orders, rules, regulations, and guidance relating to patient healthcare and/or
patient healthcare information, including, without limitation, HIPAA, the Health
Information Technology for Economic Clinical Health Act provisions of the
American Recovery and Investment Act of 2009 and the respective rules and
regulations promulgated thereunder, and all other applicable state and federal
laws regarding the privacy and security of protected health information and
other confidential patient information; the establishment, construction,
ownership, operation, licensure, use or occupancy of the Unencumbered Pool
Properties or any part thereof as a healthcare facility, as the case may be, and
all conditions of participation pursuant to Medicare and/or Medicaid
certification; fraud and abuse, including without limitation, Section 1128B(b)
of the Social Security Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal
Penalties Involving Medicare or State Health Care Programs), commonly referred
to as the “Federal Anti-Kickback Statute,” and the Social Security Act, as
amended, Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain
Referrals), commonly referred to as the “Stark Statute”, 31 U.S.C.
Section 3729-33, and the “False Claims Act”.

 

17



--------------------------------------------------------------------------------

Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to an interest rate swap,
collar, cap or floor or a forward rate agreement or other agreement regarding
the hedging of interest rate risk exposure relating to the Obligations, and any
confirming letter executed pursuant to such hedging agreement, and which shall
include, without limitation, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act, all as amended, restated or
otherwise modified. Under no circumstances shall any of the Hedge Obligations
secured or guaranteed by any Loan Document as to a Guarantor include any
obligation that constitutes an Excluded Hedge Obligation of such Guarantor.

HIPAA. The Health Insurance Portability and Accountability Act of 1996, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

HIPAA Compliance Date. See §7.15(b).

HIPAA Compliance Plan. See §7.15(b).

HIPAA Compliant. See §7.15(b).

Implied Debt Service Coverage Amount. At any time determined by Agent, an amount
equal to the annual principal and interest payment sufficient to amortize in
full over a twenty-five (25) year period a loan amount equal to the aggregate
principal balance of all Unsecured Debt (including the Loans and Letter of
Credit Liabilities) calculated using a per annum interest rate equal to the
greater of (i) the then-current annual yield on ten (10) year obligations issued
by the United States Treasury most recently prior to the date of determination
plus three hundred (300) basis points (3.0%), (ii) six and one-half percent
(6.5%), and (iii) LIBOR for an Interest Period of one (1) month plus the
Applicable Margin as of the end of the most recent calendar quarter. The
determination of the Implied Debt Service Coverage Amount and the components
thereof by the Agent shall, so long as the same shall be determined in good
faith, be conclusive and binding absent demonstrable error until such time as
Borrower delivers the Compliance Certificate as required by Section 7.4(c).

Increase Notice. See §2.11(a).

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services

 

18



--------------------------------------------------------------------------------

rendered; (c) obligations of such Person as a lessee or obligor under a
Capitalized Lease; (d) all reimbursement obligations of such Person under any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied solely by the issuance of Equity Interests);
(g) net obligations under any Derivatives Contract not entered into as a hedge
against existing Indebtedness, in an amount equal to the Derivatives Termination
Value thereof; (h) all Indebtedness of other Persons which such Person has
guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, and other similar
exceptions to recourse liability until a written claim is made with respect
thereto, and then shall be included only to the extent of the amount of such
claim), including liability of a general partner in respect of liabilities of a
partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise; (i) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (j) such Person’s pro rata
share of the Indebtedness (based upon its Equity Percentage in such
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries) of any Unconsolidated Affiliate of such Person and Subsidiaries of
Borrower that are not Wholly Owned Subsidiaries. “Indebtedness” shall be
adjusted to remove any impact of intangibles pursuant to FAS 141, as issued by
the Financial Accounting Standards Board in June of 2001.

Initial Unencumbered Pool Properties. The Initial Unencumbered Pool Properties
shall include only those properties listed on Schedule 1.3.

Insurer. Any non-individual Person, other than a Governmental Authority, located
in the United States which, in the ordinary course of its business or
activities, agrees to pay for healthcare goods and services received by
individuals, including, without limitation, a commercial insurance company, a
nonprofit insurance company (such as a Blue Cross/Blue Shield entity), an
employer or union who self-insures for employee or member health insurance, an
HMO and a PPO. “Insurer” shall include insurance companies issuing health,
personal injury, workmen’s compensation or other types of insurance.

Interest Expense. On any date of determination, with respect to REIT, the
Borrower and their respective Subsidiaries, without duplication, total interest
expense accruing or paid on Indebtedness of the REIT and its Subsidiaries, on a
consolidated basis, during such period (including interest expense attributable
to Capital Lease Obligations and amounts attributable to interest incurred under
Derivatives Contracts), determined in accordance with GAAP, and including
(without duplication) the Equity Percentage of Interest Expense for the

 

19



--------------------------------------------------------------------------------

REIT’s Unconsolidated Affiliates and Subsidiaries of Borrower that are not
Wholly Owned Subsidiaries. Interest Expense shall not include non-cash interest
expense, but includes capitalized interest (less capitalized interest not paid
to third parties) not funded under a construction loan by the Borrower.

Interest Payment Date. As to each Loan, the first (1st) day of each calendar
month during the term of such Loan.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three or, to the extent available from all Lenders, six months thereafter, and
(b) thereafter, each period commencing on the day following the last day of the
next preceding Interest Period applicable to such Loan and ending on the last
day of one of the periods set forth above, as selected by the Borrower in a Loan
Request or Conversion/Continuation Request; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

(ii) if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a Base Rate Loan on the last day of the then current Interest Period with
respect thereto;

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any Revolving Credit LIBOR Rate Loan shall
extend beyond the Revolving Credit Maturity Date, and no Interest Period
relating to any Term LIBOR Rate Loan shall extend beyond the Term Loan Maturity
Date.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) current trade and customer accounts receivable
for services rendered in the ordinary course of business and payable in
accordance with customary trade terms, or (iii) operating Leases (of real or
personal property) entered into by such Person in the ordinary course of
business as a lessee. In determining the aggregate amount of Investments
outstanding at any particular time: (a) there

 

20



--------------------------------------------------------------------------------

shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(b) there shall be deducted in respect of each Investment any amount received as
a return of capital; (c) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (a) shall be deducted when paid; and (d) there
shall not be deducted in respect of any Investment any decrease in the value
thereof.

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

Joinder Agreement. The Joinder Agreement with respect to the Guaranty, and the
Contribution Agreement, to be executed and delivered pursuant to §5.4 by any
Additional Guarantor, such Joinder Agreement to be substantially in the form of
Exhibit E hereto.

KeyBank. As defined in the preamble hereto.

Land Assets. Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.

Lease(s). Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

Lease Summaries. Summaries or abstracts of the material terms of the Leases.
Such Lease Summaries shall be in form and substance reasonably satisfactory to
the Agent.

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18), and collectively, the
Revolving Credit Lenders, the Term Loan Lenders, the Issuing Lender, and the
Swing Loan Lender. The Issuing Lender and the Swing Loan Lender shall be a
Revolving Credit Lender, as applicable.

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing

 

21



--------------------------------------------------------------------------------

Lender shall be deemed to hold a Letter of Credit Liability in an amount equal
to its retained interest in the related Letter of Credit after giving effect to
the acquisition by the Revolving Credit Lenders other than the Revolving Credit
Lender acting as the Issuing Lender of their participation interests under such
Section.

Letter of Credit Request. See §2.10(a).

LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If such
service or such other Person approved by Agent described above no longer reports
such rate or Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to Agent in the London Interbank Market,
Loans shall accrue interest at the Base Rate plus the Applicable Margin for such
Loan. For any period during which a Reserve Percentage shall apply, LIBOR with
respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Collectively, the Revolving Credit LIBOR Rate Loans and the
Term LIBOR Rate Loans.

Lien. See §8.2.

Liquidity. As of any date of determination, the sum of (a) Borrower’s
Unrestricted Cash and Cash Equivalents, plus (b) the Unencumbered Pool
Availability minus the sum of (1) the amount of all outstanding Revolving Credit
Loans, Term Loans and Swing Loans, (2) the aggregate amount of Letter of Credit
Liabilities and (3) the aggregate amount of all other Unsecured Debt.

Loan Documents. This Agreement, the Notes, the Letter of Credit Request, the
Guaranty, the Joinder Agreements, and all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of the
Borrower or any Guarantor in connection with the Loans.

Loan Request. See §2.7.

 

22



--------------------------------------------------------------------------------

Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan (or Loans), a Term Loan (or Loans), and a Swing Loan (or Loans)), as
the case may be, in the maximum principal amount of THREE HUNDRED SIXTY-FIVE
MILLION AND NO/100 DOLLARS ($365,000,000.00) (subject to increase in §2.11) to
be made by the Lenders hereunder. All Loans shall be made in Dollars. Amounts
drawn under a Letter of Credit shall also be considered Revolving Credit Loans
as provided in §2.10(a).

Majority Lenders. As of any date, any Revolving Credit Lender or Term Loan
Lender, or collection of Revolving Credit Lenders and Term Loan Lenders, whose
aggregate Revolving Credit Commitment Percentage and Term Loan Commitment
Percentage is equal to or greater than fifty percent (50%) of the Total
Commitment; provided, that (i) at all times when two (2) or more Lenders are
party to this Agreement, the term “Majority Lenders” shall in no event mean less
than two (2) Lenders, and (ii) in determining said percentage at any given time,
all the existing Lenders that are Defaulting Lenders will be disregarded and
excluded and (x) the Revolving Credit Commitment Percentages of the Revolving
Credit Lenders shall be redetermined for voting purposes only to exclude the
Revolving Credit Commitment Percentages of such Defaulting Lenders, and (y) the
Term Loan Commitment Percentages of the Term Loan Lenders shall be redetermined
for voting purposes only to exclude the Term Loan Commitment Percentages of such
Defaulting Lenders.

Majority Revolving Credit Lenders. As of any date, any Revolving Credit Lender
or collection of Revolving Credit Lenders whose aggregate Revolving Credit
Commitment Percentage is equal to or greater than fifty percent (50%) of the
Total Revolving Credit Commitment; provided, that (i) at all times when two
(2) or more Revolving Credit Lenders are party to this Agreement, the term
“Majority Revolving Credit Lenders” shall in no event mean less than two
(2) Revolving Credit Lenders, and (ii) in determining said percentage at any
given time, all the existing Revolving Credit Lenders that are Defaulting
Lenders will be disregarded and excluded and the Revolving Credit Commitment
Percentages of the Revolving Credit Lenders shall be redetermined for voting
purposes only to exclude the Revolving Credit Commitment Percentages of such
Defaulting Lenders.

Management Agreements. Agreements to which any Person that owns an Unencumbered
Pool Property is a party, whether written or oral, providing for the management
of the Unencumbered Pool Properties or any of them.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of REIT, the Borrower and their respective Subsidiaries considered as a whole;
(b) the ability of REIT, the Borrower or any Subsidiary Guarantor to perform any
of its material obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents; or (d) the rights or remedies of
Agent or the Lenders thereunder.

Material Contract. Collectively, (i) each contract (excluding purchase and sale
contracts for Real Estate) to which the Borrower or any of its Subsidiaries is a
party involving aggregate consideration payable to or by the Borrower or such
Subsidiary in an amount of Three Million and No/100 Dollars ($3,000,000.00) or
more, and (ii) each Management Agreement.

 

23



--------------------------------------------------------------------------------

Material Subsidiary. Any Subsidiary of the Borrower that owns Real Estate and is
not an Excluded Subsidiary.

Medicaid. The medical assistance program established by Title XIX of the Social
Security Act, 42 U.S.C. Sections 1396 et seq., and any statutes succeeding
thereto.

Medical Asset. Single or multi-tenant facilities consisting of medical office
buildings, specialty hospitals, long-term acute care hospitals (LTACs), acute
care hospitals, ambulatory surgery centers, diagnostic centers, health and
wellness centers, integrated medical facilities, large physician clinics,
imaging centers and senior housing facilities (memory care facilities, assisted
living facilities, independent living facilities) and skilled nursing
facilities.

Medical Properties. Any of the Unencumbered Pool Properties that is a Medical
Asset.

Medical Properties Capital Reserve. For any period and with respect to any of
the Medical Properties, an amount equal to the sum of (i) $1,500 per bed for
specialty hospitals, long-term acute care hospitals (LTACs) and acute care
hospitals, plus (ii) $0.50 multiplied by the Net Rentable Areas of the Medical
Properties consisting of medical office buildings, plus (iii) $0.75 multiplied
by the Net Rentable Areas of the Medical Properties consisting of ambulatory
surgery centers, diagnostic centers, integrated medical facilities, physicians
clinics, memory care facilities and health and wellness centers, plus (iv) $350
per bed for assisted living facilities and independent living facilities, plus
(v) $500 per bed for skilled nursing facilities.

Medical Property Lease. Any Leases of all or portion of a Medical Property.

Medicare. The health insurance program established by Title XVIII of the Social
Security Act, 42 U.S.C. Sections 1395 et seq., and any statutes succeeding
thereto.

Mold. Surficial or airborne microbial constituents, regardless of genus,
species, or whether commonly referred to as mildew, mold, mold spores, fungi,
bacteria or similar description.

Mold Condition. The growth or existence of Mold, in such condition, location or
quantity as would, individually or in the aggregate, pursuant to applicable
Environmental Law or commercially reasonable industry standards, have a material
adverse effect on (i) human health or the environment, or (ii) the value or
condition of the Real Estate.

Moody’s. Moody’s Investor Service, Inc.

Mortgage Note Receivables. Mortgage and notes receivable and other promissory
notes, including interest payments thereunder, in favor of, or payable to, the
Borrower or any Subsidiary which are in, or made by, or payable by, any Person
(other than the Borrower or its Subsidiaries) that are secured by (a) a mortgage
loan on a Data Center Asset or Medical Asset or (b) a pledge of the equity
interest in any entity which directly or indirectly (through the ownership of
equity interests in one or more entities) owns an equity interest in an entity
that owns a Data Center Asset or a Medical Asset.

 

24



--------------------------------------------------------------------------------

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by REIT or any ERISA Affiliate.

Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

Net Offering Proceeds. The gross cash proceeds received by the Borrower or any
of its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by the Borrower or such
Subsidiary or REIT in connection therewith. Net Offering Proceeds shall not
include cash proceeds received by a Subsidiary as a result of an investment by a
joint venture partner or any Dividend Reinvestment Proceeds.

Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, and service and
other income for such Real Estate for such period received in the ordinary
course of business from tenants or licensees in occupancy paying rent (excluding
pre-paid rents and revenues and security deposits except to the extent applied
in satisfaction of tenants’ or licensees’ obligations for rent and any
non-recurring fees, charges or amounts including, without limitation, set-up
fees and termination fees) minus (b) all expenses paid or accrued and related to
the ownership, operation or maintenance of such Real Estate for such period,
including, but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of REIT and its Subsidiaries, any property
management fees and non recurring charges), minus (c) the greater of (i) actual
property management expenses of such Real Estate, or (ii) an amount equal to
three percent (3.0%) of the gross revenues from such Real Estate excluding
straight line leveling adjustments required under GAAP and amortization of
intangibles pursuant to FAS 141R, minus (d) all rents, common area
reimbursements and other income for such Real Estate received from tenants or
licensees in default of payment or other material obligations under their lease,
or with respect to leases as to which the tenant or licensee or any guarantor
thereunder is subject to any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or similar debtor
relief proceeding.

Net Rentable Area. With respect to any Real Estate, the floor area of any
buildings, structures or other improvements available for leasing to tenants
determined in accordance with the Rent Roll for such Real Estate, the manner of
such determination to be reasonably consistent for all Real Estate of the same
type unless otherwise approved by the Agent.

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on

 

25



--------------------------------------------------------------------------------

fraud, intentional or material misrepresentation, misapplication of funds, gross
negligence or willful misconduct, (ii) result from intentional mismanagement of
or waste at the Real Property securing such Non-Recourse Indebtedness,
(iii) arise from the presence of Hazardous Substances on the Real Property
securing such Non-Recourse Indebtedness; (iv) are the result of any unpaid real
estate taxes and assessments (whether contained in a loan agreement, promissory
note, indemnity agreement or other document); or (v) result from the borrowing
Subsidiary and/or its assets becoming the subject of a voluntary or involuntary
bankruptcy, insolvency or similar proceeding.

Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness in respect
of which recourse for payment (except for Non-Recourse Exclusions until a claim
is made with respect thereto, and then such Indebtedness shall not constitute
Non-Recourse Indebtedness only to the extent of the amount of such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness or (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person. A loan secured by multiple properties owned by
Single Asset Entities shall be considered Non-Recourse Indebtedness of such
Single Asset Entities even if such Indebtedness is cross-defaulted and
cross-collateralized with the loans to such other Single Asset Entities.

Notes. Collectively, the Revolving Credit Notes, the Term Loan Notes and the
Swing Loan Note.

Notice. See §19.

Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

Occupancy Rate. With respect to any Eligible Real Estate included in the
calculation of the Unencumbered Pool Availability, the ratio, expressed as a
percentage, of (a) the Net Rentable Area of such Eligible Real Estate actually
occupied by tenants that are (i) conducting business operations therein (subject
to the last sentence of this definition) which are recognized businesses
separate and distinct from those of the Borrower, the Guarantors or any of their
respective Subsidiaries and (ii) paying rent (or subject to a specified free
rent period provided for under the applicable lease) at rates not materially
less than rates generally prevailing at the time the applicable lease was
entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for thirty (30) or more days to (b) the
aggregate Net Rentable Area of such Eligible Real Estate. For purposes of the
definition of “Occupancy Rate”, a tenant shall be deemed to actually occupy, and
to be conducting business operations in, Eligible Real Estate
(i) notwithstanding a temporary cessation of operations for renovation, repairs
or other temporary reason, or for the purpose of completing tenant build-out or
(ii) if it is otherwise scheduled to be open for business within some specified
period. For purposes of determining compliance with §7.16, the aggregate
Occupancy Rate shall be

 

26



--------------------------------------------------------------------------------

computed on an aggregated basis for all Unencumbered Pool Properties, consistent
with the provisions for determining the Occupancy Rate for any individual
Unencumbered Pool Property as set forth above.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Off-Balance Sheet Obligations. Liabilities and obligations of REIT, the Borrower
or any of their respective Subsidiaries or any other Person in respect of
“off-balance sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules)
which REIT would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of REIT’s
report on Form 10-Q or Form 10-K (or their equivalents) which REIT is required
to file with the SEC or would be required to file if it were subject to the
jurisdiction of the SEC (or any Governmental Authority substituted therefor). As
used in this definition, the term “SEC Off-Balance Sheet Rules” means the
Disclosure in Management’s Discussion and Analysis About Off-Balance Sheet
Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5,
2003) (codified at 17 CFR pts. 228, 229 and 249).

Operator(s). The manager of an Unencumbered Pool Property, the tenant under a
Medical Lease, the property sublessee and/or the operator under any Operators’
Agreement, approved by Agent as required by this Agreement and any successor to
such Operator approved by Agent as required by this Agreement. If, with respect
to any Unencumbered Pool Property, there exists a property manager, a tenant
under a Medical Lease and a property sublessee, or any combination thereof, then
“Operator” shall refer to all such entities, collectively and individually as
applicable and as the context may require.

Operators’ Agreements. Collectively, a property management agreement, Medical
Lease and/or other similar agreement regarding the management and operation of
the Unencumbered Pool Properties between Borrower or a Subsidiary Guarantor, on
the one hand, and a tenant under a Medical Lease or property manager, on the
other hand.

Original Credit Agreement. As defined in the Recitals.

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permits. With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

27



--------------------------------------------------------------------------------

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Potential Unencumbered Pool Property. Any property of the Borrower or a Wholly
Owned Subsidiary which is not at the time included in the Unencumbered Pool and
which consists of (i) Eligible Real Estate, or (ii) Real Estate which is capable
of becoming Eligible Real Estate through the approval of the Agent and
Documentation Agent and compliance with requirements of §7.16.

Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Borrower or any of its
Subsidiaries or REIT. Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
Borrower or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Primary Licenses. With respect to any Unencumbered Pool Property or Person
operating all or a portion of such Unencumbered Pool Property, as the case may
be, the CON, permit or license to operate as a medical office, acute surgery
center, long-term care center, hospital or other health care facility, as the
case may be, and each Medicaid/Medicare/TRICARE provider agreement, if
applicable.

Property Cost. With respect to any Real Estate, the actual purchase price paid
at the acquisition closing (excluding prorations) of such Real Estate.

Property Manager. Carter Validus Real Estate Management Services, LLC, a
Delaware limited liability company, or another qualified management company
approved by Agent, such approval not to be unreasonably withheld.

Real Estate. All real property, including, without limitation, the Unencumbered
Pool Properties, at the time of determination then owned or leased (as lessee or
sublessee) in whole or in part or operated by REIT, the Borrower or any of their
respective Subsidiaries, or an Unconsolidated Affiliate of the Borrower and
which is located in the United States of America or the District of Columbia.

 

28



--------------------------------------------------------------------------------

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT, the Borrower or any of
their respective Subsidiaries. Recourse Indebtedness shall not include
Non-Recourse Indebtedness, but shall include any Non-Recourse Exclusions at such
time a written claim is made with respect thereto.

Register. See §18.2.

REIT. Carter Validus Mission Critical REIT, Inc. a Maryland corporation.

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

Related Fund. With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

Release. Any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than the storing
of materials in reasonable quantities to the extent necessary for the operation
of property in the ordinary course of business, and in any event in compliance
with all Environmental Laws) of Hazardous Substances.

Rent Roll. A report prepared by the Borrower showing for all Real Estate,
including, without limitation, each Unencumbered Pool Property, owned or leased
by the Borrower or its Subsidiaries, its occupancy, lease expiration dates,
lease rent and other information in substantially the form presented to Agent
prior to the date hereof or in such other form as may be reasonably acceptable
to the Agent.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
(other than Swing

 

29



--------------------------------------------------------------------------------

Loans) to the Borrower, to participate in Letters of Credit for the account of
the Borrower, and to participate in Swing Loans to the Borrower, as the same may
be changed from time to time in accordance with the terms of this Agreement.

Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment Percentage of each Revolving Credit Lender shall be determined
based on the Revolving Credit Commitment Percentage of such Revolving Credit
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

Revolving Credit Lenders. Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.

Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of TWO HUNDRED NINETY MILLION AND NO/100 DOLLARS ($290,000,000.00)
(subject to increase as provided in §2.11) to be made by the Revolving Credit
Lenders hereunder as more particularly described in §2. Without limiting the
foregoing, Revolving Credit Loans shall also include Revolving Credit Loans made
pursuant to §2.10(f).

Revolving Credit Maturity Date. May 28, 2017, as such date may be extended as
provided in §2.12, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.

Revolving Credit Notes. See §2.1(b).

SEC. The federal Securities and Exchange Commission.

Secured Debt. With respect to REIT, the Borrower or any of their respective
Subsidiaries as of any given date, the aggregate principal amount of all
Indebtedness (including any Non-Recourse Indebtedness) of such Persons on a
Consolidated basis outstanding at such date and that is secured in any manner by
any Lien.

Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor which owns
real property and related assets which are security for Indebtedness of such
entity, and which Indebtedness does not constitute Indebtedness of any other
Person except as provided in the definition of Non-Recourse Indebtedness (except
for Non-Recourse Exclusions).

S&P. Standard & Poor’s Ratings Group.

 

30



--------------------------------------------------------------------------------

Stabilized Property. A completed project on which all improvements related to
the development of such Real Estate have been substantially completed (excluding
tenant/licensee improvements) for twelve (12) months, or which the Net Rentable
Area of such Real Estate is at least eighty-five percent (85.0%) leased. Once a
project becomes a Stabilized Property under this Agreement, it shall remain a
Stabilized Property.

State. A state of the United States of America and the District of Columbia.

State Regulator. See §7.10.

Stonegate Center. The Real Estate located at 2501 W. William Cannon Dr.,
Buildings 3, 4 and 5, Austin, Texas 78745.

Subordination of Advisory Agreement. The First Amended and Restated
Subordination of Advisory Agreement dated as of the date hereof and entered into
between Borrower, REIT and the Advisor evidencing the subordination of the
advisory fees payable by REIT to the Advisor to the Obligations, as the same may
be amended, restated, supplemented or otherwise modified in accordance with the
terms hereof.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Guarantors. Initially, those Persons described on Schedule 1.2 hereto
and each Additional Guarantor. Upon any Additional Guarantor becoming a
Subsidiary Guarantor or upon the release of a Subsidiary Guarantor in accordance
with the terms of this Agreement, Agent may unilaterally amend Schedule 1.2.

Swing Loan. See §2.5(a).

Swing Loan Commitment. The sum of Ten Million and No/100 Dollars
($10,000,000.00), as the same may be changed from time to time in accordance
with the terms of this Agreement.

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

Swing Loan Note. See §2.5(b).

Syndication Agent. Each of (i) Bank of America, N.A., a national banking
association, and SunTrust Bank, a Georgia state banking corporation, but only in
the event that Bank of America, N.A. is a Lender and (ii) SunTrust Bank, a
Georgia state banking corporation, but only in the event that SunTrust Bank is a
Lender.

 

31



--------------------------------------------------------------------------------

Tenant EBITDA. For any period, an amount equal to (a) net income determined in
accordance with GAAP, plus (b) the sum of the following to the extent deducted
in the calculation of net income: (i) interest expenses; (ii) income taxes;
(iii) depreciation; (iv) amortization and (v) for any senior housing facilities
(memory care facilities, assisted living facilities, independent living
facilities), and skilled nursing facilities, the actual property management
expenses of such Medical Asset, minus (c) for any senior housing facilities
(memory care facilities, assisted living facilities, independent living
facilities), and skilled nursing facilities, an amount equal to the greater of
(i) actual property management expenses of such Medical Asset, or (ii) five
percent (5.0%) of the gross revenues from such Medical Asset, minus (d) the
applicable capital reserve for such type of Medical Asset contemplated by
subparts (i)-(iv) within the definition of “Medical Properties Capital Reserve”
in §1.1 of this Agreement.

Term Base Rate Loan. The Term Loans bearing interest by reference to the Base
Rate.

Term LIBOR Rate Loans. The Term Loans bearing interest by reference to LIBOR.

Term Loan or Term Loans. An individual Term Loan or the aggregate Term Loans, as
the case may be, in the maximum principal amount of SEVENTY-FIVE MILLION AND
NO/100 DOLLARS ($75,000,000.00) (subject to increase as provided in §2.11) made
by the Term Loan Lenders hereunder.

Term Loan Commitment. As to each Term Loan Lender, the amount equal to such Term
Loan Lender’s Term Loan Commitment Percentage of the aggregate principal amount
of the Term Loans from time to time outstanding to the Borrower.

Term Loan Commitment Percentage. With respect to each Term Loan Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan Lender’s
percentage of the aggregate Term Loan to Borrower, as the same may be changed
from time to time in accordance with the terms of this Agreement.

Term Loan Lenders. Collectively, the Lenders that have a Term Loan Commitment,
the initial Term Loan Lenders being identified on Schedule 1.1 hereto.

Term Loan Maturity Date. May 28, 2018, as such date may be extended as provided
in §2.12, or such earlier date on which the Term Loans shall become due and
payable pursuant to the terms hereof.

Term Loan Note. A promissory note made by the Borrower in favor of a Term Loan
Lender in the principal face amount equal to such Term Loan Lender’s Term Loan
Commitment, in substantially the form of Exhibit C hereto.

Third Party Payor Programs. Any participation or provider agreements with any
third party payor, including Medicare, Medicaid, TRICARE and any Insurer, and
any other private commercial insurance managed care and employee assistance
program, to which Borrower, any Subsidiary Guarantor or any Operator may be
subject with respect to any Unencumbered Pool Property.

 

32



--------------------------------------------------------------------------------

Titled Agents. The Arranger or any syndication or documentation agent.

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is Three
Hundred Sixty-Five Million and No/100 Dollars ($365,000,000.00). The Total
Commitment may increase in accordance with §2.11.

Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of the date
of this Agreement, the Total Revolving Credit Commitment is Two Hundred Ninety
Million and No/100 Dollars ($290,000,000.00). The Total Revolving Credit
Commitment may increase in accordance with §2.11.

Total Term Loan Commitment. The sum of the Term Loan Commitments of the Term
Loan Lenders, as in effect from time to time. As of the date of this Agreement,
the Total Term Loan Commitment is Seventy-Five Million and No/100 Dollars
($75,000,000.00). The Total Term Loan Commitment may increase in accordance with
§2.11.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.

Unencumbered Pool. All of the Unencumbered Pool Properties.

Unencumbered Pool Actual Debt Service Coverage Ratio. The ratio of Adjusted Net
Operating Income from the Unencumbered Pool, divided by the Actual Debt Service
Amount.

Unencumbered Pool Availability. The Unencumbered Pool Availability shall be the
amount which is the lowest of (a) the maximum principal amount of Loans and
Letter of Credit Liabilities, which when added to all Unsecured Debt other than
the Loans and Letter of Credit Liabilities, would not cause the Consolidated
Total Unsecured Debt to be greater than fifty percent (50.0%) of the
Unencumbered Pool Value, (b) the maximum principal amount of Loans and Letter of
Credit Liabilities, which when added to all Unsecured Debt other than the Loans
and Letter of Credit Liabilities, would not cause the Unencumbered Pool Implied
Debt Service Coverage Ratio to be less than 1.50 to 1.00, and (c) the maximum
principal amount of Loans and Letter of Credit Liabilities, which when added to
all Unsecured Debt other than the Loans and Letter of Credit Liabilities, would
not cause the Unencumbered Pool Debt Yield to be less than thirteen and one-half
percent (13.5%).

Unencumbered Pool Certificate. See §7.4(c).

 

33



--------------------------------------------------------------------------------

Unencumbered Pool Debt Yield. The quotient of (a) Adjusted Net Operating Income
of the Unencumbered Pool divided by (b) Consolidated Total Unsecured Debt,
expressed as a percentage.

Unencumbered Pool Implied Debt Service Coverage Ratio. The ratio of Adjusted Net
Operating Income from the Unencumbered Pool, divided by the Implied Debt Service
Coverage Amount.

Unencumbered Pool Property(ies). Eligible Real Estate which satisfies all the
conditions set forth in §7.16 or which have been included in the calculation of
the Unencumbered Pool Availability pursuant to §7.16(b). The Initial
Unencumbered Pool Properties are described on Schedule 1.3 hereto.

Unencumbered Pool Value. As of the date of determination, without duplication,
the lesser of the following amounts determined individually for each
Unencumbered Pool Property: (a) the Appraised Value of such Unencumbered Pool
Property, and (b) the sum of the Property Costs and Acquisition Closing Costs of
such Unencumbered Pool Property. The aggregate Unencumbered Pool Value for all
Unencumbered Pool Properties shall be the sum of such calculations for all of
the Unencumbered Pool Properties; provided, however, in the event that an
adverse change occurs with respect to a material tenant(s) (individually or in
the aggregate) at an Unencumbered Pool Property (e.g., amendment to a lease
without Agent’s prior written consent, lease termination, default of base rent
or other material payment obligations under its respective Lease for more than
seventy-five (75) days beyond the date upon which such payment obligations were
due, assignment or sublease of a material portion of the space without Agent’s
prior written consent), then for the purposes of the covenant calculations, at
the Borrower’s election, the Unencumbered Pool Property will immediately after
the end of such 75-day period be valued at either (i) zero (0), or (ii) the
current Appraised Value as determined by an updated Appraisal acceptable to the
Agent. Additionally, if performance of the Unencumbered Pool Property improves
or the adverse change is otherwise cured to Agent’s reasonable satisfaction,
then the Borrower will have the right to obtain a new Appraisal acceptable to
the Agent. Once the new Appraisal is accepted by Agent, then the value of the
Unencumbered Pool Property shall be updated for purposes of this Agreement.
Notwithstanding the foregoing, beginning on January 1, 2015 and continuing
thereafter, no more than fifty percent (50.0%) of the aggregate Unencumbered
Pool Value for all Unencumbered Pool Properties shall be attributable to Medical
Assets (and any excess shall be excluded from the Unencumbered Pool Value). This
definition of “Unencumbered Pool Value” may only be modified or waived with the
prior written consent of the Agent, Documentation Agent, Syndication Agents and
the Majority Lenders.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is readily available for
the satisfaction of any and all obligations of such Person. For the avoidance of
doubt, Unrestricted Cash and Cash Equivalents shall not include any tenant
security deposits or other restricted deposits.

 

34



--------------------------------------------------------------------------------

Unsecured Debt. Indebtedness of REIT, the Borrower and their respective
Subsidiaries outstanding at any time which is not Secured Indebtedness.

Wholly Owned Subsidiary. As to the Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by the Borrower.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include,” “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) In the event of any change in GAAP after the date hereof or any other change
in accounting procedures pursuant to §7.3 which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of the Borrower or Agent, the Borrower, the
Guarantors, the Agent and the Lenders shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to

 

35



--------------------------------------------------------------------------------

provide substantially the same financial tests or restrictions of the Borrower
and the Guarantors as in effect prior to such accounting change, as determined
by the Majority Lenders in their good faith judgment. Until such time as such
amendment shall have been executed and delivered by the Borrower, the
Guarantors, the Agent and the Majority Lenders, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

(l) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of a Borrower or any of its Subsidiaries at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof

(m) To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then the qualifier “in all material
respects” contained in Sections §2.12(a)(iv), §2.13(c)(iii), §5.3(e), §10.9 and
§11.2 shall not apply solely with respect to any such representations and
warranties.

 

§2. THE CREDIT FACILITY.

§2.1 Revolving Credit Loans.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Revolving Credit Lenders severally agrees to lend to the Borrower, and the
Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the Revolving Credit Maturity Date upon notice by the Borrower
to the Agent given in accordance with §2.7, such sums as are requested by the
Borrower for the purposes set forth in §2.9 up to a maximum aggregate principal
amount outstanding (after giving effect to all amounts requested) at any one
time equal to the lesser of (i) the sum of such Revolving Credit Lender’s
Commitment and (ii) such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the sum of (A) the Unencumbered Pool Availability minus (B) the
sum of (1) the amount of all outstanding Revolving Credit Loans, Term Loans and
Swing Loans, (2) the aggregate amount of Letter of Credit Liabilities and
(3) the aggregate amount of all other Unsecured Debt; provided, that, in all
events no Default or Event of Default shall have occurred and be continuing; and
provided, further, that (X) the outstanding principal amount of the Revolving
Credit Loans (after giving effect to all amounts requested), Swing Loans and
Letter of Credit Liabilities shall not at any time exceed the Total Revolving
Credit Commitment, (Y) the outstanding principal amount of the Revolving Credit
Loans (after giving effect to all amounts requested), Term Loans, Swing Loans
and Letter of Credit Liabilities shall not at any time exceed the Total
Commitment, and

 

36



--------------------------------------------------------------------------------

(Z) the outstanding principal amount of the Revolving Credit Loans (after giving
effect to the amount requested), Term Loans, Swing Loans and Letter of Credit
Liabilities plus the aggregate amount of all other Unsecured Debt shall not at
any time cause a violation of the covenants set forth in §9.1. The Revolving
Credit Loans shall be made pro rata in accordance with each Revolving Credit
Lender’s Revolving Credit Commitment Percentage. Each request for a Revolving
Credit Loan hereunder shall constitute a representation and warranty by the
Borrower that all of the conditions required of the Borrower set forth in §10
and §11 have been satisfied on the date of such request. The Agent may assume
that the conditions in §10 and §11 have been satisfied unless it receives prior
written notice from a Revolving Credit Lender that such conditions have not been
satisfied. No Revolving Credit Lender shall have any obligation to make
Revolving Credit Loans to the Borrower in the maximum aggregate principal
outstanding balance of more than the principal face amount of its Revolving
Credit Note.

(b) The Revolving Credit Loans shall be evidenced by separate promissory notes
of the Borrower in substantially the form of Exhibit A hereto (collectively, the
“Revolving Credit Notes”), dated of even date with this Agreement (except as
otherwise provided in §2.11 or §18.3) and completed with appropriate insertions.
One Revolving Credit Note shall be payable to the order of each Revolving Credit
Lender in the principal amount equal to such Revolving Credit Lender’s Revolving
Credit Commitment or, if less, the outstanding amount of all Revolving Credit
Loans made by such Revolving Credit Lender, plus interest accrued thereon, as
set forth below. The Borrower irrevocably authorizes Agent to make or cause to
be made, at or about the time of the Drawdown Date of any Revolving Credit Loan
or the time of receipt of any payment of principal thereof, an appropriate
notation on Agent’s Record reflecting the making of such Revolving Credit Loan
or (as the case may be) the receipt of such payment. The outstanding amount of
the Revolving Credit Loans set forth on Agent’s Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to each Revolving
Credit Lender, but the failure to record, or any error in so recording, any such
amount on Agent’s Record shall not limit or otherwise affect the obligations of
the Borrower hereunder or under any Revolving Credit Note to make payments of
principal of or interest on any Revolving Credit Note when due. There shall not
be deemed to have occurred, and there has not otherwise occurred, any payment,
satisfaction or novation of the indebtedness evidenced by the “Notes”, as
defined in the Original Credit Agreement, which indebtedness is instead
allocated among the Revolving Credit Lenders as of the date hereof, as
applicable, in accordance with their respective Revolving Credit Commitment
Percentages. On the Closing Date, the Revolving Credit Lenders shall make
adjustments among themselves so that the outstanding Revolving Credit Loans are
consistent with their Revolving Credit Commitment Percentages.

§2.2 Commitment to Lend Term Loan. Subject to the terms and conditions of this
Agreement, each of the Term Loan Lenders severally agrees to lend to the
Borrower on the Closing Date such Term Loan Lender’s Term Loan Commitment. The
Term Loans shall be evidenced by separate promissory notes of the Borrower in
substantially the form of Exhibit C hereto, dated of even date with this
Agreement (except as otherwise provided in §2.11 or §18.3) and completed with
appropriate insertions. One Term Loan Note shall be payable to the order of each
Term Loan Lender in the principal amount equal to such Term Loan Lender’s Term
Loan Commitment.

 

37



--------------------------------------------------------------------------------

§2.3 Facility Unused Fee. The Borrower agrees to pay to the Agent for the
account of the Revolving Credit Lenders (other than a Defaulting Lender for such
period of time as such Lender is a Defaulting Lender) in accordance with their
respective Revolving Credit Commitment Percentages a facility unused fee
calculated at the rate per annum as set forth below on the average daily amount
by which the Total Revolving Credit Commitment exceeds the outstanding principal
amount of Revolving Credit Loans, Letter of Credit Liabilities and Swing Loans,
during each calendar quarter or portion thereof commencing on the date hereof
and ending on the Revolving Credit Maturity Date. The facility unused fee shall
be calculated for each day based on the ratio (expressed as a percentage) of
(a) the average daily amount of the outstanding principal amount of the
Revolving Credit Loans (other than Revolving Credit Loans made by a Defaulting
Lender), Letter of Credit Liabilities and Swing Loans during such quarter to
(b) the Total Revolving Credit Commitment (other than Revolving Credit
Commitments made by a Defaulting Lender), and if such ratio is less than fifty
percent (50%), the facility unused fee shall be payable at the rate of 0.25%,
and if such ratio is equal to or greater than fifty percent (50%), the facility
unused fee shall be payable at the rate of 0.15%. The facility unused fee shall
be payable quarterly in arrears on the first (1st) day of each calendar quarter
for the immediately preceding calendar quarter or portion thereof, and on any
earlier date on which the Revolving Credit Commitments shall be reduced or shall
terminate as provided in §2.4, with a final payment on the Revolving Credit
Maturity Date.

§2.4 Reduction and Termination of the Revolving Credit Commitments. The Borrower
shall have the right at any time and from time to time upon five (5) Business
Days’ prior written notice to the Agent to reduce by $5,000,000.00 or an
integral multiple of $1,000,000.00 in excess thereof (provided that in no event
shall the Total Revolving Credit Commitment be reduced in such manner to an
amount less than fifty percent (50.0%) of the highest Total Revolving Credit
Commitment at any time existing under this Agreement) or to terminate entirely
the Revolving Credit Commitments, whereupon the Revolving Credit Commitments of
the Revolving Credit Lenders shall be reduced pro rata in accordance with their
respective Revolving Credit Commitment Percentages of the amount specified in
such notice or, as the case may be, terminated, any such termination or
reduction to be without penalty except as otherwise set forth in §4.7; provided,
however, that no such termination or reduction shall be permitted if, after
giving effect thereto, the sum of Outstanding Revolving Credit Loans, the
Outstanding Swing Loans and the Letter of Credit Liabilities would exceed the
Revolving Credit Commitments of the Revolving Credit Lenders as so terminated or
reduced. Promptly after receiving any notice from the Borrower delivered
pursuant to this §2.4, the Agent will notify the Revolving Credit Lenders of the
substance thereof. Any reduction of the Revolving Credit Commitments shall also
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000.00) in the maximum amount of Swing Loans and Letters of
Credit. Upon the effective date of any such reduction or termination, the
Borrower shall pay to the Agent for the respective accounts of the Revolving
Credit Lenders the full amount of any facility fee under §2.3 then accrued on
the amount of the reduction. No reduction or termination of the Revolving Credit
Commitments may be reinstated.

 

38



--------------------------------------------------------------------------------

§2.5 Swing Loan Commitment.

(a) Subject to the terms and conditions set forth in this Agreement, Swing Loan
Lender agrees to lend to the Borrower (the “Swing Loans”), and the Borrower may
borrow (and repay and reborrow) from time to time between the Closing Date and
the date which is five (5) Business Days prior to the Revolving Credit Maturity
Date upon notice by the Borrower to the Swing Loan Lender given in accordance
with this §2.5, such sums as are requested by the Borrower for the purposes set
forth in §2.9 in an aggregate principal amount at any one time outstanding not
exceeding the Swing Loan Commitment; provided that in all events (i) no Default
or Event of Default shall have occurred and be continuing; (ii) the outstanding
principal amount of the Revolving Credit Loans and Swing Loans (after giving
effect to all amounts requested) plus Letter of Credit Liabilities shall not at
any time exceed the Total Revolving Credit Commitment; and (iii) the outstanding
principal amount of the Revolving Credit Loans, Term Loans and Swing Loans
(after giving effect to all amounts requested) plus Letter of Credit
Liabilities, shall not at any time exceed the lesser of (A) the Total Commitment
or (B) the Unencumbered Pool Availability minus the sum of (i) the amount of all
outstanding Term Loans and (ii) the aggregate amount of all other Unsecured Debt
(giving effect to the amount of all Outstanding Revolving Credit Loans, Swing
Loans and Letter of Credit Liabilities), or cause a violation of the covenants
set forth in §9.1. Notwithstanding anything to the contrary contained in this
§2.5, the Swing Loan Lender shall not be obligated to make any Swing Loan at a
time when any other Revolving Credit Lender is a Defaulting Lender, unless the
Swing Loan Lender is satisfied that the participation therein will otherwise be
fully allocated to the Revolving Credit Lenders that are Non-Defaulting Lenders
consistent with §2.13(c) and the Defaulting Lender shall not participate
therein, except to the extent the Swing Loan Lender has entered into
arrangements with the Borrower or such Defaulting Lender that are satisfactory
to the Swing Loan Lender in its good faith determination to eliminate the Swing
Loan Lender’s Fronting Exposure with respect to any such Defaulting Lender,
including the delivery of cash collateral. Swing Loans shall constitute
“Revolving Credit Loans” for all purposes hereunder. The funding of a Swing Loan
hereunder shall constitute a representation and warranty by the Borrower that
all of the conditions set forth in §10 and §11 have been satisfied on the date
of such funding. The Swing Loan Lender may assume that the conditions in §10 and
§11 have been satisfied unless Swing Loan Lender has received written notice
from a Revolving Credit Lender that such conditions have not been satisfied.
Each Swing Loan shall be due and payable within three (3) Business Days of the
date such Swing Loan was provided and the Borrower hereby agrees (to the extent
not repaid as contemplated by §2.5(d) below) to repay each Swing Loan on or
before the date that is three (3) Business Days from the date such Swing Loan
was provided. A Swing Loan may not be refinanced with another Swing Loan.

(b) The Swing Loans shall be evidenced by a separate promissory note of the
Borrower in substantially the form of Exhibit B hereto (the “Swing Loan Note”),
dated the date of this Agreement and completed with appropriate insertions. The
Swing Loan Note shall be payable to the order of the Swing Loan Lender in the
principal face amount equal to the Swing Loan Commitment and shall be payable as
set forth below. The Borrower irrevocably authorizes the Swing Loan Lender to
make or cause to be made, at or about the time of the Drawdown Date of any Swing
Loan or at the time of receipt of any payment of principal thereof, an
appropriate notation on the Swing Loan Lender’s Record reflecting the making of
such Swing Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Swing Loans set forth on the Swing Loan Lender’s
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Swing Loan Lender, but the failure to record, or any error in so
recording, any such amount on the Swing Loan Lender’s Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under the Swing
Loan Note to make payments of principal of or interest on any Swing Loan Note
when due.

 

39



--------------------------------------------------------------------------------

(c) The Borrower shall request a Swing Loan by delivering to the Swing Loan
Lender a Loan Request executed by an Authorized Officer no later than 11:00 a.m.
(Cleveland time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $1,000,000.00) and
providing the wire instructions for the delivery of the Swing Loan proceeds. The
Loan Request shall also contain the statements and certifications required by
§2.7(i) and (ii). Each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept such Swing Loan on the
Drawdown Date. Notwithstanding anything herein to the contrary, a Swing Loan
shall be a Revolving Credit Base Rate Loan and shall bear interest at the Base
Rate plus the Applicable Margin for Base Rate Loans. The proceeds of the Swing
Loan will be disbursed by wire by the Swing Loan Lender to the Borrower no later
than 1:00 p.m. (Cleveland time).

(d) The Swing Loan Lender shall, within two (2) Business Days after the Drawdown
Date with respect to such Swing Loan, request each Revolving Credit Lender,
including the Swing Loan Lender, to make a Revolving Credit Loan pursuant to
§2.1 in an amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the amount of the Swing Loan outstanding on the date
such notice is given. In the event that the Borrower does not notify the Agent
in writing otherwise on or before noon (Cleveland Time) on the Business Day of
the Drawdown Date with respect to such Swing Loan, Agent shall notify the
Revolving Credit Lenders that such Revolving Credit Loan shall be a Revolving
Credit LIBOR Rate Loan with an Interest Period of one (1) month, provided that
the making of such Revolving Credit LIBOR Rate Loan will not be in contravention
of any other provision of this Agreement, or if the making of a Revolving Credit
LIBOR Rate Loan would be in contravention of this Agreement, then such notice
shall indicate that such loan shall be a Revolving Credit Base Rate Loan. The
Borrower hereby irrevocably authorizes and directs the Swing Loan Lender to so
act on its behalf, and agrees that any amount advanced to the Agent for the
benefit of the Swing Loan Lender pursuant to this §2.5(d) shall be considered a
Revolving Credit Loan pursuant to §2.1. Unless any of the events described in
paragraph (h), (i) or (j) of §12.1 shall have occurred (in which event the
procedures of §2.5(e) shall apply), each Revolving Credit Lender shall make the
proceeds of its Revolving Credit Loan available to the Swing Loan Lender for the
account of the Swing Loan Lender at the Agent’s Head Office prior to 12:00 noon
(Cleveland time) in funds immediately available no later than the third
(3rd) Business Day after the date such notice is given just as if the Revolving
Credit Lenders were funding directly to the Borrower, so that thereafter such
Obligations shall be evidenced by the Revolving Credit Notes. The proceeds of
such Revolving Credit Loan shall be immediately applied to repay the Swing
Loans.

(e) If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d), each Revolving Credit Lender will, on the date such
Revolving Credit Loan pursuant to §2.5(d) was to have been made, purchase an
undivided participation interest in the Swing Loan in an amount equal to its
Revolving Credit Commitment Percentage of such Swing Loan. Each Revolving Credit
Lender will immediately transfer to the Swing Loan Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Swing Loan Lender will deliver to such Revolving Credit Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in such
amount.

 

40



--------------------------------------------------------------------------------

(f) Whenever at any time after the Swing Loan Lender has received from any
Revolving Credit Lender such Revolving Credit Lender’s participation interest in
a Swing Loan, the Swing Loan Lender receives any payment on account thereof, the
Swing Loan Lender will distribute to such Revolving Credit Lender its
participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Loan Lender is required to be
returned, such Revolving Credit Lender will return to the Swing Loan Lender any
portion thereof previously distributed by the Swing Loan Lender to it.

(g) Each Lender’s obligation to fund a Revolving Credit Loan as provided in
§2.5(d) or to purchase participation interests pursuant to §2.5(e) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Credit Lender or the Borrower may have
against the Swing Loan Lender, the Borrower or anyone else for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
REIT, the Borrower or any of their respective Subsidiaries; (iv) any breach of
this Agreement or any of the other Loan Documents by the Borrower or any
Guarantor or any Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. Any portions of a
Swing Loan not so purchased or converted may be treated by the Agent and Swing
Loan Lender as against such Revolving Credit Lender as a Revolving Credit Loan
which was not funded by the non-purchasing Lender, thereby making such Revolving
Credit Lender a Defaulting Lender. Each Swing Loan, once so sold or converted,
shall cease to be a Swing Loan for the purposes of this Agreement, but shall be
a Revolving Credit Loan made by each Revolving Credit Lender under its Revolving
Credit Commitment.

§2.6 Interest on Loans.

(a) Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Base Rate Loan is repaid or converted to a LIBOR Rate Loan at the rate per annum
equal to the sum of the Base Rate plus the Applicable Margin.

(b) Each Revolving Credit LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin.

(c) Each Term Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Term Base Rate
Loan is repaid or is converted to a Term LIBOR Rate Loan at a rate per annum
equal to the sum of the Applicable Margin for Base Rate Loans plus the Base
Rate.

(d) Each Term LIBOR Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of each Interest Period
with respect thereto at the rate per annum equal to the sum of LIBOR determined
for such Interest Period plus the Applicable Margin for LIBOR Rate Loans.

 

41



--------------------------------------------------------------------------------

(e) The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(f) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

§2.7 Requests for Revolving Credit Loans. Except with respect to the initial
Revolving Credit Loan on the Closing Date, the Borrower shall give to the Agent
written notice executed by an Authorized Officer in the form of Exhibit H hereto
(or telephonic notice confirmed in writing in the form of Exhibit H hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) by noon
(Cleveland time) one (1) Business Day prior to the proposed Drawdown Date with
respect to Base Rate Loans and two (2) Business Days prior to the proposed
Drawdown Date with respect to LIBOR Rate Loans. Each such notice shall specify
with respect to the requested Revolving Credit Loan the proposed principal
amount of such Revolving Credit Loan, the Type of Revolving Credit Loan, the
initial Interest Period (if applicable) for such Revolving Credit Loan and the
Drawdown Date. Each such notice shall also contain (i) a general statement as to
the purpose for which such advance shall be used (which purpose shall be in
accordance with the terms of §2.9) and (ii) a certification by the chief
executive officer, president, chief financial officer or chief accounting
officer of the Borrower that the Borrower and Guarantors are and will be in
compliance with all covenants under the Loan Documents after giving effect to
the making of such Revolving Credit Loan. Promptly upon receipt of any such
notice, the Agent shall notify each of the Revolving Credit Lenders thereof.
Each such Loan Request shall be irrevocable and binding on the Borrower and
shall obligate the Borrower to accept the Revolving Credit Loan requested from
the Revolving Credit Lenders on the proposed Drawdown Date. Nothing herein shall
prevent the Borrower from seeking recourse against any Revolving Credit Lender
that fails to advance its proportionate share of a requested Revolving Credit
Loan as required by this Agreement. Each Loan Request shall be (a) for a
Revolving Credit Base Rate Loan in a minimum aggregate amount of $1,000,000.00
or an integral multiple of $100,000.00 in excess thereof; or (b) for a Revolving
Credit LIBOR Rate Loan in a minimum aggregate amount of $1,000,000.00 or an
integral multiple of $250,000.00 in excess thereof; provided, however, that
there shall be no more than five (5) Revolving Credit LIBOR Rate Loans
outstanding at any one time.

§2.8 Funds for Loans.

(a) Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date of
any Revolving Credit Loans or Term Loans, each of the Revolving Credit Lenders
or Term Loan Lenders, as applicable, will make available to the Agent, at the
Agent’s Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1 or §2.2. Upon receipt from each such Revolving Credit
Lender or Term Loan Lender, as applicable, of such amount, and upon receipt of
the documents required by §10 and §11 and the satisfaction of the other
conditions set forth therein, to the extent applicable, the Agent will make
available to the Borrower the aggregate amount of such Revolving Credit Loans or
Term Loans made available

 

42



--------------------------------------------------------------------------------

to the Agent by the Revolving Credit Lenders or Term Loan Lenders, as
applicable, by crediting such amount to the account of the Borrower maintained
at the Agent’s Head Office. The failure or refusal of any Revolving Credit
Lender or Term Loan Lender to make available to the Agent at the aforesaid time
and place on any Drawdown Date, or on the Effective Date with respect to any
Term Loans, the amount of its Commitment Percentage of the requested Loans shall
not relieve any other Revolving Credit Lender or Term Loan Lender from its
several obligation hereunder to make available to the Agent the amount of such
other Lender’s Commitment Percentage of any requested Loans, including any
additional Revolving Credit Loans that may be requested subject to the terms and
conditions hereof to provide funds to replace those not advanced by the Lender
so failing or refusing.

(b) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date of any Revolving Credit Loans or on the Effective Date
or any Increase Date with respect to any Term Loans, that such Lender will not
make available to Agent such Lender’s Commitment Percentage of a proposed Loan,
Agent may in its discretion assume that such Lender has made such Loan available
to Agent in accordance with the provisions of this Agreement and the Agent may,
if it chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.

§2.9 Use of Proceeds. The Borrower will use the proceeds of the Loans solely for
(a) payment of closing costs in connection with this Agreement, (b) acquisitions
of fee simple ownership of Real Estate or Real Estate subject to a Ground Lease,
(c) tenant improvements and leasing commissions with respect to the Real Estate,
(d) repayment of Indebtedness, (e) capital expenditures with respect to the Real
Estate, and (f) general corporate and working capital purposes.

§2.10 Letters of Credit.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the day that is ninety
(90) days prior to the Revolving Credit Maturity Date, the Issuing Lender shall
issue such Letters of Credit as the Borrower may request upon the delivery of a
written request in the form of Exhibit I hereto (a “Letter of Credit Request”)
to the Issuing Lender, provided that (i) no Default or Event of Default shall
have occurred and be continuing, (ii) upon issuance of such Letter of Credit,
the Letter of Credit Liabilities shall not exceed Twenty-Five Million and No/100
Dollars ($25,000,000.00), (iii) in no event shall the sum of (A) the Revolving
Credit Loans Outstanding, (B) the Swing Loans Outstanding, and (C) the amount of
Letter of Credit Liabilities (after giving effect to all Letters of Credit
requested) exceed the Total Revolving Credit Commitment, (iv) in no event shall
the outstanding principal amount of the Revolving Credit Loans, Swing Loans,

 

43



--------------------------------------------------------------------------------

Term Loans, and Letter of Credit Liabilities (after giving effect to any
requested Letters of Credit) exceed the lesser of (X) the Total Commitment or
(Y) the sum of the Unencumbered Pool Availability minus the aggregate amount of
all other Unsecured Debt or cause a violation of the covenants set forth in
§9.1, (v) the conditions set forth in §10 and §11 shall have been satisfied, and
(vi) in no event shall any amount drawn under a Letter of Credit be available
for reinstatement or a subsequent drawing under such Letter of Credit.
Notwithstanding anything to the contrary contained in this §2.10, the Issuing
Lender shall not be obligated to issue, amend, extend, renew or increase any
Letter of Credit at a time when any other Revolving Credit Lender is a
Defaulting Lender, unless the Issuing Lender is satisfied that the participation
therein will otherwise be fully allocated to the Revolving Credit Lenders that
are Non-Defaulting Lenders consistent with §2.13(c) and the Defaulting Lender
shall have no participation therein, except to the extent the Issuing Lender has
entered into arrangements with the Borrower or such Defaulting Lender which are
satisfactory to the Issuing Lender in its good faith determination to eliminate
the Issuing Lender’s Fronting Exposure with respect to any such Defaulting
Lender, including the delivery of cash collateral. The Issuing Lender may assume
that the conditions in §10 and §11 have been satisfied unless it receives
written notice from a Revolving Credit Lender that such conditions have not been
satisfied. Each Letter of Credit Request shall be executed by an Authorized
Officer of the Borrower. The Issuing Lender shall be entitled to conclusively
rely on such Person’s authority to request a Letter of Credit on behalf of the
Borrower. The Issuing Lender shall have no duty to verify the authenticity of
any signature appearing on a Letter of Credit Request. The Borrower assumes all
risks with respect to the use of the Letters of Credit. Unless the Issuing
Lender and the Majority Revolving Credit Lenders otherwise consent, the term of
any Letter of Credit shall not exceed a period of time commencing on the
issuance of the Letter of Credit and ending one year after the date of issuance
thereof, subject to extension pursuant to an “evergreen” clause acceptable to
Agent and Issuing Lender (but in any event the term shall not extend beyond five
(5) Business Days prior to the Revolving Credit Maturity Date). The amount
available to be drawn under any Letter of Credit shall reduce on a
dollar-for-dollar basis the amount available to be drawn under the Total
Revolving Credit Commitment as a Revolving Credit Loan.

(b) Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
the chief financial officer or chief accounting officer of the Borrower that the
Borrower and Guarantors are and will be in compliance with all covenants under
the Loan Documents after giving effect to the issuance of such Letter of Credit.
The Borrower shall further deliver to the Issuing Lender such additional
applications (which application as of the date hereof is in the form of
Exhibit M attached hereto) and documents as the Issuing Lender may require, in
conformity with the then standard practices of its letter of credit department,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

(c) The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

 

44



--------------------------------------------------------------------------------

(d) Upon the issuance of a Letter of Credit, each Revolving Credit Lender shall
be deemed to have purchased a participation therein from Issuing Lender in an
amount equal to its respective Revolving Credit Commitment Percentage of the
amount of such Letter of Credit. No Revolving Credit Lender’s obligation to
participate in a Letter of Credit shall be affected by any other Revolving
Credit Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.

(e) Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate per annum equal to one-eighth of one percent (0.125%) per
annum (which fee shall not be less than $1,500 in any event) and an
administrative charge of $250, and (ii) for the accounts of the Revolving Credit
Lenders that are Non-Defaulting Lenders (including the Issuing Lender) in
accordance with their respective percentage shares of participation in such
Letter of Credit, a Letter of Credit fee calculated at the rate per annum equal
to the then Applicable Margin for LIBOR Rate Loans on the amount available to be
drawn under such Letter of Credit. Such fees shall be payable in quarterly
installments in arrears with respect to each Letter of Credit on the first day
of each calendar quarter following the date of issuance and continuing on each
quarter or portion thereof thereafter, as applicable, or on any earlier date on
which the Commitments shall terminate and on the expiration or return of any
Letter of Credit. In addition, the Borrower shall pay to Issuing Lender for its
own account within five (5) days of demand of Issuing Lender the standard
issuance, documentation and service charges for Letters of Credit issued from
time to time by Issuing Lender.

(f) In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement (the Borrower being deemed to have requested a Revolving
Credit Base Rate Loan on such date in an amount equal to the amount of such
drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under this Agreement) and the Agent shall promptly notify
each Revolving Credit Lender by telex, telecopy, telegram, telephone (confirmed
in writing) or other similar means of transmission, and each Revolving Credit
Lender shall promptly and unconditionally pay to the Agent, for the Issuing
Lender’s own account, an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of such Letter of Credit (to the extent
of the amount drawn). The Borrower further hereby irrevocably authorizes and
directs Agent to notify the Revolving Credit Lenders of the Borrower’s intent to
convert such Revolving Credit Base Rate Loan to a Revolving Credit LIBOR Rate
Loan with an Interest Period of one (1) month on the third (3rd) Business Day
following the funding by the Revolving Credit Lenders of their advance under
this §2.10(f), provided that the making of such Revolving Credit LIBOR Rate Loan
shall not be a contravention of any provision of this Agreement. If and to the
extent any Revolving Credit Lender shall not make such amount available on the
Business Day on which such draw is funded, such Revolving Credit Lender agrees
to pay such amount to the Agent forthwith on demand, together with interest
thereon, for each day from the date on which such draw was funded until the date
on which such amount is paid to the Agent, at the Federal Funds Effective

 

45



--------------------------------------------------------------------------------

Rate until three (3) days after the date on which the Agent gives notice of such
draw and at the Federal Funds Effective Rate plus one percent (1.0%) for each
day thereafter. Further, such Revolving Credit Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, amounts due with respect to its participations in Letters of
Credit and any other amounts due to it hereunder to the Agent to fund the amount
of any drawn Letter of Credit which such Revolving Credit Lender was required to
fund pursuant to this §2.10(f) until such amount has been funded (as a result of
such assignment or otherwise). In the event of any such failure or refusal, the
Revolving Credit Lenders not so failing or refusing shall be entitled to a
priority secured position for such amounts as provided in §12.5. The failure of
any Revolving Credit Lender to make funds available to the Agent in such amount
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make funds available to the Agent pursuant to this §2.10(f).

(g) If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Revolving
Credit Lender, for any reason a drawing under a Letter of Credit cannot be
refinanced as a Revolving Credit Loan, each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.10(f) was to have been made,
purchase an undivided participation interest in the Letter of Credit in an
amount equal to its Revolving Credit Commitment Percentage of the amount of such
Letter of Credit. Each Revolving Credit Lender will immediately transfer to the
Issuing Lender in immediately available funds the amount of its participation
and upon receipt thereof the Issuing Lender will deliver to such Revolving
Credit Lender a Letter of Credit participation certificate dated the date of
receipt of such funds and in such amount.

(h) Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.

(i) The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(j) The Borrower assumes all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof. Neither Agent, Issuing Lender nor
any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary

 

46



--------------------------------------------------------------------------------

of any Letter of Credit to comply fully with the conditions required in order to
demand payment under a Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document or draft
required by or from a beneficiary in order to make a disbursement under a Letter
of Credit or the proceeds thereof; (vii) for the misapplication by the
beneficiary of any Letter of Credit of the proceeds of any drawing under such
Letter of Credit; and (viii) for any consequences arising from causes beyond the
control of Agent or any Revolving Credit Lender. None of the foregoing will
affect, impair or prevent the vesting of any of the rights or powers granted to
Agent, Issuing Lender or the Revolving Credit Lenders hereunder. In furtherance
and extension and not in limitation or derogation of any of the foregoing, any
act taken or omitted to be taken by Agent, Issuing Lender or the other Revolving
Credit Lenders in good faith will be binding on the Borrower and will not put
Agent, Issuing Lender or the other Revolving Credit Lenders under any resulting
liability to the Borrower; provided nothing contained herein shall relieve
Issuing Lender for liability to the Borrower arising as a result of the gross
negligence or willful misconduct of Issuing Lender as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods.

§2.11 Increase in Total Commitment.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrower shall
have the option at any time and from time to time before the date that is one
(1) year prior to the Revolving Credit Maturity Date or the Term Loan Maturity
Date, as applicable, to request an increase in the Total Revolving Credit
Commitment and/or the Total Term Loan Credit Commitment by giving written notice
to the Agent (an “Increase Notice”; and the amount of such requested increase is
the “Commitment Increase”), provided that any such individual increase must be
in a minimum amount of $5,000,000.00 and increments of $1,000,000.00 in excess
thereof, and the Total Commitment shall not exceed $500,000,000.00. Upon receipt
of any Increase Notice, the Agent shall consult with the Arranger and shall
notify the Borrower of the amount of the facility fees to be paid to any Lenders
who provide an additional Revolving Credit Commitment and/or Term Loan
Commitment, as applicable, in connection with such increase in the Revolving
Credit Commitment and/or Term Loan Commitment, as applicable, pursuant to the
Agreement Regarding Fees. If the Borrower agrees to pay the facility fees so
determined, the Agent shall send a notice to all Revolving Credit Lenders or
Term Loan Lenders, as applicable (the “Additional Commitment Request Notice”)
informing them of the Borrower’s request to increase the Total Revolving Credit
Commitment or the Total Term Loan Commitment, as applicable, and of the facility
fees to be paid with respect thereto. Each Revolving Credit Lender or Term Loan
Lender, as applicable, who desires to provide an additional Revolving Credit
Commitment or Term Loan Commitment, as applicable, upon such terms shall provide
Agent with a written commitment letter specifying the amount of the additional
Revolving Credit Commitment or Term Loan Commitment, as applicable, which it is
willing to provide prior to such deadline as may be specified in the Additional
Commitment Request Notice. If the requested increase is oversubscribed then the
Agent and the Arranger shall allocate the Commitment Increase among the
Revolving Credit Lenders or Term Loan Lenders, as applicable, who provide such
commitment letters on such basis as the Agent and the Arranger, shall determine
in their sole discretion. If the additional Revolving Credit

 

47



--------------------------------------------------------------------------------

Commitments or Term Loan Commitments, as applicable, so provided are not
sufficient to provide the full amount of the Revolving Credit Commitment
Increase or the Term Loan Commitment Increase, as applicable, that is requested
by the Borrower, then the Agent, Arranger, or the Borrower may, but shall not be
obligated to, invite one or more banks or lending institutions (which banks or
lending institutions shall be acceptable to Agent, Arranger, and the Borrower)
to become a Revolving Credit Lender or Term Loan Lender, as applicable, and
provide an additional Revolving Credit Commitment or Term Loan Commitment, as
applicable. The Agent shall provide all Revolving Credit Lenders or Term Loan
Lenders, as applicable, with a notice setting forth the amount, if any, of the
additional Revolving Credit Commitment or Term Loan Commitment, as applicable,
to be provided by each Revolving Credit Lender or Term Loan Lender, as
applicable, and the revised Revolving Credit Commitment Percentages or Term Loan
Commitment Percentages, as applicable, which shall be applicable after the
effective date of the Revolving Credit Commitment Increase or Term Loan
Commitment Increase, as applicable, specified therein (the “Commitment Increase
Date”). In no event shall any Lender be obligated to provide an additional
Revolving Credit Commitment or Term Loan Commitment.

(b) On any Commitment Increase Date the outstanding principal balance of the
Revolving Credit Loans or Term Loans, as applicable, shall be reallocated among
the Revolving Credit Lenders or Term Loan Lenders, as applicable, such that
after the applicable Commitment Increase Date the outstanding principal amount
of Revolving Credit Loans or Term Loans, as applicable, owed to each Revolving
Credit Lender or Term Loan Lender, as applicable, shall be equal to such
Lender’s Revolving Credit Commitment Percentage or Term Loan Commitment
Percentage, as applicable (as in effect after the applicable Commitment Increase
Date) of the outstanding principal amount of all Revolving Credit Loans or Term
Loans, as applicable. The participation interests of the Revolving Credit
Lenders in Swing Loans and Letters of Credit shall be similarly adjusted. On any
Commitment Increase Date, those Revolving Credit Lenders or Term Loan Lenders
whose Revolving Credit Commitment Percentage or Term Loan Commitment Percentage
is increasing shall advance the funds to the Agent and the funds so advanced
shall be distributed among the Revolving Credit Lenders or Term Loan Lenders, as
applicable, whose Revolving Credit Commitment Percentage or Term Loan Commitment
Percentage, as applicable, is decreasing as necessary to accomplish the required
reallocation of the outstanding Revolving Credit Loans or Term Loans, as
applicable. The funds so advanced shall be Base Rate Loans until converted to
LIBOR Rate Loans which are allocated among all Lenders based on their Commitment
Percentages.

(c) Upon the effective date of each increase in the Total Revolving Credit
Commitment or Total Term Loan Commitment pursuant to this §2.11 the Agent may
unilaterally revise Schedule 1.1 to reflect the name and address, Commitment and
Commitment Percentage of each Lender following such increase and the Borrower
shall execute and deliver to the Agent new Revolving Credit Notes or Term Loan
Notes for each Lender whose Commitment has changed so that the principal amount
of such Revolving Credit Lender’s Revolving Credit Note shall equal its
Revolving Credit Commitment and such Term Loan Lender’s Term Loan Note shall
equal its Term Loan Commitment. The Agent shall deliver such replacement
Revolving Credit Notes and Term Loan Notes to the respective Lenders in exchange
for the Revolving Credit Notes and Term Loan Notes replaced thereby which shall
be surrendered by such Lenders. Such new Revolving Credit Notes and Term Loan
Notes shall provide that they are replacements for the surrendered Revolving
Credit Notes and Term Loan Notes, as applicable,

 

48



--------------------------------------------------------------------------------

and that they do not constitute a novation, shall be dated as of the Commitment
Increase Date and shall otherwise be in substantially the form of the replaced
Revolving Credit Notes or Term Loan Notes, as applicable. In connection
therewith, the Borrower shall deliver an opinion of counsel, addressed to the
Lenders and the Agent, relating to the due authorization, execution and delivery
of such new Revolving Credit Notes and Term Loan Notes and the enforceability
thereof, in form and substance substantially similar to the opinion delivered in
connection with the first disbursement under this Agreement. The surrendered
Revolving Credit Notes and Term Loan Notes shall be canceled and returned to the
Borrower.

(d) Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Revolving Credit Lenders to increase the Total Revolving
Credit Commitment, or the Agent and the Term Loan Lenders to increase the Total
Term Loan Commitment, as applicable, pursuant to this §2.11 shall be conditioned
upon satisfaction of the following conditions precedent which must be satisfied
prior to the effectiveness of any increase of the Total Revolving Credit
Commitment or the Total Term Loan Commitment, as applicable:

(i) Payment of Activation Fee. The Borrower shall pay (A) to the Agent and the
Arranger those fees described in and contemplated by the Agreement Regarding
Fees with respect to the applicable Commitment Increase, and (B) to the Arranger
such facility fees as the Revolving Credit Lenders or Term Loan Lenders who are
providing an additional Revolving Credit Commitment or Term Loan Commitment, as
applicable, may require to increase the aggregate Revolving Credit Commitment or
Term Loan Commitment, which fees shall, when paid, be fully earned and
non-refundable under any circumstances. The Arranger shall pay to the Lenders
acquiring the applicable Commitment Increase certain fees pursuant to their
separate agreement; and

(ii) No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Revolving Credit Commitment or Term Loan Commitment is increased, there shall
exist no Default or Event of Default; and

(iii) Representations True. The representations and warranties made by the
Borrower and Guarantors in the Loan Documents or otherwise made by or on behalf
of the Borrower or the Guarantors in connection therewith or after the date
thereof shall have been true and correct in all material respects when made and
shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Revolving Credit Commitment or Term
Loan Commitment is increased, both immediately before and after the Total
Revolving Credit Commitment or Term Loan Commitment is increased; and

(iv) Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and the Lenders such additional documents,
instruments, certifications and opinions as the Agent may reasonably require in
its sole and absolute discretion (including, without limitation, in the case of
the Borrower, a Compliance Certificate, demonstrating compliance with all
covenants, representations and warranties set forth in the Loan Documents after
giving effect to the increase) and the Borrower shall pay the cost of any title
commitment or report or update thereto or any updated UCC searches, all
recording costs and fees, and any and all intangible taxes or other documentary
or mortgage taxes, assessments or charges or any similar fees, taxes or expenses
which are required to be paid in connection with such increase;

 

49



--------------------------------------------------------------------------------

(v) Other. The Borrower shall satisfy such other conditions to such increase as
Agent may require in its reasonable discretion.

§2.12 Extension of Revolving Credit Maturity Date and/or Term Loan Maturity
Date.

(a) Borrower shall have (x) the one-time right and option to extend the
Revolving Credit Maturity Date to             , 2018, and (y) the one-time right
and option to extend the Term Loan Maturity Date to             , 2019, upon
satisfaction of the following conditions precedent, which must be satisfied
prior to the effectiveness of any extension of either the Revolving Credit
Maturity Date of the Term Loan Maturity Date:

(i) Extension Request. The Borrower shall deliver written notice of such request
(the “Extension Request”) to the Agent not earlier than the date which is one
hundred twenty (120) days and not later than the date which is sixty (60) days
prior to the Revolving Credit Maturity Date or Term Loan Maturity Date, as
applicable (as determined without regard to such extension). Any such Extension
Request shall be irrevocable and binding on the Borrower.

(ii) Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments, or the Term Loan Lenders in accordance
with their respective Term Loan Commitments, as applicable, an extension fee in
an amount equal to twenty (20) basis points on the Total Revolving Credit
Commitment in effect on the Revolving Credit Maturity Date or the Total Term
Loan Commitment in effect on the Term Loan Maturity Date, as applicable (as
determined without regard to such extension), which fee shall, when paid, be
fully earned and non-refundable under any circumstances.

(iii) No Default. On the date the Extension Request is given and on the
Revolving Credit Maturity Date or Term Loan Maturity Date, as applicable (as
determined without regard to such extension) there shall exist no Default or
Event of Default.

(iv) Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date the
Extension Request is given and on the Revolving Credit Maturity Date or Term
Loan Maturity Date, as applicable (as determined without regard to such
extension).

(v) Pro Forma Covenant Compliance. Borrower shall have delivered to Agent
evidence reasonably satisfactory to Agent that Borrower will be in pro forma
compliance with each of the covenants set forth in §7.16 and §9 immediately
after giving effect to the extension.

 

50



--------------------------------------------------------------------------------

(vi) Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and Lenders such additional consents and
affirmations and other documents as the Agent may reasonably require, and the
Borrower shall pay the cost of any title commitment or report or update thereto
or any update of UCC searches, recordings costs and fees, and any and all
intangible taxes or other documentary or mortgage taxes, assessments or charges
or any similar fees, taxes or expenses which are required to be paid in
connection with such extension.

§2.13 Defaulting Lenders.

(a) If for any reason any Lender shall be a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or the Borrower
under this Agreement or applicable law, such Defaulting Lender’s right to
participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Majority Lenders, the Majority Revolving
Credit Lenders or all of the Lenders, shall be suspended during the pendency of
such failure or refusal. If a Lender is a Defaulting Lender because it has
failed to make timely payment to the Agent of any amount required to be paid to
the Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Agent or the Borrower may have
under the immediately preceding provisions or otherwise, the Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Federal Funds Rate, (ii) to withhold or
setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest. Any amounts received by the Agent
in respect of a Defaulting Lender’s Loans shall be applied as set forth in
§2.13(d).

(b) Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitments.
Any Lender desiring to exercise such right shall give written notice thereof to
the Agent and the Borrower no sooner than two (2) Business Days and not later
than five (5) Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitments in
proportion to the Commitments of the other Lenders exercising such right. If
after such 5th Business Day, the Lenders have not elected to purchase all of the
Commitments of such Defaulting Lender, then the Borrower (so long as no Default
or Event of Default exists) or the Majority Lenders may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
demand that such Defaulting Lender assign its Commitments to an eligible
assignee subject to and in accordance with the provisions of §18.1 for the
purchase price provided for below. No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an eligible
assignee. Upon any such purchase or assignment, and any such demand with respect
to which the conditions specified in §18.1 have been satisfied, the Defaulting
Lender’s interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to

 

51



--------------------------------------------------------------------------------

the period prior to the effective date of the purchase) shall terminate on the
date of purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Acceptance Agreement.
The purchase price for the Commitments of a Defaulting Lender shall be equal to
the amount of the principal balance of the Loans outstanding and owed by the
Borrower to the Defaulting Lender plus any accrued but unpaid interest thereon
and accrued but unpaid fees. Prior to payment of such purchase price to a
Defaulting Lender, the Agent shall apply against such purchase price any amounts
retained by the Agent pursuant to §2.13(d).

(c) During any period in which there is a Defaulting Lender, all or any part of
such Defaulting Lender’s obligation to acquire, refinance or fund participations
in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant to §2.5(e)
shall be reallocated among the Revolving Credit Lenders that are Non-Defaulting
Lenders in accordance with their respective Revolving Credit Commitment
Percentages (computed without giving effect to the Revolving Credit Commitment
of such Defaulting Lender; provided that (i) each such reallocation shall be
given effect only if, at the date the applicable Revolving Credit Lender becomes
a Defaulting Lender, no Default or Event of Default exists, (ii) the conditions
set forth in §10 and §11 are satisfied at the time of such reallocation (and,
unless the Borrower shall have notified the Agent at such time, the Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at the time), (iii) the representations and warranties in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such reallocation with the same effect as though made on and as of such
date, and (iv) the aggregate obligation of each Revolving Credit Lender that is
a Non-Defaulting Lender to acquire, refinance or fund participations in Letters
of Credit and Swing Loans shall not exceed the positive difference, if any, of
(A) the Revolving Credit Commitment of that Non-Defaulting Lender minus (B) the
sum of (1) the aggregate outstanding principal amount of the Revolving Credit
Loans of that Lender plus (2) such Lender’s pro rata portion in accordance with
its Revolving Credit Commitment Percentage of outstanding Letter of Credit
Liabilities and Swing Loans. No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(d) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder;
third, if so determined by the Agent or requested by the Issuing Lender or the
Swing Loan Lender, to be held as cash collateral for future funding obligations
of such Defaulting Lender of any participation in any Letter of Credit or Swing
Loan; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent;

 

52



--------------------------------------------------------------------------------

fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing to
the Agent or the Lenders (including the Issuing Lender and the Swing Loan
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender (including the Issuing Lender and the Swing
Loan Lender) against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Loans or funded participations in Letters of Credit or Swing Loans
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (ii) such Loans or funded participations in Letters of Credit or Swing
Loans were made at a time when the conditions set forth in §10 and §11, to the
extent required by this Agreement, were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and funded participations in Letters of
Credit or Swing Loans owed to, all Non-Defaulting Lenders on a pro rata basis
until such time as all Loans and funded and unfunded participations in Letters
of Credit and Swing Loans are held by the Lenders pro rata in accordance with
their Revolving Credit Commitment Percentages and Term Loan Commitment
Percentages, as applicable, without regard to §2.13(c), prior to being applied
to the payment of any Loans of, or funded participations in Letters of Credit or
Swing Loans owed to, such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
§2.13(d) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto, and to the extent allocated to the
repayment of principal of the Loan, shall not be considered outstanding
principal under this Agreement.

(e) Within five (5) Business Days of demand by the Issuing Lender or Swing Loan
Lender from time to time, the Borrower shall deliver to the Agent for the
benefit of the Issuing Lender and the Swing Loan Lender cash collateral in an
amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and Swing Loan Lender (after giving effect to §2.5(a), §2.10(a) and
§2.13(c)) on terms satisfactory to the Issuing Lender and/or Swing Loan Lender
in its good faith determination (and such cash collateral shall be in Dollars).
Any such cash collateral shall be deposited in the Collateral Account as
collateral (solely for the benefit of the Issuing Lender and/or the Swing Loan
Lender) for the payment and performance of each Defaulting Lender’s pro rata
portion in accordance with their respective Revolving Credit Commitment
Percentages of outstanding Letter of Credit Liabilities and Swing Loans. Moneys
in the Collateral Account deposited pursuant to this section shall be applied by
the Agent to reimburse the Issuing Lender and/or the Swing Loan Lender
immediately for each Defaulting Lender’s pro rata portion in accordance with
their respective Revolving Credit Commitment Percentages of any funding
obligation with respect to a Letter of Credit or Swing Loan which has not
otherwise been reimbursed by the Borrower or such Defaulting Lender.

 

53



--------------------------------------------------------------------------------

(f) (i) Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive any facility unused fee pursuant to §2.3 for any period
during which that Revolving Credit Lender is a Defaulting Lender.

(ii) Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Revolving Credit Lender is a Defaulting Lender.

(iii) With respect to any facility unused fee or Letter of Credit fees not
required to be paid to any Defaulting Lender pursuant to clause (i) or
(ii) above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Revolving Credit Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to §2.13(c), (y) pay to the Issuing Lender and
Swing Loan Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or Swing Loan
Lender’s Fronting Exposure to such Defaulting Lender and (z) not be required to
pay any remaining amount of any such fee.

(g) If the Borrower (so long as no Default or Event of Default exists) and the
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein (which may include arrangements with respect to
any cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Loans to be held on a pro
rata basis by the Lenders in accordance with their Commitments (without giving
effect to §2.13(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promises to pay on the Revolving Credit
Maturity Date and there shall become absolutely due and payable on the Revolving
Credit Maturity Date all of the Revolving Credit Loans, Swing Loans and other
Letter of Credit Liabilities Outstanding on such date, together with any and all
accrued and unpaid interest thereon. The Borrower promises to pay on the Term
Loan Maturity Date and there shall become absolutely due and payable on the Term
Loan Maturity Date all of the Term Loans Outstanding on such date, together with
any and all accrued and unpaid interest thereon.

§3.2 Mandatory Prepayments. If at any time (i) the sum of the aggregate
outstanding principal amount of the Revolving Credit Loans, the Swing Loans and
the Letter of Credit Liabilities exceeds the lesser of (A) the Total Revolving
Credit Commitment or (B) the

 

54



--------------------------------------------------------------------------------

Unencumbered Pool Availability minus the principal amount of the Outstanding
Term Loans and all other Unsecured Debt, or (ii) the sum of the aggregate
outstanding principal amount of the Revolving Credit Loans, the Swing Loans, the
Term Loans and the Letter of Credit Liabilities exceeds the lesser of (A) the
Total Commitment or (B) the Unencumbered Pool Availability minus the aggregate
principal amount of all other Unsecured Debt, then the Borrower shall, within
five (5) Business Days of such occurrence pay the amount of such excess to the
Agent for the respective accounts of the Revolving Credit Lenders (in the case
of clause (i)(A)) or all of the Lenders (in the case of clauses (i)(B) and
(ii)), as applicable, for application to the Revolving Credit Loans, Swing Loans
and Term Loans as provided in §3.4, together with any additional amounts payable
pursuant to §4.7, except that the amount of any Swing Loans shall be paid solely
to the Swing Loan Lender.

§3.3 Optional Prepayments.

(a) The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, as a whole or
in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any Revolving Credit LIBOR Rate Loans
pursuant to this §3.3 is made on a date that is not the last day of the Interest
Period relating thereto, such prepayment shall be accompanied by the payment of
any amounts due pursuant to §4.7.

(b) The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Term Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any Term LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not
the last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.7.

(c) The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland time)
at least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that any such notice may be revoked
or modified upon one (1) day’s prior notice to the Agent). Notwithstanding the
foregoing, no prior notice shall be required for the prepayment of any Swing
Loan.

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $500,000.00 or an integral multiple of $100,000.00 in
excess thereof, shall be accompanied by the payment of accrued interest on the
principal prepaid to the date of payment. Each partial payment under §3.2 and
§3.3 shall be applied first to the principal of any Outstanding Swing Loans,
then, in the absence of instruction by the Borrower, then to the principal of
Revolving Credit Loans, and then to the principal of Term Loans (and with
respect to each category of Loans, first to the principal of Base Rate Loans,
and then to the principal of LIBOR Rate Loans).

§3.5 Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid under
§3.2 and §3.3 prior to the Revolving Credit Maturity Date may be reborrowed as
provided in §2. Any portion of the Term Loans that is prepaid may not be
reborrowed.

 

55



--------------------------------------------------------------------------------

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrower may elect from time to time to convert any of its outstanding
Revolving Credit Loans or Term Loans to a Revolving Credit Loan or Term Loan of
another Type and such Revolving Credit Loans or Term Loans shall thereafter bear
interest as a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that
(i) with respect to any such conversion of a LIBOR Rate Loan to a Base Rate
Loan, the Borrower shall give the Agent at least one (1) Business Day’s prior
written notice of such election, and such conversion shall only be made on the
last day of the Interest Period with respect to such LIBOR Rate Loan; (ii) with
respect to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, the
Borrower shall give the Agent at least three (3) LIBOR Business Days’ prior
written notice of such election and the Interest Period requested for such Loan,
the principal amount of the Loan so converted shall be in a minimum aggregate
amount of $1,000,000.00 or an integral multiple of $250,000.00 in excess thereof
and, after giving effect to the making of such Loan, there shall be no more than
five (5) Revolving Credit LIBOR Rate Loans and two (2) Term LIBOR Rate Loans
outstanding at any one time; and (iii) no Loan may be converted into a LIBOR
Rate Loan when any Default or Event of Default has occurred and is continuing.
All or any part of the outstanding Revolving Credit Loans or Term Loans of any
Type may be converted as provided herein, provided that no partial conversion
shall result in a Revolving Credit Base Rate Loan or a Term Base Rate Loan in a
principal amount of less than $1,000,000.00, or a Revolving Credit LIBOR Rate
Loan or a Term LIBOR Rate Loan in a principal amount of less than $1,000,000.00
or an integral multiple of $250,000.00. On the date on which such conversion is
being made, each Lender shall take such action as is necessary to transfer its
Commitment Percentage of such Loans to its Domestic Lending Office or its LIBOR
Lending Office, as the case may be. Each Conversion/Continuation Request
relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be
irrevocable by the Borrower.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
converted at the end of the applicable Interest Period to a Base Rate Loan.

§4.2 Fees. The Borrower agrees to pay to KeyBank, Agent and Arranger for their
own account certain fees for services rendered or to be rendered in connection
with the Loans as provided pursuant to that certain Second Amended and Restated
Agreement Regarding Fees dated as of even date herewith between the Borrower and
KeyBank (the “Agreement Regarding Fees”). All such fees shall be fully earned
when paid and nonrefundable under any circumstances.

 

56



--------------------------------------------------------------------------------

§4.3 Funds for Payments.

(a) All payments of principal, interest, facility fees, Letter of Credit fees,
closing fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
2:00 p.m. (Cleveland time) on the day when due, in each case in lawful money of
the United States in immediately available funds. The Agent is hereby authorized
to charge the accounts of the Borrower with KeyBank set forth on Schedule 4.3,
on the dates when the amount thereof shall become due and payable, with the
amounts of the principal of and interest on the Loans and all fees, charges,
expenses and other amounts owing to the Agent and/or the Lenders (including the
Swing Loan Lender) under the Loan Documents. Subject to the foregoing, all
payments made to Agent on behalf of the Lenders, and actually received by Agent,
shall be deemed received by the Lenders on the date actually received by Agent.

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes (other than income or franchise taxes imposed on
any Lender and any Excluded FATCA Tax), levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, the Borrower will pay to the Agent,
for the account of the Lenders (including the Swing Loan Lender) or (as the case
may be) the Agent, on the date on which such amount is due and payable hereunder
or under such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Lenders or the Agent to receive the same net amount
which the Lenders or the Agent would have received on such due date had no such
obligation been imposed upon the Borrower. If any such Lender, to the extent it
may lawfully do so, fails to deliver the above forms or other documentation,
then the Agent may withhold from any payments to be made to such Lender under
any of the Loan Documents such amounts as are required by the Code. If any
Governmental Authority asserts that the Agent or Borrower (as to Borrower, with
respect to Excluded FATCA Taxes only) did not properly withhold or backup
withhold, as the case may be, any tax or other amount from payments made to or
for the account of any Lender, such Lender shall indemnify the Agent and/or
Borrower (as to Borrower, with respect to Excluded FATCA Taxes only) therefor,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Agent or by the Borrower (as to Borrower, with
respect to Excluded FATCA Taxes only) under this section, and costs and expenses
(including all reasonable fees and disbursements of any law firm or other
external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Agent and Borrower (as to Borrower,
with respect to Excluded FATCA Taxes only). The obligation of the Lenders under
this section shall survive the termination of the Commitments, repayment of all
Obligations and all the resignation or replacement of the Agent. Without
limitation of §4.3(b), if a payment made to a Lender under any Loan Document
would be subject to United States federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting and document
provision requirements of FATCA (including those contained in Section 1741(b) or
1472(b) of the Code, as applicable), such

 

57



--------------------------------------------------------------------------------

Lender shall deliver to the Borrower and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested by either, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower and/or the Agent as may be necessary for
the Borrower and the Agent to comply with their obligations under FATCA, to
determine that such Lender has or has not complied with such Lender obligations
under FATCA and, as necessary, to determine the amount to deduct and withhold
from such payment. The Borrower will deliver promptly to the Agent certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by the Borrower hereunder or under any other Loan
Document.

(c) Each Lender organized under the laws of a jurisdiction outside the United
States (but only so long as such Lender remains lawfully able to do so), shall
provide the Borrower with such duly executed form(s) or statement(s) which may,
from time to time, be prescribed by law and, which, pursuant to applicable
provisions of (i) an income tax treaty between the United States and the country
of residence of such Lender, (ii) the Code, or (iii) any applicable rules or
regulations in effect under (i) or (ii) above, indicates the withholding status
of such Lender; provided that nothing herein (including without limitation the
failure or inability to provide such form or statement) shall relieve the
Borrower of its obligations under §4.3(b). In the event that the Borrower shall
have delivered the certificates or vouchers described above for any payments
made by the Borrower and such Lender receives a refund of any taxes paid by the
Borrower pursuant to §4.3(b), such Lender will pay to the Borrower the amount of
such refund promptly upon receipt thereof; provided that if at any time
thereafter such Lender is required to return such refund, the Borrower shall
promptly repay to such Lender the amount of such refund.

(d) The obligations of the Borrower to the Revolving Credit Lenders under this
Agreement with respect to Letters of Credit (and of the Revolving Credit Lenders
to make payments to the Issuing Lender with respect to Letters of Credit and to
the Swing Loan Lender with respect to Swing Loans) shall be absolute,
unconditional and irrevocable, and shall be paid and performed strictly in
accordance with the terms of this Agreement, under all circumstances whatsoever,
including, without limitation, the following circumstances: (i) any lack of
validity or enforceability of this Agreement, any Letter of Credit or any of the
other Loan Documents; (ii) any improper use which may be made of any Letter of
Credit or any improper acts or omissions of any beneficiary or transferee of any
Letter of Credit in connection therewith; (iii) the existence of any claim,
set-off, defense or any right which the Borrower or any of its Subsidiaries or
Affiliates may have at any time against any beneficiary or any transferee of any
Letter of Credit (or persons or entities for whom any such beneficiary or any
such transferee may be acting) or the Revolving Credit Lenders (other than the
defense of payment to the Revolving Credit Lenders in accordance with the terms
of this Agreement) or any other person, whether in connection with any Letter of
Credit, this Agreement, any other Loan Document, or any unrelated transaction;
(iv) any draft, demand, certificate, statement or any other documents presented
under any Letter of Credit proving to be insufficient, forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect whatsoever; (v) any breach of any agreement between the Borrower or
any of its Subsidiaries or Affiliates and any beneficiary or transferee of any
Letter of Credit; (vi) any irregularity in the transaction with respect to which
any Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit; (vii) payment by the Issuing Lender under
any Letter of

 

58



--------------------------------------------------------------------------------

Credit against presentation of a sight draft, demand, certificate or other
document which does not comply with the terms of such Letter of Credit, provided
that such payment shall not have constituted gross negligence or willful
misconduct on the part of the Issuing Lender as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods;
(viii) any non-application or misapplication by the beneficiary of a Letter of
Credit of the proceeds of such Letter of Credit; (ix) the legality, validity,
form, regularity or enforceability of the Letter of Credit; (x) the failure of
any payment by Issuing Lender to conform to the terms of a Letter of Credit (if,
in Issuing Lender’s good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

§4.4 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.

§4.5 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

§4.6 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other Governmental
Authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending

 

59



--------------------------------------------------------------------------------

office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrower hereunder.

§4.7 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which Borrower has elected a LIBOR Rate Loan, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. The Borrower
understands, agrees and acknowledges the following: (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and (iii) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

§4.8 Additional Costs, Etc.. Notwithstanding anything herein to the contrary, if
any present or future applicable law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time (or from time to time)
hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans (other
than taxes based upon or measured by the gross receipts, income or profits of
such Lender or the Agent or its franchise tax), or

(b) materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

(c) impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by the Borrower hereunder) against assets held by, or deposits
in or for the account of, or loans by, or commitments of an office of any
Lender, or

 

60



--------------------------------------------------------------------------------

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, a Letter of Credit or any class of loans or commitments of which any
of the Loans or such Lender’s Commitment forms a part; and the result of any of
the foregoing is:

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans, the Letters of Credit or such
Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans or the Letters of Credit, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

§4.9 Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any Governmental Authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy (whether or not having the force of law), has
the effect of reducing the return on such Lender’s or such holding company’s
capital as a consequence of such Lender’s commitment to make Loans or
participate in Letters of Credit hereunder to a level below that which such
Lender or holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify the Borrower thereof. The Borrower agrees
to pay to such Lender the amount of such reduction in the return on capital as
and when such reduction is determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender’s calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender. For purposes of §4.8 and
§4.9, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, publications, orders, guidelines and directives thereunder or
issued in connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the date hereof
regardless of when adopted, enacted or issued.

 

61



--------------------------------------------------------------------------------

§4.10 Breakage Costs. The Borrower shall pay all Breakage Costs required to be
paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.

§4.11 Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to the sum of the Base
Rate plus the Applicable Margin plus five percent (5.0%) (the “Default Rate”),
until such amount shall be paid in full (after as well as before judgment), and
the fee payable with respect to Letters of Credit shall be increased to a rate
equal to five percent (5.0%) above the Letter of Credit fee that would otherwise
be applicable to such time, or if any of such amounts shall exceed the maximum
rate permitted by law, then at the maximum rate permitted by law. In addition,
the Borrower shall pay a late charge equal to four percent (4.0%) of any amount
of interest and/or principal payable on the Loans or any other amounts payable
hereunder or under the other Loan Documents, which is not paid by the Borrower
within ten (10) days of the date when due (or, in the case of amounts due at the
Revolving Credit Maturity Date or Term Loan Maturity Date, as applicable, within
fifteen (15) Business Days of such date).

§4.12 Certificate. A certificate setting forth any amounts payable pursuant to
§4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be conclusive in the absence of manifest error, and shall be promptly
provided to the Borrower upon their written request.

§4.13 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law. This Section
shall control all agreements between or among the Borrower, the Guarantors, the
Lenders and the Agent.

 

62



--------------------------------------------------------------------------------

§4.14 Certain Provisions Relating to Increased Costs. If a Lender gives notice
of the existence of the circumstances set forth in §4.8 or any Lender requests
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.3(b) (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.8 or
§4.9, then, upon request of the Borrower, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by the Borrower under the
foregoing provisions, provided that such action would not be otherwise
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrower agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.8 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.3(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to such Lender under this Agreement), §4.8 or §4.9 and following the
request of the Borrower has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”), then, within thirty
(30) days after such notice or request for payment or compensation, the Borrower
shall have the one-time right as to such Affected Lender, to be exercised by
delivery of written notice delivered to the Agent and the Affected Lender within
thirty (30) days of receipt of such notice, to elect to cause the Affected
Lender to transfer its Commitment. The Agent shall promptly notify the remaining
Lenders that each of such Lenders shall have the right, but not the obligation,
to acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender (or if any of such Lenders does
not elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Affected Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment. Upon any
such purchase of the Commitment of the Affected Lender, the Affected Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest. The purchase price for the Affected Lender’s Commitment shall
equal any and all amounts outstanding and owed by the Borrower to the Affected
Lender including principal, prepayment premium or fee, and all accrued and
unpaid interest or fees.

 

§5. UNENCUMBERED POOL.

§5.1 Unsecured Obligations. The Lenders have agreed to make the Loans to the
Borrower and issue Letters of Credit for the account of the Borrower on an
unsecured basis. Notwithstanding the foregoing, the Obligations shall be
guaranteed pursuant to the terms of the Guaranty.

§5.2 Appraisals.

(a) The Agent may on behalf of the Lenders obtain current Appraisals of the
Unencumbered Pool Properties as set forth in the definition of Unencumbered Pool
Value. In any such case, said Appraisals will be ordered by Agent and reviewed
and approved by the appraisal department of the Agent, in order to determine the
current Appraised Value of the applicable Unencumbered Pool Properties, and the
Borrower shall pay to Agent within ten (10) days of demand all reasonable costs
of such Appraisals.

 

63



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of §5.2(a), the Agent may obtain new
Appraisals or an update to existing Appraisals with respect to the Unencumbered
Pool Properties, or any of them, as the Agent shall determine (i) at any time
that the regulatory requirements of any Lender generally applicable to real
estate loans of the category made under this Agreement as reasonably interpreted
by such Lender shall require more frequent Appraisals, (ii) at any time
following an Event of Default, (iii) if the Agent reasonably believes that there
has been a material adverse change or deterioration with respect to any
Unencumbered Pool Property, including, without limitation, a material change in
the market in which any Unencumbered Pool Property is located, or (iv) so long
as no Event of Default then exists, at the request of the Borrower in the event
of any material construction or alterations to an Unencumbered Pool Property.
The expense of such Appraisals and/or updates performed pursuant to this §5.2(b)
shall be borne by the Borrower and payable to Agent within fifteen (15) days of
demand; provided the Borrower shall not be obligated to pay for an Appraisal of
a Unencumbered Pool Property obtained pursuant to this §5.2(b) more often than
once in any period of twelve (12) months.

(c) The Borrower acknowledges that the Agent has the right to approve any
Appraisal performed pursuant to this Agreement. The Borrower further agrees that
the Lenders and Agent do not make any representations or warranties with respect
to any such Appraisal and shall have no liability as a result of or in
connection with any such Appraisal for statements contained in such Appraisal,
including without limitation, the accuracy and completeness of information,
estimates, conclusions and opinions contained in such Appraisal, or variance of
such Appraisal from the fair value of such property that is the subject of such
Appraisal given by the local tax assessor’s office, or the Borrower’s idea of
the value of such property.

§5.3 Initial Unencumbered Pool. As of the Closing Date, the parties hereto agree
that the Real Estate identified on Schedule 1.3 are the Initial Unencumbered
Pool Properties.

§5.4 Additional Guarantors. In the event that the Borrower shall request that
certain Real Estate of a Wholly Owned Subsidiary of Borrower be included in the
Unencumbered Pool and such Real Estate is approved for inclusion in the
Unencumbered Pool in accordance with the terms hereof, the Borrower shall, as a
condition to such Real Estate being included in the Unencumbered Pool, cause
each such Wholly Owned Subsidiary to execute and deliver to Agent a Joinder
Agreement, and such Subsidiary shall become a Guarantor hereunder. In addition,
in the event any Subsidiary of the Borrower shall constitute a Material
Subsidiary, the Borrower shall promptly notify Agent and within sixty
(60) calendar days execute and deliver to Agent a Joinder Agreement, and such
Subsidiary shall become a Subsidiary Guarantor hereunder. Each such Subsidiary
Guarantor shall be specifically authorized, in accordance with its respective
organizational documents, to be a Guarantor hereunder and thereunder and to
execute the Contribution Agreement. The Borrower shall further cause all
representations, covenants and agreements in the Loan Documents with respect to
Guarantors to be true and correct with respect to each such Subsidiary. In
connection with the delivery of such Joinder Agreement, the Borrower shall
deliver to the Agent such organizational agreements, resolutions, consents,
opinions and other documents and instruments as the Agent may reasonably
require.

 

64



--------------------------------------------------------------------------------

§5.5 Release of a Subsidiary Guarantor. The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release
(subject to the terms hereof), a Subsidiary Guarantor from the Guaranty so long
as: (a) no Default or Event of Default shall then be in existence or would occur
as a result of such release; (b) the Agent shall have received such written
request at least ten (10) Business Days prior to the requested date of release
(or such shorter period as may be acceptable to the Agent in its sole
discretion), and a pro forma Compliance Certificate and Unencumbered Pool
Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the covenants contained in §7.16 and §9; and
(c) such Subsidiary Guarantor no longer owns any interest in an Unencumbered
Pool Property or is no longer required to be a Subsidiary Guarantor pursuant to
the terms of §5.4. Delivery by the Borrower to the Agent of any such request for
a release shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Notwithstanding the foregoing, the
foregoing provisions shall not apply to REIT, which may only be released upon
the written approval of Agent and all of the Lenders.

 

§6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.

§6.1 Corporate Authority, Etc..

(a) Incorporation; Good Standing. REIT is a Maryland corporation duly organized
pursuant to articles of incorporation filed with the Maryland Secretary of
State, and is validly existing and in good standing under the laws of Maryland.
REIT conducts its business in a manner which enables it to qualify as a real
estate investment trust under, and to be entitled to the benefits of, §856 of
the Code, and commencing with the federal tax return of REIT to be filed no
later than June 15, 2012 and thereafter has elected to be treated as and is
entitled to the benefits of a real estate investment trust thereunder. The
Borrower is a Delaware limited partnership duly organized pursuant to its
certificate of limited partnership filed with the Delaware Secretary of State,
and is validly existing and in good standing under the laws of Delaware. The
Borrower (i) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated, and (ii) is in good
standing and is duly authorized to do business in the jurisdiction of its
organization and in each other jurisdiction where a failure to be so qualified
in such other jurisdiction could have a Material Adverse Effect.

(b) Subsidiaries. Each of the Guarantors and each of the Subsidiaries of the
Borrower and the Guarantors (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where it is
organized and where an Unencumbered Pool Property owned or leased by it is
located (to the extent required by applicable law) and in each other
jurisdiction where a failure to be so qualified could have a Material Adverse
Effect.

 

65



--------------------------------------------------------------------------------

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Borrower or any Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person other than the liens and encumbrances in favor of Agent contemplated by
this Agreement and the other Loan Documents, and (vi) do not, as of the date of
execution and delivery thereof, require the approval or consent of any Person
other than those already obtained and delivered to Agent.

(d) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which any of the Borrower or any Guarantor is a party are
valid and legally binding obligations of such Person enforceable in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and general principles of equity.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or any Guarantor is
a party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained, in the appropriate records office with respect
thereto, and filings after the date hereof of disclosures with the SEC, or as
may be required hereafter with respect to tenant improvements, repairs or other
work with respect to any Real Estate.

§6.3 Title to Properties. Except as indicated on Schedule 6.3 hereto, REIT, the
Borrower and their respective Subsidiaries own or lease all of the assets
reflected in the consolidated balance sheet of REIT as of the Balance Sheet Date
or acquired or leased since that date (except property and assets sold or
otherwise disposed of in the ordinary course since that date) subject to no
rights of others, including any mortgages, leases pursuant to which REIT, the
Borrower or any of their respective Subsidiaries or any of their respective
Affiliates is the lessee, conditional sales agreements, title retention
agreements, liens or other encumbrances except Permitted Liens.

§6.4 Financial Statements. The Borrower has furnished to Agent: (a) the
consolidated balance sheet of REIT and its Subsidiaries as of the Balance Sheet
Date and the related consolidated statement of income and cash flow for the
calendar year then ended certified by the chief financial officer or chief
accounting officer of REIT, (b) an unaudited statement of Net Operating Income
for the period ending December 31, 2013 reasonably satisfactory in form to the
Agent and certified by the chief financial officer or chief accounting officer
of REIT as fairly

 

66



--------------------------------------------------------------------------------

presenting the Net Operating Income for such periods, and (c) certain other
financial information relating to the Borrower, the Guarantors, including,
without limitation, the Unencumbered Pool Properties. The balance sheet and
statements referred to in clauses (a) and (b) have been prepared in accordance
with generally accepted accounting principles and fairly present the
consolidated financial condition of REIT and its Subsidiaries as of such dates
and the consolidated results of the operations of REIT and its Subsidiaries for
such periods. There are no liabilities, contingent or otherwise, of REIT or any
of its Subsidiaries involving material amounts not disclosed in said financial
statements and the related notes thereto.

§6.5 No Material Changes. Since the Balance Sheet Date or the date of the most
recent financial statements delivered pursuant to §7.4, as applicable, there has
occurred no materially adverse change in the financial condition, prospects or
business of REIT, the Borrower, and their respective Subsidiaries taken as a
whole as shown on or reflected in the consolidated balance sheet of REIT as of
the Balance Sheet Date, or its consolidated statement of income or cash flows
for the calendar year then ended, other than changes in the ordinary course of
business that have not and could not reasonably be expected to have a Material
Adverse Effect. As of the date hereof, except as set forth on Schedule 6.5
hereto, there has occurred no materially adverse change in the financial
condition, prospects, operations or business activities of REIT, the Borrower,
their respective Subsidiaries or any of the Unencumbered Pool Properties from
the condition shown on the statements of income delivered to the Agent pursuant
to §6.4 other than changes in the ordinary course of business that have not had
any materially adverse effect either individually or in the aggregate on the
business, prospects, operation or financial condition of REIT, the Borrower,
their respective Subsidiaries, considered as a whole, or of any of the
Unencumbered Pool Properties.

§6.6 Franchises, Patents, Copyrights, Etc.. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others.
Except as set forth on Schedule 6.6 hereto with respect to any Unencumbered Pool
Property, none of the Unencumbered Pool Properties is owned or operated by
Borrower or its Subsidiaries under or by reference to any trademark, trade name,
service mark or logo, and none of the trademarks, tradenames, service marks or
logos are registered or subject to any license or provision of law limiting
their assignability or use except as specifically set forth on Schedule 6.6.

§6.7 Litigation. Except as stated on Schedule 6.7, there are no actions, suits,
proceedings or investigations of any kind pending or to the knowledge of the
Borrower threatened in writing against the Borrower, any Guarantor, any of their
respective Subsidiaries before any court, tribunal, arbitrator, mediator or
administrative agency or board which question the validity of this Agreement or
any of the other Loan Documents, any action taken or to be taken pursuant hereto
or thereto, the Unencumbered Pool Properties, or which if adversely determined
could reasonably be expected to have a Material Adverse Effect. Except as set
forth on Schedule 6.7, there are no judgments, final orders or awards
outstanding against or affecting the Borrower, any Guarantor, any of their
respective Subsidiaries, individually or in the aggregate, in excess of
$1,000,000.00, or against or affecting the Unencumbered Pool Property. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by

 

67



--------------------------------------------------------------------------------

any court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided. As of the Closing Date, none of
Borrower, any Guarantor or any of their respective Subsidiaries or to Borrower
or any Guarantor’s knowledge and operator of any Medical Property, is the
subject of an audit by a Governmental Authority or, to Borrower’s or any
Guarantor’s knowledge, any investigation or review by a Governmental Authority
concerning the violation or possible violation of any Requirement of Law,
including any Healthcare Law.

§6.8 No Material Adverse Contracts, Etc.. None of the Borrower, any Guarantor or
any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a Material Adverse Effect. None of the
Borrower, any Guarantor or any of their respective Subsidiaries is a party to
any contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc.. None of the Borrower, any
Guarantor or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

§6.10 Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. Except as set forth on Schedule 6.10, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers or partners of such Person know of no basis for
any such claim. Except as set forth on Schedule 6.10, there are no audits
pending or to the knowledge of the Borrower threatened with respect to any tax
returns filed by the Borrower, any Guarantor or their respective Subsidiaries.
The taxpayer identification number for REIT is 27-1550167 and for the Borrower
is 27-5473842.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Borrower, the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

§6.13 Intentionally Omitted.

 

68



--------------------------------------------------------------------------------

§6.14 Intentionally Omitted.

§6.15 Certain Transactions. Except as disclosed on Schedule 6.15 hereto, none of
the partners, officers, trustees, managers, members, directors, or employees of
the Borrower, any Guarantor or any of their respective Subsidiaries is, nor
shall any such Person become, a party to any transaction with the Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which are on terms less favorable to the Borrower,
a Guarantor or any of their respective Subsidiaries than those that would be
obtained in a comparable arms-length transaction.

§6.16 Employee Benefit Plans. The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA. None of the assets of REIT, the Borrower or any of their
respective Subsidiaries, including, without limitation, any Unencumbered Pool
Property, constitutes a “plan asset” of any Employee Plan, Multiemployer Plan or
Guaranteed Pension Plan.

§6.17 Disclosure. All of the representations and warranties made by or on behalf
of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects, and neither the
Borrower nor any Guarantor has failed to disclose such information as is
necessary to make such representations and warranties not misleading. All
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
the Borrower, any Subsidiary or any Guarantor, as supplemented to date, is and,
when delivered, will be true and correct in all material respects and, as
supplemented to date, does not, and when delivered will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading. The written information,
reports and other papers and data with respect to the Borrower, any Subsidiary,
any Guarantor or the Unencumbered Pool Properties, (other than projections and
estimates) furnished to the Agent or the Lenders in connection with this

 

69



--------------------------------------------------------------------------------

Agreement or the obtaining of the Commitments of the Lenders hereunder was, at
the time so furnished, complete and correct in all material respects, or has
been subsequently supplemented by other written information, reports or other
papers or data, to the extent necessary to give in all material respects a true
and accurate knowledge of the subject matter in all material respects; provided
that such representation shall not apply to (a) the accuracy of any appraisal,
title commitment, survey, or engineering and environmental reports prepared by
third parties or legal conclusions or analysis provided by the Borrower’s or
Guarantor’s counsel (although the Borrower and the Guarantors have no reason to
believe that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrower (except to the extent the related
assumptions were when made manifestly unreasonable).

§6.18 Place of Business. The principal place of business of the Borrower is 4211
W. Boy Scout Blvd., Suite 500, Tampa, Florida 33607.

§6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither the Borrower
nor any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.20 Environmental Compliance. The Borrower has taken all commercially
reasonable steps to investigate the past and present conditions and usage of the
Real Estate and the operations conducted thereon and, except as specifically set
forth (i) in the written environmental site assessment reports of an
Environmental Engineer provided to the Agent (A) in the case of the Initial
Unencumbered Pool Properties, as of the Closing Date, or (B) with respect to
other Real Estate owned as of the date hereof, on or before the date hereof, or
in the case of Real Estate (other than the Initial Unencumbered Pool Properties,
if any) acquired after the date hereof, the environmental site assessment
reports with respect thereto provided to the Agent, or (ii) on Schedule 6.20,
makes the following representations and warranties:

(a) None of the Borrower, the Guarantors or their respective Subsidiaries nor
any operator of the Real Estate, nor any tenant or operations thereon, is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under any Environmental Law, which violation
(i) involves Real Estate (other than the Unencumbered Pool Properties) and has
had or could reasonably be expected to have a Material Adverse Effect or
(ii) involves a Unencumbered Pool Property.

(b) None of the Borrower, the Guarantors nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any Governmental Authority, (i) that it has been identified by the
United States Environmental Protection Agency as a potentially responsible party
under CERCLA with respect to a site listed on the National Priorities List, 40
C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous

 

70



--------------------------------------------------------------------------------

Substance(s) which it has generated, transported or disposed of have been found
at any site at which a federal, state or local agency or other third party has
conducted or has ordered that the Borrower, any Guarantor or any of their
respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which in any
case (A) involves Real Estate (other than the Unencumbered Pool Properties) and
has had or could reasonably be expected to have a Material Adverse Effect or
(B) involves a Unencumbered Pool Property.

(c) (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate except those which are being operated and maintained in compliance
with Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or the tenants and
operators of their properties, no Hazardous Substances have been generated or
are being used on the Real Estate except in the ordinary course of Borrower’s,
the Guarantors’ and their respective Subsidiaries’, or the tenants’ or
operators’ of the Real Estate, respective businesses and in accordance with
applicable Environmental Laws; (iii) there has been no past or present Release
or threatened Release of Hazardous Substances on, upon, into or from the Real
Estate, which Release would have a material adverse effect on the value of such
Real Estate or adjacent properties, which Release has had or could reasonably be
expected to have a Material Adverse Effect; (iv) there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located
on, and which could be reasonably anticipated to have a material adverse effect
on the value of, the Real Estate; and (v) any Hazardous Substances that have
been generated on any of the Real Estate have been transported off-site in
accordance with all applicable Environmental Laws (except with respect to the
foregoing in this §6.20(c) as to any Real Estate (other than the Unencumbered
Pool) where the foregoing has not had or could not reasonably be expected to
have a Material Adverse Effect).

(d) None of the Borrower, the Guarantors, their respective Subsidiaries nor the
Real Estate is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement in each case by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of the
Mortgages or to the effectiveness of any other transactions contemplated hereby
except for such matters that shall be complied with as of the Closing Date.

(e) There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities (i) on or
affecting the Real Estate (other than the Unencumbered Pool Properties) except
where such existence has not had or could not be reasonably be expected to have
a Material Adverse Effect, or (ii) on or affecting a Unencumbered Pool Property.

 

71



--------------------------------------------------------------------------------

(f) The Borrower has not received any written notice of any claim by any party
that any use, operation, or condition of the Real Estate has caused any nuisance
or any other liability or adverse condition on any other property which as to
any Real Estate (other than the Unencumbered Pool Properties) has had or could
reasonably be expected to have a Material Adverse Effect, nor is there any basis
for such a claim.

§6.21 Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as of
the date hereof, all of the Subsidiaries of REIT, the form and jurisdiction of
organization of each of the Subsidiaries, and REIT’s direct and indirect
ownership interests therein. Schedule 6.21(b) sets forth, as of the date hereof,
all of the Unconsolidated Affiliates of REIT and its Subsidiaries, the form and
jurisdiction of organization of each of the Unconsolidated Affiliates, REIT’s or
its Subsidiary’s ownership interest therein and the other owners of the
applicable Unconsolidated Affiliate. No Person owns any legal, equitable or
beneficial interest in any of the Persons set forth on Schedules 6.21(a) and
6.21(b) except as set forth on such Schedules.

§6.22 Leases. The Borrower has delivered to the Agent true copies of the Leases
and any amendments thereto relating to each Unencumbered Pool Property required
to be delivered as a part of the Eligible Real Estate Qualification Documents as
of the date hereof. An accurate and complete Rent Roll as of the date of
inclusion of each Unencumbered Pool Property in the Unencumbered Pool with
respect to all Leases of any portion of the Unencumbered Pool Property has been
provided to the Agent. The Leases reflected on such Rent Roll constitute as of
the date thereof the sole agreements relating to leasing or licensing of space
at such Unencumbered Pool Property and in the Building relating thereto. Except
as reflected on such Rent Roll or on Schedule 6.22 no tenant under any Lease is
entitled to any free rent, partial rent, rebate of rent payments, credit, offset
or deduction in rent, including, without limitation, lease support payments,
lease buy-outs or abatements or credits. Except as set forth in Schedule 6.22,
the Leases reflected therein are, as of the date of inclusion of the applicable
Unencumbered Pool Property in the Unencumbered Pool, in full force and effect in
accordance with their respective terms, without any payment default or any other
material default thereunder, nor are there any defenses, counterclaims, offsets,
concessions or rebates available to any tenant thereunder, and, except as
reflected in Schedule 6.22, neither the Borrower nor any Guarantor has given or
made, any notice of any payment or other material default, or any claim, which
remains uncured or unsatisfied, with respect to any of the Leases, and to the
best of the knowledge and belief of the Borrower, there is no basis for any such
claim or notice of default by any tenant. Except as reflected in Schedule 6.22,
no property, other than the Unencumbered Pool Property which is the subject of
the applicable Lease, is necessary to comply with the requirements (including,
without limitation, parking requirements) contained in such Lease.

§6.23 Property. Subject to Schedule 6.23 and the property condition reports for
the Initial Unencumbered Pool Properties delivered to the Agent on or before the
Closing Date, (i) all of the Unencumbered Pool Properties, and all major
building systems located thereon, are structurally sound, in good condition and
working order and free from material defects, subject to ordinary wear and tear,
(ii) all of the other Real Estate of the Borrower, the Guarantors and their
respective Subsidiaries is structurally sound, in good condition and working
order, subject to ordinary wear and tear, except for such portion of such Real
Estate which is not occupied by any tenant and where such defects have not had
and could not reasonably be expected to have a Material Adverse Effect,
(iii) the Real Estate, and the use and operation thereof, is in material

 

72



--------------------------------------------------------------------------------

compliance with all applicable federal and state law and governmental
regulations and any local ordinances, orders or regulations, including without
limitation, laws, regulations and ordinances relating to zoning, building codes,
subdivision, fire protection, health, safety, handicapped access, historic
preservation and protection, wetlands and tidelands (but excluding for purposes
of this §6.23, Environmental Laws) except where a failure to so comply as to
Real Estate other than the Unencumbered Pool Properties has not and could not
reasonably be expected to have a Material Adverse Effect, and (iv) there are no
unpaid or outstanding real estate or other taxes or assessments on or against
any of the Real Estate which are payable by the Borrower, any Guarantor or any
of their respective Subsidiaries (except only real estate or other taxes or
assessments, that are not yet delinquent or are being protested as permitted by
this Agreement).

§6.24 Brokers. None of REIT, the Borrower nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.

§6.25 Other Debt. As of the date of this Agreement, (a) none of the Borrower,
any Guarantor nor any of their respective Subsidiaries is in default of (i) the
payment of any Indebtedness, the performance of any related agreement, mortgage,
deed of trust, security agreement, financing agreement or indenture to which any
of them is a party, and (b) no Indebtedness of the Borrower, any Guarantor or
any of their respective Subsidiaries has been accelerated. Neither the Borrower
nor any Guarantor is a party to or bound by any agreement, instrument or
indenture that may require the subordination in right or time or payment of any
of the Obligations to any other indebtedness or obligation of the Borrower or
any Guarantor. Schedule 6.25 hereto sets forth all agreements, mortgages, deeds
of trust, financing agreements or other material agreements binding upon the
Borrower and each Guarantor or their respective properties and entered into by
the Borrower and/or such Guarantor as of the date of this Agreement with respect
to any Indebtedness of the Borrower or any Guarantor, and the Borrower has
provided the Agent with such true, correct and complete copies thereof as Agent
has requested.

§6.26 Solvency. As of the date of this Agreement and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor any
Guarantor is insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, the Borrower and
each Guarantor is able to pay its debts as they become due, and the Borrower and
each Guarantor has sufficient capital to carry on its business.

§6.27 No Bankruptcy Filing. Neither the Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or for the liquidation of its assets or property,
and the Borrower has no knowledge of any Person contemplating the filing of any
such petition against it.

§6.28 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Borrower, any Guarantor or
any of their respective Subsidiaries with or as a result of any actual intent by
any of such Persons to hinder, delay or defraud any entity to which any of such
Persons is now or will hereafter become indebted.

 

73



--------------------------------------------------------------------------------

§6.29 Transaction in Best Interests of Borrower and Guarantors; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of the Borrower, each Guarantor and their respective
Subsidiaries. The Borrower and the Guarantors are engaged in common business
enterprises related to those of the Borrower and each Guarantor will derive
substantial direct and indirect benefit from the effectiveness and existence of
this Agreement. The direct and indirect benefits to inure to the Borrower, each
Guarantor and their respective Subsidiaries pursuant to this Agreement and the
other Loan Documents constitute substantially more than “reasonably equivalent
value” (as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Borrower, the Guarantors and their respective Subsidiaries
pursuant to this Agreement and the other Loan Documents, and but for the
willingness of each Guarantor to guaranty the Loan, the Borrower would be unable
to obtain the financing contemplated hereunder which financing will enable the
Borrower, each Guarantor and their respective Subsidiaries to have available
financing to conduct and expand their business.

§6.30 Contribution Agreement. The Borrower and the Guarantors have executed and
delivered the Contribution Agreement, and the Contribution Agreement constitutes
the valid and legally binding obligations of such parties enforceable against
them in accordance with the terms and provisions thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

§6.31 Representations and Warranties of Guarantors. Borrower has no knowledge
that any of the representations or warranties of the Guarantors contained in any
Loan Document are untrue or inaccurate in any material respect.

§6.32 OFAC. None of the Borrower or the Guarantors (i) is (or will be) a person
with whom any Lender is restricted from doing business under OFAC (including,
those Persons named on OFAC’s Specially Designated and Blocked Persons list) or
under any statute, executive order (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action or
(ii) is engaged (or will engage) in any dealings or transactions or otherwise be
associated with such persons. In addition, the Borrower hereby agrees to provide
to the Lenders any additional information that a Lender reasonably deems
necessary from time to time in order to ensure compliance with all applicable
laws concerning money laundering and similar activities.

§6.33 Ground Lease.

(a) Each Ground Lease contains the entire agreement of the Borrower or the
Subsidiary Guarantors and the applicable owner of the fee interest in such
Unencumbered Pool Property (the “Fee Owner”), pertaining to the Unencumbered
Pool Property covered thereby. The Borrower and the Subsidiary Guarantors have
no estate, right, title or interest in or to the Unencumbered Pool Property
except under and pursuant to the Ground Lease. The Borrower

 

74



--------------------------------------------------------------------------------

has delivered a true and correct copy of the Ground Lease to the Agent and the
Ground Lease has not been modified, amended or assigned, with the exception of
written instruments that have been recorded in the applicable real estate
records.

(b) The applicable Fee Owner is the exclusive fee simple owner of the
Unencumbered Pool Property, subject only to the Ground Lease and all Liens and
other matters disclosed in the applicable title policy for such Unencumbered
Pool Property subject to the Ground Lease, and the applicable Fee Owner is the
sole owner of the lessor’s interest in the Ground Lease.

(c) There are no rights to terminate the Ground Lease other than the applicable
Fee Owner’s right to terminate by reason of default, casualty, condemnation or
other reasons, in each case as expressly set forth in the Ground Lease.

(d) Each Ground Lease is in full force and effect and, to Borrower’s knowledge,
no breach or default or event that with the giving of notice or passage of time
would constitute a breach or default under any Ground Lease (a “Ground Lease
Default”) exists or has occurred on the part of a Borrower or a Subsidiary
Guarantor or on the part of a Fee Owner under any Ground Lease. All base rent
and additional rent, if any, due and payable under each Ground Lease has been
paid through the date hereof and neither Borrower nor any Subsidiary Guarantor
is required to pay any deferred or accrued rent after the date hereof under any
Ground Lease. Neither Borrower nor a Subsidiary Guarantor has received any
written notice that a Ground Lease Default has occurred or exists, or that any
Fee Owner or any third party alleges the same to have occurred or exist.

(e) The Borrower or applicable Subsidiary Guarantor is the exclusive owner of
the ground lessee’s interest under and pursuant to each Ground Lease and has not
assigned, transferred or encumbered its interest in, to, or under the Ground
Lease, except to Agent under the Loan Documents.

§6.34 Service Guarantees. Except as may be approved by Agent prior to inclusion
of any Real Estate into the Unencumbered Pool as set forth in Schedule 6.34, as
of the Closing Date, no tenant or licensee under any Data Center Lease has at
any time during the operation of such Data Center Property been entitled to any
free rent, partial rent, rebate of rent payments, credit, offset, deduction in
rent or a termination right because of any failure by the Borrower or any
Subsidiary Guarantor to provide special data center services to the tenants or
licensees including, without limitation, internet service, electrical power, or
humidity or temperature control. As of the date of inclusion of a Data Center
Asset as a Unencumbered Pool Property, any payments, free rent, partial rent,
rebate of rent or other payments, credits, allowances or abatements required to
be given by Borrower or a Subsidiary Guarantor to any tenant or licensee has
already been received by such tenant or licensee and all security deposits are
being held in accordance with legal requirements.

 

75



--------------------------------------------------------------------------------

§6.35 Healthcare Representations.

(a) Each Unencumbered Pool Property (i) is in conformance with all insurance,
reimbursement and cost reporting requirements, (ii) for those Unencumbered Pool
Properties where Operator is required by applicable laws to maintain a provider
agreement pursuant to Medicare and/or Medicaid, said provider agreement is in
full force and effect under Medicare and Medicaid, and (iii) is in compliance
with all other applicable laws including without limitation (A) health and fire
safety codes, including quality and safety standards, (B) those relating to the
prevention of fraud and abuse, (C) government payment program requirements and
disclosure of ownership and related information requirements, (D) requirements
of applicable Governmental Authorities, including those relating to the
Unencumbered Pool Properties’ physical structure, environment, quality and
adequacy of medical care and licensing, and (E) those related to reimbursement
for the type of care or services provided by Operators with respect to the
Unencumbered Pool Properties. There is no existing, pending or to Borrower’s
knowledge, threatened in writing, revocation, suspension, termination,
probation, restriction, limitation, or nonrenewal proceeding by any third-party
payor under a Third Party Payor Program, other than those which have been
disclosed to Agent, if any.

(b) All Primary Licenses necessary for using and operating the Unencumbered Pool
Properties are either held by, or will be held by Borrower, the applicable
Subsidiary Guarantor, or the applicable Operator, as required under applicable
laws, and are in full force and effect.

(c) Except as set forth on Schedule 6.35 hereof, to Borrower’s knowledge, with
respect to any of the Unencumbered Pool Properties, there are no inquiries,
investigations, probes, audits or proceedings by any Governmental Authority or
notices thereof, or any other third party or any patient, employee or resident
(including, but not limited to, whistleblower suits, or suits brought pursuant
to federal or state “false claims acts” and Medicaid, Medicare or state fraud
and/or abuse laws) that are reasonably likely directly or indirectly, or with
the passage of time (i) to have a material adverse impact on Operators’ ability
to accept and/or retain patients or residents or operate such Unencumbered Pool
Property for its current use or result in the imposition of a fine, a sanction,
a lower rate certification or a lower reimbursement rate for services rendered
to eligible patients or residents, (ii) to modify, limit or result in the
transfer, suspension, revocation or imposition of probationary use of any of the
Primary Licenses, (iii) to affect any Operator’s continued participation in the
Medicaid or Medicare programs or any other Third-Party Payor Programs, or any
successor programs thereto, at then current rate certifications, or (iv) to
result in any material civil or criminal penalty or remedy, or (v) which could
result in the appointment of a receiver.

(d) With respect to any Unencumbered Pool Property, except as set forth on
Schedule 6.22, (i) there are no presently existing circumstances which would
result or likely would result in material violations of the Healthcare Laws,
(ii) no Unencumbered Pool Property has received a notice of violation at a level
that under applicable laws requires the immediate or accelerated filing of a
plan of corrections, and no statement of charges or deficiencies has been made
or penalty enforcement action has been undertaken against any Unencumbered Pool
Property, and (iii) to Borrower’s knowledge, no Operator currently has any
violation, and no statement of charges or material deficiencies has been made or
penalty enforcement action has been undertaken, in each case, that remains
outstanding against any Unencumbered Pool Property, any Operator or against any
officer, director, partner, member or stockholder of any Operator, by any
Governmental Authority, and (iv) to Borrower’s knowledge, there have been no
violations threatened in writing against any Unencumbered Pool Property’s, or
any Operator’s,

 

76



--------------------------------------------------------------------------------

certification for participation in Medicare or Medicaid or the other Third-Party
Payor Programs that remain open or unanswered that are, in each case of
subclauses (i) through (iv), reasonably likely to result in a Material Adverse
Effect.

(e) With respect to any Unencumbered Pool Property, there are no current,
pending or outstanding Third-Party Payor Programs reimbursement audits, appeals
or recoupment efforts actually pending at any Unencumbered Pool Property that
would result in a Material Adverse Effect, and there are no years that are
subject to an open audit in respect of any Third-Party Payor Program that would,
in each case, have a Material Adverse Effect on Borrower, any Subsidiary
Guarantor or Operator, other than customary audit rights pursuant to
Medicare/Medicaid/TRICARE programs or other Insurer’s programs.

§6.36 Intellectual Property. The Borrower and the Guarantors own or have the
right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights, if any, necessary to the conduct of its
businesses, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person

§6.37 Labor Matters. Except as, in the aggregate, have not had and could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against Borrower or any of its Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to employees of the Borrower or any of its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
requirement of law dealing with such matters; and (c) all payments due from
Borrower or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the Borrower
or such Subsidiary

§6.38 Unencumbered Pool Properties. Each of the Unencumbered Pool Properties
included by the Borrower in calculation of the compliance of the covenants set
forth in §7.16 and §9 satisfies all of the requirements contained in this
Agreement for the same to be included therein.

 

§7. AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents.

§7.2 Maintenance of Office. The Borrower and each Guarantor will maintain their
respective chief executive office at 4211 W. Boy Scout Blvd., Suite 500, Tampa,
Florida 33607, or at such other place in the United States of America as the
Borrower or any Guarantor shall designate upon thirty (30) days prior written
notice to the Agent and the Lenders, where notices, presentations and demands to
or upon the Borrower or such Guarantor in respect of the Loan Documents may be
given or made.

 

77



--------------------------------------------------------------------------------

§7.3 Records and Accounts. The Borrower and each Guarantor will (a) keep, and
cause each of their respective Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves. Neither the Borrower, any Guarantor nor any of their respective
Subsidiaries shall, without the prior written consent of the Agent, (x) except
as may be required by GAAP or by law, make any material change to the accounting
policies/principles used by such Person in preparing the financial statements
and other information described in §6.4 or §7.4, or (y) change its fiscal year.
Agent and the Lenders acknowledge that REIT’s fiscal year is a calendar year.

§7.4 Financial Statements, Certificates and Information. The Borrower will
deliver or cause to be delivered to the Agent with sufficient copies for each of
the Lenders:

(a) (i) within fifteen (15) days of the filing of REIT’s Form 10-K with the SEC,
but in any event not later than one hundred twenty (120) days after the end of
each calendar year, the audited consolidated balance sheet of REIT and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, changes in capital and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by the chief financial officer or chief accounting
officer of REIT, on its behalf, that the information contained in such financial
statements fairly presents the financial position of REIT and its Subsidiaries,
and accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a nationally recognized accounting firm reasonably
approved by Agent, and (ii) within a reasonable period of time following request
therefor, any other information the Lenders may reasonably request to complete a
financial analysis of REIT and its Subsidiaries;

(b) within fifteen (15) days of the filing of REIT’s Form 10-Q with the SEC, if
applicable, but in any event not later than sixty (60) days after the end of
each calendar quarter of each year, copies of the unaudited consolidated balance
sheet of REIT and its Subsidiaries, at the end of such quarter, and the related
unaudited consolidated statements of income, unaudited consolidated balance
sheet and cash flows for the portion of REIT’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the chief financial officer or chief accounting officer of
REIT, on its behalf, that the information contained in such financial statements
fairly presents the financial position of REIT and its Subsidiaries on the date
thereof (subject to year-end adjustments);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or chief accounting officer of REIT, on
its behalf, in the form of Exhibit K hereto (or in such other form as the Agent
may approve from time to time) setting forth in reasonable detail computations
evidencing compliance or non-compliance (as the case may be) with the covenants
contained in §7.16, §8.1(h) and (i) and §9 and the other covenants described in
such certificate and (if applicable) setting forth reconciliations to reflect
changes in GAAP since the Balance Sheet Date. Borrower shall submit with the
Compliance Certificate an

 

78



--------------------------------------------------------------------------------

Unencumbered Pool Certificate in the form of Exhibit J attached hereto (an
“Unencumbered Pool Certificate”) pursuant to which the Borrower shall calculate
the amount of the Unencumbered Pool Value and the Unencumbered Pool Availability
as of the end of the immediately preceding calendar quarter. All income, expense
and value associated with Real Estate or other Investments disposed of during
any quarter will be eliminated from calculations, where applicable. The
Compliance Certificate shall be accompanied by copies of the statements of Funds
from Operations and Net Operating Income for such calendar quarter, including,
without limitation, Net Operating Income for each of the Unencumbered Pool
Properties, prepared on a basis consistent with the statements furnished to the
Agent prior to the date hereof and otherwise in form and substance reasonably
satisfactory to the Agent, together with a certification by the chief financial
officer or chief accounting officer, on its behalf, that the information
contained in such statement fairly presents the Funds from Operations and Net
Operating Income, including, without limitation, the Net Operating Income of
each of the Unencumbered Pool Properties, for such periods;

(d) simultaneously with the delivery of the financial statements referred to in
clause (a) above, the statement of all contingent liabilities involving amounts
of $1,000,000.00 or more of the REIT and its Subsidiaries which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

(e) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, (i) a Rent Roll for each of the Unencumbered Pool
Properties and a summary thereof in form satisfactory to Agent as of the end of
each calendar quarter (including the fourth calendar quarter in each year),
together with a listing of each tenant that has taken occupancy of such
Unencumbered Pool Property during each calendar quarter (including the fourth
calendar quarter in each year), (ii) an operating statement for each of the
Unencumbered Pool Properties for each such calendar quarter and year to date and
a consolidated operating statement for the Unencumbered Pool Properties for each
such calendar quarter and year to date (such statements and reports to be in
form reasonably satisfactory to Agent) and (iii) evidence reasonably required by
Agent to determine satisfaction with the requirement contained in paragraph
(h) of the definition of “Eligible Real Estate” contained in §1.1;

(f) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (i) listing the Real Estate owned by
REIT, the Borrower and their respective Subsidiaries (or in which REIT, the
Borrower or any of their respective Subsidiaries owns an interest) and stating
the location thereof, the date acquired and the acquisition cost, and
(ii) listing the Indebtedness of REIT, the Borrower and their respective
Subsidiaries (excluding Indebtedness of the type described in §8.1(b)-(e)),
which statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof, the maturity date and any extension options, the interest rate,
the collateral provided for such Indebtedness and whether such Indebtedness is
Recourse Indebtedness or Non-Recourse Indebtedness;

 

79



--------------------------------------------------------------------------------

(g) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature, reports or proxy statements sent to the owners of the
Borrower or REIT;

(h) promptly following Agent’s request, after they are filed with the Internal
Revenue Service, copies of all annual federal income tax returns and amendments
thereto of the Borrower and REIT;

(i) promptly upon the filing hereof, copies of any registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and any annual, quarterly or monthly reports and other
statements and reports which the Borrower or REIT shall file with the SEC;

(j) notice of any audits pending or threatened in writing with respect to any
tax returns filed by the Borrower or REIT promptly following notice of such
audit;

(k) evidence reasonably satisfactory to Agent of the timely payment of all real
estate taxes for the Unencumbered Pool Properties following payment thereof;

(l) with respect to any Real Estate that is not an Unencumbered Pool Property,
the most recent Appraisal of such Real Estate promptly upon finalization
thereof;

(m) promptly upon receipt thereof, copies of any and all notices of default
under any loan document securing or evidencing a mortgage loan made to the
Borrower or any of its Subsidiaries secured by a Lien on Real Estate, if such
mortgage loan (i) constitutes Recourse Indebtedness, (ii) constitutes
Indebtedness and individually or in the aggregate has an outstanding principal
balance in excess of $20,000,000.00, or (iii) has been accelerated;

(n) within five (5) Business Days of receipt, copies of any written claim made
with respect to any Non-Recourse Exclusion;

(o) [Intentionally Omitted.]

(p) from time to time such other financial data and information in the
possession of REIT, the Borrower or their respective Subsidiaries (including
without limitation auditors’ management letters, status of litigation or
investigations against REIT, the Borrower or any of their respective
Subsidiaries and any settlement discussions relating thereto (to the extent that
disclosure of any such letters, litigation or investigation status or settlement
discussions would not waive any applicable privilege), property inspection and
environmental reports and information as to zoning and other legal and
regulatory changes affecting the Borrower or any of its Subsidiaries) as the
Agent may reasonably request.

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon
the request of Agent, the Borrower shall deliver paper copies thereof to Agent
and the Lenders. The Borrower authorizes Agent and Arranger to disseminate any
such materials through the use of Intralinks, SyndTrak or any other electronic
information dissemination system, and the Borrower releases Agent and the
Lenders from any liability in connection therewith.

 

80



--------------------------------------------------------------------------------

§7.5 Notices.

(a) Defaults. The Borrower will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice of the existence of a claimed default or take any other action in respect
of a claimed default (whether or not constituting an Event of Default) under
this Agreement or under any note, evidence of indebtedness, indenture or other
obligation to which or with respect to which the Borrower, any Guarantor or any
of their respective Subsidiaries is a party or obligor, whether as principal or
surety, and such default would permit the holder of such note or obligation or
other evidence of indebtedness to accelerate the maturity thereof, which
acceleration would either cause a Default or have a Material Adverse Effect, the
Borrower shall forthwith give written notice thereof to the Agent and each of
the Lenders, describing the notice or action and the nature of the claimed
default.

(b) Environmental Events. The Borrower will give notice to the Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that the
Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a written notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
any case involves (A) an Unencumbered Pool Property, or (B) any other Real
Estate and could reasonably be expected to have a Material Adverse Effect.

(c) Notice of Material Adverse Events. The Borrower will give notice to the
Agent within five (5) Business Days of becoming aware of any matter, including
(i) breach or non-performance of, or any default under, any provision of any
security issued by REIT, Borrower or any of their respective Subsidiaries or of
any agreement, instrument or other undertaking to which such Person is a party
or by which it or any of its property is bound; (ii) any dispute, litigation,
investigation, proceeding or suspension between REIT, Borrower or any of their
respective Subsidiaries and any governmental authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting REIT, Borrower or any of their respective Subsidiaries, in each case
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

(d) Proposed Sales, Encumbrances, Refinance or Transfer. The Borrower will give
notice to the Agent in writing within five (5) Business Days of any completed
sale, encumbrance, refinance or transfer of any Real Estate or other Investments
of the type described in §8.3(i) of the Borrower, any Guarantor or their
respective Subsidiaries.

 

81



--------------------------------------------------------------------------------

(e) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
either reasonably be expected to cause a Default or could reasonably be expected
to have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the Borrower or any of their respective Subsidiaries
in an amount in excess of $10,000,000.00.

(f) Ground Lease. The Borrower will promptly notify the Agent in writing of any
default by a Fee Owner in the performance or observance of any of the terms,
covenants and conditions on the part of a Fee Owner to be performed or observed
under a Ground Lease. The Borrower will promptly deliver to the Agent copies of
all material notices, certificates, requests, demands and other instruments
received from or given by a Fee Owner to Borrower or a Subsidiary Guarantor
under a Ground Lease.

(g) ERISA. The Borrower will give notice to the Agent within five (5) Business
Days after the Borrower or any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in §4043 of ERISA) with
respect to any Guaranteed Pension Plan, Multiemployer Plan or Employee Benefit
Plan, or knows that the plan administrator of any such plan has given or is
required to give notice of any such reportable event; (ii) gives a copy of any
notice of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan.

(h) Governmental Authority Notices. The Borrower will give notice to Agent
within five (5) Business Days of receiving any documents, correspondence or
notice from any Governmental Authority that regulates the operation of any
Unencumbered Pool Property where such document, correspondence or notice relates
to threatened or actual change or development that would be materially adverse
or otherwise have a material adverse effect on the Unencumbered Pool Property,
Borrower, Guarantor or any operator or tenant of any Unencumbered Pool Property.

(i) Service Guarantees. The Borrower will give notice to the Agent within two
(2) Business Days after (i) any failure by Borrower or a Subsidiary Guarantor to
provide electrical power or internet service to a tenant or licensee under any
Data Center Lease, (ii) any claim by tenants or licensees under a Data Center
Lease that they are entitled, individually or in the aggregate, to free rent,
partial rent, rebate of rent payments, credit, offset or deduction in rent, or
(iii) any failure to provide electrical power or internet service that gives
rise to a termination right under any Data Center Lease.

(j) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

 

82



--------------------------------------------------------------------------------

§7.6 Existence; Maintenance of Properties.

(a) Except as permitted under §8.4 and §8.8, the Borrower and each Guarantor
will and will cause each of their respective Subsidiaries to preserve and keep
in full force and effect their legal existence in the jurisdiction of its
incorporation or formation. The Borrower and each Guarantor will preserve and
keep in full force all of their rights and franchises and those of their
Subsidiaries, the preservation of which is necessary to the conduct of their
business and the failure to have which could reasonably be expected to have a
Material Adverse Effect. REIT shall at all times comply with all requirements
and applicable laws and regulations necessary to maintain REIT Status and shall
continue to receive REIT Status.

(b) The Borrower and each Guarantor (i) will cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment, and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof. Without limitation
of the obligations of the Borrower and the Guarantors under this Agreement with
respect to the maintenance of the Real Estate, the Borrower and the Guarantors
shall promptly and diligently comply with the recommendations of the
Environmental Engineer retained by Agent or Borrower, Guarantors or their
respective Subsidiaries concerning the maintenance, operation or upkeep of the
Real Estate contained in the building inspection and environmental reports
delivered to the Agent or otherwise obtained by the Borrower or any Guarantor
with respect to the Real Estate.

§7.7 Insurance; Condemnation. The Borrower will, at its expense, procure and
maintain, from a financially sound and reputable carrier, insurance covering the
Borrower and its Subsidiaries and the Real Estate in such amounts and against
such risks and casualties as is customarily maintained by similar businesses.

§7.8 Taxes; Liens. The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom as well
as all claims for labor, materials or supplies that if unpaid might by law
become a lien or charge upon any of its property or other Liens affecting any of
the Unencumbered Pool Properties or other property of the Borrower, the
Guarantors or their respective Subsidiaries and all non-governmental
assessments, levies, maintenance and other charges, whether resulting from
covenants, conditions and restrictions or otherwise, water and sewer rents and
charges assessments on any water stock, utility charges and assessments and
owner association dues, fees and levies, provided that any such tax, assessment,
charge or levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings which shall
suspend the collection thereof with respect to such property and the Borrower or
applicable Subsidiary Guarantor shall not be subject to any fine, suspension or
loss of privileges or rights by reason of such proceeding, neither such property
nor any portion thereof or interest therein would be in any danger of sale,
forfeiture, loss or suspension of operation by reason of such proceeding and the
Borrower, such Guarantor or any such Subsidiary shall have set aside on its
books adequate reserves in accordance with GAAP;

 

83



--------------------------------------------------------------------------------

and provided, further, that forthwith upon the commencement of proceedings to
foreclose any lien that may have attached as security therefor, the Borrower,
such Guarantor or any such Subsidiary either (i) will provide a bond issued by a
surety reasonably acceptable to the Agent and sufficient to stay all such
proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge or levy. Borrower shall promptly upon the written request of
the Agent, deliver to the Agent copies of the most recent tax bill and invoices
with respect to the taxes, other assessments, levies and charges described in
this §7.8 with respect to the Unencumbered Pool Properties together with and
written evidence of payment thereof not later than ten (10) Business Days prior
to the date upon which such amounts are due and payable unless the same are
being contested in accordance with the terms hereof and the other Loan
Documents.

§7.9 Inspection of Properties and Books. The Borrower and the Guarantors will,
and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense (to the extent provided for below) and upon
reasonable prior notice, to visit and inspect any of the properties of the
Borrower, each Guarantor or any of their respective Subsidiaries (subject to the
rights of tenants under their Leases), to examine the books of account of the
Borrower, any Guarantor and their respective Subsidiaries (and to make copies
thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower, any Guarantor and their respective Subsidiaries with,
and to be advised as to the same by, their respective officers, partners or
members, all at such reasonable times and intervals as the Agent or any Lender
may reasonably request, provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower shall not be required to pay
for such visits and inspections more often than once in any twelve (12) month
period. The Lenders shall use good faith efforts to coordinate such visits and
inspections so as to minimize the interference with and disruption to the normal
business operations of such Persons.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower and
the Guarantors will, and will cause each of their respective Subsidiaries to,
and, to the extent permitted by the terms of the Leases, will cause the
Operators of the Unencumbered Pool Properties to, comply in all respects with
(i) all applicable laws and regulations now or hereafter in effect wherever its
business is conducted, including all Environmental Laws, (ii) the provisions of
its corporate charter, partnership agreement, limited liability company
agreement or declaration of trust, as the case may be, and other charter
documents and bylaws, (iii) all agreements and instruments to which it is a
party or by which it or any of its properties may be bound, (iv) all applicable
decrees, orders, and judgments, and (v) all licenses and permits required by
applicable laws and regulations for the conduct of its business or the
ownership, use or operation of its properties, except where failure so to comply
with either clause (i) or (v) would not result in the material non-compliance
with the items described in such clauses. If any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
government shall become necessary or required in order that the Borrower, any
Guarantor or their respective Subsidiaries may fulfill any of its obligations
hereunder, the Borrower, such Guarantor or such Subsidiary will promptly take or
cause to be taken all steps necessary to obtain such authorization, consent,
approval, permit or license and furnish the Agent and the Lenders with evidence
thereof. The Borrower shall develop and implement such programs, policies and
procedures as are necessary to comply with the Patriot Act and shall promptly
advise Agent in writing in the event that the Borrower shall determine that any
investors in the Borrower are in violation of such act.

 

84



--------------------------------------------------------------------------------

§7.11 Further Assurances. The Borrower and each Guarantor will and will cause
each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

§7.12 Intentionally Omitted.

§7.13 Intentionally Omitted.

§7.14 Business Operations. REIT, the Borrower and their respective Subsidiaries
shall operate their respective businesses in substantially the same manner and
in substantially the same fields and lines of business as such business is now
conducted and in compliance with the terms and conditions of this Agreement and
the Loan Documents and contained in that certain Prospectus of REIT dated
September 1, 2011 (the “Prospectus”). Neither REIT nor the Borrower will, and
will not permit any Subsidiary to, directly or indirectly, engage in any line of
business other than the ownership, operation and development of Data Center
Assets and Medical Assets.

§7.15 Healthcare Laws and Covenants.

(a) Without limiting the generality of any other provision of this Agreement,
Borrower and each Subsidiary Guarantor, and their employees and contractors
(other than contracted agencies) in the exercise of their duties on behalf of
Borrower or Subsidiary Guarantors (with respect to its operation of the
Unencumbered Pool Properties), shall be in compliance in all material respects
with all applicable Healthcare Laws and accreditation standards and requirements
of the applicable state department of health or other applicable state
regulatory agency (each a “State Regulator”), in each case, as are now in effect
and which may be imposed upon Borrower, a Subsidiary Guarantor or an Operator or
the maintenance, use or operation of the Unencumbered Pool Properties or the
provision of services to the occupants of the Unencumbered Pool Properties.
Borrower and each Subsidiary Guarantor have maintained and shall continue to
maintain in all material respects all records required to be maintained by any
Governmental Authority or otherwise under the Healthcare Laws. Borrower and
Subsidiary Guarantors have and will maintain all Primary Licenses, Permits and
other Governmental Approvals necessary under applicable laws to own and/or
operate the Unencumbered Pool Properties, as applicable (including such
Governmental Approvals as are required under such Healthcare Laws).

(b) Borrower represents that no Borrower or Subsidiary Guarantor is (i) a
“covered entity” within the meaning of HIPAA or submits claims or reimbursement
requests to Third Party Payor Programs “electronically” (within the meaning of
HIPAA) or (ii) is subject to the “Administrative Simplification” provisions of
HIPAA. If Borrower or any Subsidiary Guarantor at any time becomes a “covered
entity” or subject to the “Administrative Simplification” provisions of HIPAA,
then such Persons (x) will promptly undertake all necessary surveys, audits,
inventories, reviews, analyses and/or assessments (including any necessary risk
assessments) of all areas of its business and operations required by HIPAA
and/or that could be adversely affected by the failure of such Person(s) to be
HIPAA Compliant (as

 

85



--------------------------------------------------------------------------------

defined below); (y) will promptly develop a detailed plan and time line for
becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (z) will implement
those provisions of such HIPAA Compliance Plan in all material respects
necessary to ensure that such Person(s) are or become HIPAA Compliant. For
purposes hereof, “HIPAA Compliant” shall mean that Borrower and each Subsidiary
Guarantor, as applicable (A) are or will be in material compliance with each of
the applicable requirements of the so-called “Administrative Simplification”
provisions of HIPAA on and as of each date that any party thereof, or any final
rule or regulation thereunder, becomes effective in accordance with its or their
terms, as the case may be (each such date, a “HIPAA Compliance Date”), if and to
the extent Borrower or any Subsidiary Guarantor are subjected to such
provisions, rules or regulations, and (B) are not and could not reasonably be
expected to become, as of any date following any such HIPAA Compliance Date, the
subject of any civil or criminal penalty, process, claim, action or proceeding,
or any administrative or other regulatory review, survey, process or proceeding
(other than routine surveys or reviews conducted by any government health plan
or other accreditation entity) that could result in any of the foregoing or that
could reasonably be expected to adversely affect Borrower’s or any Subsidiary
Guarantor’s business, operations, assets, properties or condition (financial or
otherwise), in connection with any actual or potential violation by Borrower or
any Subsidiary Guarantor of the then effective provisions of HIPAA.

(c) Borrower shall not, nor shall Borrower permit any Subsidiary Guarantor to do
(or suffer to be done) any of the following with respect to any Unencumbered
Pool Property:

(i) Transfer any Primary Licenses relating to such Unencumbered Pool Property to
any location other than to another Unencumbered Pool Property;

(ii) Amend the Primary Licenses in such a manner that results in a material
adverse effect on the rates charged, or otherwise diminish or impair the nature,
tenor or scope of the Primary Licenses without Agent’s consent;

(iii) Transfer all or any part of any Unencumbered Pool Property’s units or beds
to another site or location other than to another Unencumbered Pool Property; or

(iv) Voluntarily transfer or encourage the transfer of any resident of any
Unencumbered Pool Property to any other facility (other than to another
Unencumbered Pool Property), unless such transfer is (A) at the request of the
resident, (B) for reasons relating to the health, required level of medical care
or safety of the resident to be transferred or the residents remaining at the
such Unencumbered Pool Property or (C) as a result of the disruptive behavior of
the transferred resident that is detrimental to the Unencumbered Pool Property.

(d) If and when Borrower or a Subsidiary Guarantor participates in any Medicare
or Medicaid or other Third-Party Payor Programs with respect to the Unencumbered
Pool Properties, the Unencumbered Pool Properties will remain in compliance with
all requirements necessary for participation in Medicare and Medicaid, including
the Medicare and Medicaid Patient Protection Act of 1987, as it may be amended,
and such other Third-Party Payor Programs. If and when an Operator participates
in any Medicare or Medicaid or other Third-Party Payor Programs with respect to
the Unencumbered Pool Properties, where expressly empowered by the applicable
Lease, Borrower or Subsidiary Guarantor, as applicable, shall

 

86



--------------------------------------------------------------------------------

enforce the express obligation of such Operator thereunder (if any) to cause its
Unencumbered Pool Property to remain in compliance with all requirements
necessary for participation in Medicare and Medicaid, including the Medicare and
Medicaid Patient Protection Act of 1987, as it may be amended, and such other
Third-Party Payor Programs. Where expressly empowered by the applicable Lease,
Borrower or Subsidiary Guarantor, as applicable, shall enforce the obligations
of the Operator thereunder (if any) to cause its Unencumbered Pool Property to
remain in conformance in all material respects with all insurance, reimbursement
and cost reporting requirements, and, if applicable, have such Operator’s
current provider agreement that is in full force and effect under Medicare and
Medicaid.

(e) If Borrower or any Subsidiary Guarantor receives written notice of any
Healthcare Investigation after the Closing Date, Borrower will promptly obtain
and provide to Agent the following information with respect thereto to the
extent such information is actually known to Borrower, or if not known to
Borrower, to the extent that the applicable Operator actually provides the same
to Borrower or Subsidiary Guarantor: (i) number of records requested, (ii) dates
of service, (iii) dollars at risk, (iv) date records submitted,
(v) determinations, findings, results and denials (including number, percentage
and dollar amount of claims denied, (vi) additional remedies proposed or
imposed, (vii) status update, including appeals, and (viii) any other pertinent
information related thereto.

§7.16 Unencumbered Pool Properties.

(a) Subject to clause (b) of this §7.16, the Eligible Real Estate included in
the calculation of the Unencumbered Pool Availability and inclusion as
Unencumbered Pool Properties shall at all times satisfy all of the following
conditions:

(i) the Eligible Real Estate shall be owned one hundred percent (100%) in fee
simple or leased under a Ground Lease by the Borrower or a Subsidiary Guarantor,
free and clear of all Liens other than the Liens permitted in §8.2(i)A and (iv),
and such Eligible Real Estate shall not have applicable to it any restriction on
the sale, pledge, transfer, mortgage or assignment of such property except those
restrictions which are approved in writing by Agent (including any restrictions
contained in any applicable organizational documents);

(ii) none of the Eligible Real Estate shall have any material title, survey,
environmental, structural or other defects that would give rise to a materially
adverse effect as to the value, use of, operation of or ability to sell or
finance such property;

(iii) if such Real Estate is owned by a Subsidiary Guarantor, the only asset of
such Subsidiary shall be the Eligible Real Estate included in the calculation of
the Unencumbered Pool Availability and inclusion as Unencumbered Pool Properties
and related fixtures and personal property;

(iv) no Person other than the Borrower has any direct or indirect ownership of
any legal, equitable or beneficial interest in such Subsidiary Guarantor if such
Unencumbered Pool Property is owned or leased under a Ground Lease by a
Subsidiary Guarantor, and no direct or indirect ownership or other interests or
rights in any such Subsidiary Guarantor shall be subject to any Lien;

 

87



--------------------------------------------------------------------------------

(v) such Unencumbered Pool Property is self-managed by the Borrower, the
Subsidiary Guarantor or is managed by the Property Manager pursuant to a
Management Agreement;

(vi) no Unencumbered Pool Properties which are subject to a lease or leases to
any single tenant or any Affiliate thereof shall account for more than fifteen
percent (15%) of the Unencumbered Pool Value (and any excess shall be excluded
from the Unencumbered Pool Value);

(vii) no more than twenty percent (20%) of the total Unencumbered Pool Value
shall be attributable to any single Unencumbered Pool Property (and any excess
shall be excluded from the Unencumbered Pool Value);

(viii) no more than twenty percent (20%) of the total Unencumbered Pool Value
shall be attributable to Unencumbered Pool Properties which are subject to
Ground Leases (and any excess shall be excluded from the Unencumbered Pool
Value);

(ix) all Unencumbered Pool Properties will at all times have an aggregate
Occupancy Rate of no less than ninety percent (90%);

(x) aggregate rent and other payments under a lease or leases to any tenants
that have physician ownership of greater than sixty-six and two-thirds percent
(66.67%) shall not account for more than twenty percent (20%) of the Net
Operating Income or Adjusted Net Operating Income (and any excess shall be
excluded from the Unencumbered Pool Value;

(xi) the Borrower shall have delivered to the Agent (A) a written request to
include such Eligible Real Estate in the calculation of the Unencumbered Pool
Availability, (B) the Eligible Unencumbered Pool Qualification Documents, and
such Eligible Unencumbered Pool Qualification Documents shall have been approved
by the Agent and Documentation Agent, (C) a certification as to the matters
covered under §7.16(a)(i)-(x), and (D) such other information as the Agent may
reasonably require with respect to such Eligible Real Estate, including, but not
limited to, any information required by the Agent to determine the Unencumbered
Pool Value attributable to such Eligible Real Estate and compliance with this
§7.16; and

(xii) such Eligible Real Estate has not been removed from the calculation of the
Unencumbered Pool Availability pursuant to §7.16(c), §7.16(d) or §7.16(e).

(b) Notwithstanding the foregoing, in the event any Real Estate does not qualify
as Eligible Real Estate or satisfy the requirements of §7.16(a), such Real
Estate shall be included in the calculation of the Unencumbered Pool
Availability so long as the Agent shall have received the prior written consent
of each of the Agent, the Documentation Agent and the Majority Lenders to the
inclusion of such Real Estate in the calculation of the Unencumbered Pool
Availability.

 

88



--------------------------------------------------------------------------------

(c) In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Unencumbered Pool Availability shall be
materially damaged or taken by condemnation, then such property shall no longer
be included in the calculation of the Unencumbered Pool Availability unless and
until (i) any damage to such real estate is repaired or restored, such real
estate becomes fully operational and the Agent shall receive evidence
satisfactory to the Agent of the value of such real estate following such repair
or restoration (both at such time and prospectively) or (ii) Agent shall receive
evidence satisfactory to the Agent that the value of such real estate (both at
such time and prospectively) shall not be materially adversely affected by such
damage or condemnation.

(d) Upon any asset ceasing to qualify to be included in the calculation of the
Unencumbered Pool Availability, such asset shall no longer be included in the
calculation of the Unencumbered Pool Availability. Within five (5) Business Days
after any such disqualification, the Borrower shall deliver to the Agent a
certificate reflecting such disqualification, together with the identity of the
disqualified asset, a statement as to whether any Default or Event of Default
arises as a result of such disqualification, and a calculation of the
Unencumbered Pool Availability attributable to such asset. Simultaneously with
the delivery of the items required pursuant above, the Borrower shall deliver to
the Agent a pro forma Compliance Certificate and Unencumbered Pool Certificate
demonstrating, after giving effect to such removal or disqualification,
compliance with the covenants contained in §7.16 and §9.

(e) In addition, the Borrower may voluntarily remove any Real Estate from the
calculation of the Unencumbered Pool Availability in its sole discretion, by
delivering to the Agent, no later than five (5) Business Days prior to date on
which such removal is to be effected, notice of such removal, together with a
statement that no Default or Event of Default then exists or would, upon the
occurrence of such event or with passage of time, result from such removal, the
identity of the Unencumbered Pool Property being removed, and a calculation of
the value attributable to such Unencumbered Pool Property. Simultaneously with
the delivery of the items required pursuant above, the Borrower shall deliver to
the Agent a pro forma Compliance Certificate and Unencumbered Pool Certificate
demonstrating, after giving effect to such removal or disqualification,
compliance with the covenants contained in §7.16 and §9.

§7.17 Ownership of Real Estate. Without the prior written consent of Agent, all
Real Estate and all interests (whether direct or indirect) of REIT or the
Borrower in any Real Estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by the Borrower or a
Wholly Owned Subsidiary of the Borrower; provided, however that the Borrower
shall be permitted to own or lease interests in Real Estate through non-Wholly
Owned Subsidiaries and Unconsolidated Affiliates of Borrower as permitted by
§8.3.

§7.18 Distributions of Income to Borrower. The Borrower shall cause all of its
Subsidiaries (subject to applicable law, the terms of any loan documents under
which such Subsidiary is the borrower, and the terms of any organizational
documents of a joint venture with a Person that is not an Affiliate of REIT or
Borrower entered into in the ordinary course of business) to promptly distribute
to the Borrower (but not less frequently than once each calendar quarter, unless
otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and

 

89



--------------------------------------------------------------------------------

properties after (a) the payment by each Subsidiary of its debt service,
operating expenses, capital improvements and leasing commissions for such
quarter and (b) the establishment of reasonable reserves for the payment of
operating expenses not paid on at least a quarterly basis and capital
improvements and tenant improvements to be made to such Subsidiary’s assets and
properties approved by such Subsidiary in the course of its business consistent
with its past practices.

§7.19 Plan Assets. The Borrower, the Guarantors and each of their respective
Subsidiaries will do, or cause to be done, all things necessary to ensure that
none of its Real Estate will be deemed to be Plan Assets at any time.

§7.20 Power Generators. Borrower and the Subsidiary Guarantors shall pay any
fines with respect to its generator use permit in a timely manner and shall not
allow any such permits to terminate due to non-payment of fines or other
defaults.

§7.21 Limiting Agreements.

(a) Neither Borrower, the Guarantors nor any of their respective Subsidiaries
shall enter into, any agreement, instrument or transaction which has or may have
the effect of prohibiting or limiting Borrower’s, the Guarantors’ or any of
their respective Subsidiaries’ ability to pledge to Agent any Unencumbered Pool
Properties as security for the Obligations (provided that a requirement to
maintain a pool of unencumbered properties to support other Unsecured Debt
permitted by this Agreement shall not violate the foregoing covenant). Borrower
will not take, and will not permit the Guarantors or any of their respective
Subsidiaries to take, any action that would impair the right and ability of
Borrower, the Guarantors and their respective Subsidiaries to pledge such assets
as security for the Obligations without any such pledge after the date hereof
causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other Indebtedness of Borrower, the
Guarantors or any of their respective Subsidiaries.

(b) Borrower shall, upon demand, provide to the Agent such evidence as the Agent
may reasonably require to evidence compliance with this §7.21, which evidence
shall include, without limitation, copies of any agreements or instruments which
would in any way restrict or limit the Borrower’s, any Guarantor’s or any
Subsidiary’s ability to pledge Unencumbered Pool Properties as security for
Indebtedness, or which provide for the occurrence of a default (after the giving
of notice or the passage of time, or otherwise) if Unencumbered Pool Properties
are pledged in the future as security for Indebtedness of the Borrower or any
Guarantor.

§7.22 More Restrictive Agreements. Should the Borrower, the Guarantors or any of
their respective Subsidiaries enter into or modify any agreements or documents
pertaining to any existing or future Indebtedness, Debt Offering or Equity
Offering, which agreements or documents include covenants, whether affirmative
or negative (or any other provision which may have the same practical effect as
any of the foregoing), which are individually or in the aggregate more
restrictive against the Borrower, the Guarantors or their respective
Subsidiaries than those set forth in §8 and §9 of this Agreement or the
Guaranty, the Borrower shall promptly notify the Agent and, if requested by the
Majority Lenders, the Borrower, the Guarantors, the

 

90



--------------------------------------------------------------------------------

Agent and the Majority Lenders shall promptly amend this Agreement and the other
Loan Documents to include some or all of such more restrictive provisions as
determined by the Majority Lenders in their sole discretion. Each of the
Borrower and Guarantors agree to deliver to the Agent copies of any agreements
or documents (or modifications thereof) pertaining to existing or future
Indebtedness, Debt Offering or Equity Offering of the Borrower, the Guarantors
or any of their respective Subsidiaries as the Agent from time to time may
request. Notwithstanding the foregoing, this §7.22 shall not apply to covenants
contained in any agreements or documents evidencing or securing Non-recourse
Indebtedness or covenants in agreements or documents relating to Recourse
Indebtedness that relate only to specific Real Estate that is collateral for
such Indebtedness.

§7.23 Material Contracts. The Borrower, the Guarantors and their respective
Subsidiaries shall perform each and all of their obligations under each Material
Contract. Borrower shall not, and shall not permit a Subsidiary to, directly or
indirectly cause or permit to exist any condition which could result in the
termination or cancellation of, or which would relieve the performance of any
obligations of any other party thereto under, any Material Contract for all or
any portion of the Mortgaged Properties.

 

§8. NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

§8.1 Restrictions on Indebtedness. The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a) Indebtedness to the Lenders arising under any of the Loan Documents;

(b) Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;

(c) current liabilities of the Borrower, the Guarantor or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;

(d) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(e) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in an Event of Default;

(f) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
and

 

91



--------------------------------------------------------------------------------

(g) subject to the provisions of §9, Indebtedness of REIT and Borrower in
respect of Derivatives Contracts that are entered into in the ordinary course of
business and not for speculative purposes;

(h) subject to the provisions of §9, Secured Debt that is Recourse Indebtedness,
provided that the aggregate amount of such Indebtedness shall not exceed twenty
percent (20.0%) of Gross Asset Value to and including May     , 2015, and
fifteen percent (15.0%) at any time thereafter;

(i) subject to the provisions of §9, Secured Debt, provided that the aggregate
amount of such Secured Debt shall not exceed thirty five percent (35.0%) of
Gross Asset Value; and

(j) unsecured Indebtedness of Subsidiaries of Borrower to Borrower; provided
that any such Indebtedness of a Subsidiary of Borrower that is a Guarantor shall
be subordinate to the repayment of the Obligations on terms reasonably
acceptable to Agent.

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g), (h) and (i) above shall have any of the
Unencumbered Pool Properties or any interest therein or any direct or indirect
ownership interest in any Subsidiary Guarantor as collateral, a borrowing base,
unencumbered asset pool or any similar form of credit support for such
Indebtedness, (ii) none of the Borrower, the Guarantors or their respective
Subsidiaries shall create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness (other than
Indebtedness to the Lenders arising under the Loan Documents) with respect to
which there is a Lien on any Equity Interests, right to receive Distributions or
similar right in any Subsidiary or Unconsolidated Affiliate of such Person; and
(z) no Subsidiary of Borrower which directly or indirectly owns an Unencumbered
Pool Property shall create, incur, assume, guarantee or be or remain liable,
contingently, with respect to any Indebtedness other than Indebtedness to the
Lenders arising under the Loan Documents.

§8.2 Restrictions on Liens, Etc.. The Borrower will not, and will not permit any
Guarantor or their respective Subsidiaries to (a) create or incur or suffer to
be created or incurred or to exist any lien, security title, encumbrance,
mortgage, deed of trust, security deed, pledge, negative pledge, charge,
restriction or other security interest of any kind upon any of their respective
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) transfer any of their property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement (or any
financing lease having substantially the same economic effect as any of the
foregoing); (d) suffer to exist for a period of more than thirty (30) days after
the same shall have been incurred any Indebtedness or claim or demand against
any of them that if unpaid would by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over any of their general creditors;
(e) sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles, chattel paper or instruments, with or without recourse;
(f) in the case of securities, create or incur or suffer to be created or
incurred any purchase option, call or similar right with respect to such

 

92



--------------------------------------------------------------------------------

securities; or (g) incur or maintain any obligation to any holder of
Indebtedness of any of such Persons which prohibits the creation or maintenance
of any lien securing the Obligations (collectively, “Liens”); provided that
notwithstanding anything to the contrary contained herein, the Borrower, any
Guarantor or any such Subsidiary may create or incur or suffer to be created or
incurred or to exist:

(i) (A) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on assets, other
than (I) Unencumbered Pool Properties and (II) any direct or indirect interest
of the Borrower and any Subsidiary of the Borrower in any Guarantor, in respect
of judgments permitted by §8.1(d);

(ii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii) Liens consisting of mortgage liens on Real Estate, other than Real Estate
that constitutes an Unencumbered Pool Property, (including the rents, issues and
profits therefrom), or any interest therein (including the rents, issues and
profits therefrom), and related personal property securing Indebtedness which is
permitted by §8.1(h) or (i);

(iv) encumbrances on properties consisting of easements, rights of way, zoning
restrictions, leases and other occupancy agreements, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which the Borrower, a Subsidiary Guarantor or a
Subsidiary of such Person is a party, and other minor non-monetary liens or
encumbrances none of which interferes materially with the use of the property
affected in the ordinary conduct of the business of the Borrower, the Subsidiary
Guarantors or their Subsidiaries, which defects do not individually or in the
aggregate have a materially adverse effect on the business of the Borrower or
any Subsidiary Guarantor individually or on the Unencumbered Pool Properties;

(v) cash deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), purchase contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(vi) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business;

(vii) Liens of Capitalized Leases; and

(viii) Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations and the Hedge Obligations.

 

93



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, (x) no Subsidiary
Guarantor shall create or incur or suffer to be created or incurred or to exist
any Lien other than Liens contemplated in §§8.2(i)(A), (iv), (v) and (vi), and
(y) REIT shall not create or suffer to be created or incurred or to exist any
Lien on any of its properties or assets or those of the general partner of the
Borrower, other than Liens contemplated in §8.2(i)(A), (v) and (vi).

§8.3 Restrictions on Investments. Borrower will not make or permit to exist or
to remain outstanding any Investment except Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by such Borrower or
the Guarantor;

(b) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(c) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;

(d) commercial paper assigned the highest rating by two or more national credit
rating agencies and maturing not more than ninety (90) days from the date of
creation thereof;

(e) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of
not less than A by S&P and A1 by Moody’s issued by or by authority of any state
of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;

(f) repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a), (b) or
(c) with banks described in the foregoing subsection (c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000; and

(g) shares of so-called “money market funds” registered with the SEC under any
mutual fund or other registered investment company that qualifies as a “money
market fund” under Rule 2a-7 of the United States Securities and Exchange
Commission, or any successor thereto which have total assets in excess of
$50,000,000.

(h) Investments in Land Assets;

(i) Investments by Borrower in non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates;

 

94



--------------------------------------------------------------------------------

(j) Investments by the Borrower or its Subsidiaries (other than the Subsidiary
Guarantors) in Mortgage Note Receivables secured by properties that meet the
property type requirements of a Data Center Asset or a Medical Asset; and

(k) acquisition of fee simple interests or long-term ground lease interests in
Real Estate by Borrower or its Subsidiaries that meet the property type
requirements of a Data Center Asset or a Medical Asset.

Notwithstanding the foregoing, in no event shall (x) the aggregate value of the
holdings of REIT and its Subsidiaries in the Investments described in
§8.3(h)-(j) exceed twenty-five percent (25%) of Gross Asset Value at any time,
or (y) REIT and its Subsidiaries make any Investments other than those outlined
in the Prospectus.

For the purposes of this §8.3, the Investment of REIT or its Subsidiaries in any
non-Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal (without
duplication) the sum of such Person’s pro rata share of any Investments valued
at the GAAP book value.

§8.4 Merger, Consolidation. Other than with respect to or in connection with any
disposition permitted under §8.8, the Borrower will not, nor will it permit the
Guarantors or any of their respective Subsidiaries to, become a party to any
dissolution, liquidation, disposition of all or substantially all of its assets
or business, merger, reorganization, consolidation or other business combination
or agree to effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Agent. Notwithstanding the foregoing, so long as no Default or Event of Default
has occurred and is continuing immediately before and after giving effect
thereto, the following shall be permitted without the consent of the Agent or
any Lender: (i) the merger or consolidation of one or more of the Subsidiaries
of the Borrower with and into the Borrower (it being understood and agreed that
in any such event the Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of the Borrower; provided that no such
merger or consolidation shall involve any Subsidiary that is a Guarantor unless
such Guarantor will be the surviving Person, and (iii) the liquidation or
dissolution of any Subsidiary of the Borrower that does not own any assets so
long as such Subsidiary is not a Guarantor (or if such Subsidiary is a
Guarantor, so long as Borrower and such Subsidiary comply with the provisions of
§5.5).

§8.5 Sale and Leaseback. The Borrower will not, and will not permit its
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower or any such Subsidiary shall sell or transfer any Real Estate owned by
it in order that then or thereafter the Borrower or any such Subsidiary shall
lease back such Real Estate without the prior written consent of Agent, such
consent not to be unreasonably withheld.

§8.6 Compliance with Environmental Laws. None of the Borrower nor any Guarantor
will, nor will any of them permit any of their respective Subsidiaries or any
other Person to, do any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Substances, except for quantities of Hazardous Substances used in
the ordinary course of operating Data Center Assets and Medical Assets as
permitted under this Agreement and in material compliance with all applicable

 

95



--------------------------------------------------------------------------------

Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Substances except in full compliance with Environmental Laws, (c) generate any
Hazardous Substances on any of the Real Estate except in full compliance with
Environmental Laws, (d) conduct any activity at any Real Estate or use any Real
Estate in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances which could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except with respect to any Real Estate that is not an
Unencumbered Pool Property where any such use, generation, conduct or other
activity has not had and could not reasonably be expected to have a Material
Adverse Effect.

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

(i) in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of the Borrower) to determine whether such Hazardous Substances are or
ever were Released or disposed of on any Real Estate in violation of applicable
Environmental Laws; and

(ii) if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any Real
Estate (including without limitation any such Release or disposal occurring
prior to the acquisition or leasing of such Real Estate by the Borrower, any
such Guarantor or any such Subsidiary), the Borrower shall, after obtaining
knowledge thereof, cause the prompt containment and removal of such Hazardous
Substances and remediation of the Real Estate in full compliance with all
applicable Environmental Laws; provided, that the Borrower, the Guarantors and
their respective Subsidiaries shall be deemed to be in compliance with
Environmental Laws for the purpose of this clause (ii), and in compliance with
this §8.6 as it relates to matters addressed by this clause (ii), so long as it
or a responsible third party with sufficient financial resources is taking
reasonable action to remediate or manage any event of noncompliance in
accordance with applicable law to the reasonable satisfaction of the Agent and
no legal or administrative action shall have been commenced or filed by any
enforcement agency to require remediation, containment, mitigation or other
action. The Agent may engage its own Environmental Engineer to review the
environmental assessments and the compliance with the covenants contained
herein.

(iii) At any time during the continuance of an Event of Default hereunder the
Agent may at its election (and will at the request of the Majority Lenders)
obtain such environmental assessments of any or all of the Real Estate prepared
by an Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to any such Real Estate and (ii) whether the use
and operation of any such Real Estate complies with all Environmental Laws to
the extent required by the Loan Documents. Additionally, at any time that the
Agent or the Majority Lenders shall have reasonable grounds to believe that a
Release or

 

96



--------------------------------------------------------------------------------

threatened Release of Hazardous Substances which any Person may be legally
obligated to contain, correct or otherwise remediate or which otherwise may
expose such Person to liability may have occurred, relating to any Real Estate,
or that any of the Real Estate is not in compliance with Environmental Laws to
the extent required by the Loan Documents, the Borrower shall promptly upon the
request of Agent obtain and deliver to Agent such environmental assessments of
such Real Estate prepared by an Environmental Engineer as may be necessary or
advisable for the purpose of evaluating or confirming (i) whether any Hazardous
Substances are present in the soil or water at or adjacent to such Real Estate
and (ii) whether the use and operation of such Real Estate comply with all
Environmental Laws to the extent required by the Loan Documents. Environmental
assessments may include detailed visual inspections of such Real Estate
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil samples, as well as such
other investigations or analyses as are reasonably necessary or appropriate for
a complete determination of the compliance of such Real Estate and the use and
operation thereof with all applicable Environmental Laws. All environmental
assessments contemplated by this §8.6 shall be at the sole cost and expense of
the Borrower.

§8.7 Distributions.

(a) The Borrower shall not pay any Distribution to the partners, members or
other owners of the Borrower, and REIT shall not pay any Distribution to its
partners, members or other owners, if such Distribution by Borrower or REIT:

(i) for the period from the date of this Agreement through and including
December 31, 2014, is in excess of a daily rate of $0.001917808 per share of the
REIT (which equates to $0.70 per annum per share of the REIT on an annualized
basis); and

(ii) thereafter is in excess, when added to the amount of all other
Distributions paid in any period of four (4) consecutive calendar quarters, of
ninety-five percent (95%) of such Person’s Funds from Operations for such
period.

(b) If a Default or Event of Default shall have occurred and be continuing, the
Borrower shall make no Distributions, and REIT shall not pay any Distribution to
its partners, members or other owners, other than Distributions in an amount
equal to the minimum distributions required under the Code to maintain the REIT
Status of REIT, as evidenced by a certification of the principal financial or
accounting officer of REIT containing calculations in detail reasonably
satisfactory in form and substance to the Agent.

(c) Notwithstanding the foregoing, at any time when an Event of Default under
§12.1(a) or (b) shall have occurred, an Event of Default as to Borrower or REIT
under §12.1 (g), (h) or (i) shall have occurred, or the maturity of the
Obligations has been accelerated, neither the Borrower nor REIT shall make any
Distributions whatsoever, directly or indirectly.

§8.8 Asset Sales. The Borrower will not, and will not permit the Guarantors or
their respective Subsidiaries to, sell, transfer or otherwise dispose of any
material asset other than pursuant to a bona fide arm’s length transaction in
the ordinary course of business. Neither the Borrower, any Guarantor nor any
Subsidiary thereof shall sell, transfer or otherwise dispose of

 

97



--------------------------------------------------------------------------------

any Real Estate in one transaction or a series of transactions during any four
(4) consecutive fiscal quarters in excess of an amount equal to thirty percent
(30%) of Gross Asset Value as at the beginning of such four (4) quarter period,
except as the result of a condemnation or casualty, without the prior written
consent of Agent and the Majority Lenders.

§8.9 Restriction on Prepayment of Indebtedness. The Borrower and the Guarantors
will not, and will not permit their respective Subsidiaries to, (a) during the
existence of any Default or Event of Default, prepay, redeem, defease, purchase
or otherwise retire (except for regularly scheduled installments of principal)
the principal amount, in whole or in part, of any Indebtedness other than the
Obligations; provided, that the foregoing shall not prohibit (x) the prepayment
of Indebtedness which is financed solely from the proceeds of a new loan which
would otherwise be permitted by the terms of §8.1; and (y) the prepayment,
redemption, defeasance or other retirement of the principal of Indebtedness
secured by Real Estate which is satisfied solely from the proceeds of a sale of
the Real Estate securing such Indebtedness or proceeds resulting from a casualty
or condemnation relating to such Real Estate (and such insurance or condemnation
proceeds are not otherwise required by the terms of any applicable loan
documents to be applied to the restoration or rebuilding of such Real Estate);
or (b) modify any document evidencing any Indebtedness (other than the
Obligations) to accelerate the maturity date or required payments of principal
of such Indebtedness during the existence of an Event of Default.

§8.10 [Intentionally Omitted].

§8.11 Derivatives Contracts. Neither the Borrower, the Guarantors nor any of
their respective Subsidiaries shall contract, create, incur, assume or suffer to
exist any Derivatives Contracts except for Hedge Obligations and interest rate
swap, collar, cap or similar agreements providing interest rate protection and
currency swaps and currency options made in the ordinary course of business and
permitted pursuant to §7.21 and §8.1.

§8.12 Transactions with Affiliates. The Borrower shall not, and shall not permit
any Guarantor or Subsidiary of any of them to, permit to exist or enter into,
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate (but not including any
Subsidiary of REIT, the Borrower or any other Guarantor), except
(i) transactions in connection with Management Agreements or other property
management agreements relating to Real Estate other than the Unencumbered Pool
Properties, (ii) transactions pursuant to the reasonable requirements of the
business of such Person and upon fair and reasonable terms which are no less
favorable to such Person than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

§8.13 Equity Pledges. Except for Liens permitted under §8.2(i)(A), (ii), (v),
(vi) and (viii), neither REIT nor Borrower will create or incur or suffer to be
created or incurred any Lien on any of its direct or indirect legal, equitable
or beneficial interest in the Borrower or any Subsidiary of Borrower, including,
without limitation, any Distributions or rights to Distributions on account
thereof (provided that the foregoing shall not be deemed to prohibit a
Subsidiary that owns Real Estate to have Liens permitted pursuant to §8.2(iii)).

 

98



--------------------------------------------------------------------------------

§8.14 Leasing Activities. None of Borrower, Guarantors or any Affiliate of
Borrower or Guarantors shall prompt, direct, cause or otherwise encourage any
tenant or licensee at any Unencumbered Pool Property to relocate to space or
acquire other rights at or in connection with other buildings owned by Borrower,
a Guarantor or any Affiliate adjacent to the Unencumbered Pool Property, or
condominium units within the same development, without the prior written consent
of Agent.

§8.15 Fees. Borrower shall not pay, and shall not permit any Guarantor to pay,
any management fees or other payments under any Management Agreement for any
Unencumbered Pool Property to Borrower, any other manager that is an Affiliate
of Borrower or any other manager, or any advisory fees or other payments to
Advisor, in the event that a Default or an Event of Default shall have occurred
and be continuing.

§8.16 Changes to Organizational Documents. Neither Borrower nor any Subsidiary
Guarantor shall amend or modify, or permit the amendment or modification of, the
articles, bylaws, limited liability company agreements or other formation or
organizational documents of Borrower or any Guarantor in any material respect,
without the prior written consent of Agent.

§8.17 Burdensome Agreements. Neither Borrower nor any Subsidiary Guarantor enter
into any provision of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound (other than this Agreement or any other Loan
Document) that limits the ability of any Wholly-Owned Subsidiary to make
Distributions to the Borrowers or any Guarantor or to otherwise transfer
property to the Borrowers or any Guarantor, except for (a) any restrictions
existing under or pursuant to any Indebtedness permitted under §8.1 or any Liens
permitted under §8.2, (b) customary provisions in leases, subleases, licenses
and other contracts restricting the assignment thereof, (c) any restriction
existing by reason of applicable law, (d) restrictions in or contemplated by any
Borrower’s, any Subsidiary’s Guarantor’s organizational documents, or
(e) restrictions in contracts for sales, management, development or dispositions
of property not prohibited by this Agreement; provided, that, such restrictions
relate only to the property being managed, developed or disposed of.

 

§9. FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

§9.1 Unencumbered Pool Availability. The Borrower shall not permit at any time
the outstanding principal balance of the Unsecured Debt (including, without
limitation, the Loans and the Letter of Credit Liabilities) to exceed the
Unencumbered Pool Availability.

§9.2 Consolidated Total Indebtedness to Gross Asset Value. The Borrower will not
at any time permit the ratio of Consolidated Total Indebtedness to Gross Asset
Value (expressed as a percentage) to exceed fifty-five percent (55%).

§9.3 Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The Borrower
will not at any time permit the ratio of Adjusted Consolidated EBITDA determined
for the most recently ended two (2) calendar quarters annualized to Adjusted
Consolidated Fixed Charges for the most recently ended two (2) calendar quarters
annualized, to be less than 1.75 to 1.00.

 

99



--------------------------------------------------------------------------------

§9.4 Minimum Consolidated Tangible Net Worth. The Borrower will not at any time
permit Consolidated Tangible Net Worth to be less than the sum of
(i) $750,000,000.00, plus (ii) seventy-five percent (75%) of the sum of any
additional Net Offering Proceeds after the date of this Agreement.

§9.5 Remaining Lease Term. At all times the Unencumbered Pool Properties in the
Unencumbered Pool must maintain on a collective basis a minimum weighted average
remaining initial lease term of Data Center Leases or Medical Property Leases of
not less than six (6) years remaining (for each multi-tenant Unencumbered Pool
Property in the Unencumbered Pool, a weighted average lease term taking into
account all Leases within such Unencumbered Pool Property shall be used for the
calculation required by this §9.5).

§9.6 Minimum Property Requirement. The Unencumbered Pool shall consist of not
less than twelve (12) Unencumbered Pool Properties with an aggregate Appraised
Value of not less than $300,000,000.00.

§9.7 Minimum Unencumbered Pool Actual Debt Service Coverage Ratio. The Borrower
will not at any time permit the Unencumbered Pool Actual Debt Service Coverage
Ratio to be less than 2.00 to 1.00.

 

§10. CLOSING CONDITIONS.

The obligation of the Lenders to make the Loans or issue the Letter(s) of Credit
shall be subject to the satisfaction of the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and (with respect to any Subsidiary Guarantor that owns a Unencumbered Pool
Property) in which such Unencumbered Pool Property is located and a duly
authorized officer, partner or member of such Person, as applicable, to be true
and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower and each such
Guarantor, as applicable, and its qualification to do business, as applicable,
as in effect on such date of certification.

§10.3 Resolutions. All action on the part of the Borrower and each Guarantor, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

 

100



--------------------------------------------------------------------------------

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Borrower and each Guarantor an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Person and giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the name and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party. The Agent shall have also received
from the Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of the Borrower and giving the name and specimen
signature of each Authorized Officer who shall be authorized to make Loan
Requests, Letter of Credit Requests and Conversion/Continuation Requests and to
give notices and to take other action on behalf of the Borrower under the Loan
Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Borrower and each Guarantor in form and substance reasonably satisfactory to the
Agent.

§10.6 Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 [Intentionally Omitted].

§10.8 Performance; No Default. The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

§10.9 Representations and Warranties. The representations and warranties made by
the Borrower and each Guarantor in the Loan Documents or otherwise made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the Closing Date.

§10.10 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

§10.11 Eligible Real Estate Qualification Documents. The Eligible Real Estate
Qualification Documents for each of the Initial Unencumbered Pool Properties
included in the Unencumbered Pool as of the Closing Date shall have been
delivered to the Agent at the Borrower’s expense and shall be in form and
substance reasonably satisfactory to the Agent.

§10.12 Compliance Certificate and Unencumbered Pool Certificate. The Agent shall
have received a Compliance Certificate and a Unencumbered Pool Certificate dated
as of the date of the Closing Date demonstrating compliance with each of the
covenants calculated therein as of the most recent calendar quarter for which
REIT has provided financial statements under §6.4 adjusted in the best good
faith estimate of REIT as of the Closing Date.

 

101



--------------------------------------------------------------------------------

§10.13 Appraisals. The Agent shall have received Appraisals of each of the
Unencumbered Pool Properties in form and substance reasonably satisfactory to
the Agent.

§10.14 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.15 Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.

§10.16 Subordination of Advisory Agreement. The Agent shall have received an
executed counterpart of a Subordination of Advisory Agreement with respect to
the Advisory Agreement.

§10.17 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

 

§11. CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10 shall continue
to be satisfied as of the date upon which any Loan is to be made or any Letter
of Credit is to be issued.

§11.2 Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects both as of the date
as of which they were made and shall also be true and correct in all material
respects as of the time of the making of such Loan or the issuance of such
Letter of Credit, with the same effect as if made at and as of that time, except
to the extent of changes resulting from transactions permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing.

§11.3 Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.7, or a fully
completed Letter of Credit Request required by §2.10 in the form of Exhibit I
hereto fully completed, as applicable.

 

102



--------------------------------------------------------------------------------

§12. EVENTS OF DEFAULT; ACCELERATION; ETC..

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrower shall fail to pay any interest on the Loans, any reimbursement
obligations with respect to the Letters of Credit or any fees or other sums due
hereunder or under any of the other Loan Documents when the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;

(c) the Borrower shall fail to comply with the covenant contained in §9.1 and
such failure shall continue for fifteen (15) calendar days after written notice
thereof shall have been given to the Borrower by the Agent;

(d) the Borrower shall fail to perform any other term, covenant or agreement
contained in §9;

(e) the Borrower, the Guarantors or any of their respective Subsidiaries shall
fail to perform any other term, covenant or agreement contained herein or in any
of the other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 or in the other Loan Documents);

(f) any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan, the issuance of any Letter of Credit or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made or repeated;

(g) the Borrower, any Guarantor or any of their Subsidiaries shall fail pay when
due (including, without limitation, at maturity), or within any applicable
period of grace, any principal, interest or other amount on account any
obligation for borrowed money or credit received or other Indebtedness
(including under any Derivatives Contract), or shall fail to observe or perform
any term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any obligation for borrowed money or credit received or
other Indebtedness (including under any Derivatives Contract) for such period of
time as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof or require the termination or other settlement of such
obligation; provided that the events described in §12.1(g) shall not constitute
an Event of Default unless such failure to perform, together with other failures
to perform as described in §12.1(g), involve (i) Recourse Indebtedness in excess
of $10,000,000, or (ii) Non-Recourse Indebtedness in excess of $50,000,000;

 

103



--------------------------------------------------------------------------------

(h) the Borrower, any Guarantor or any of their respective Subsidiaries,
(i) shall make an assignment for the benefit of creditors, or admit in writing
its general inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver for it or any substantial part of its
assets, (ii) shall commence any case or other proceeding relating to it under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of the Borrower, any Guarantor or any of
their respective Subsidiaries or any substantial part of the assets of any
thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty
(60) days following the filing or commencement thereof;

(j) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for the Borrower, any Guarantor or any of their respective Subsidiaries
or adjudicating any such Person, bankrupt or insolvent, or approving a petition
in any such case or other proceeding, or a decree or order for relief is entered
in respect of any such Person in an involuntary case under federal bankruptcy
laws as now or hereafter constituted;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than fifteen (15) days during any calendar year, whether or not
consecutive, one or more uninsured or unbonded final judgments against (x) the
Borrower or any Guarantor that, either individually or in the aggregate, exceed
$10,000,000.00 in any calendar year or (y) any Subsidiary of the Borrower that
is not a Subsidiary Guarantor that, either individually or in the aggregate,
exceed $10,000,000.00 in any calendar year;

(l) any of the Loan Documents or the Contribution Agreement shall be canceled,
terminated, revoked or rescinded otherwise than in accordance with the terms
thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of the Borrower or any Guarantor,
or any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination, or issue a judgment, order,
decree or ruling, to the effect that any one or more of the Loan Documents or
the Contribution Agreement is illegal, invalid or unenforceable in accordance
with the terms thereof;

(m) any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any Guarantor or any of their respective Subsidiaries
shall occur, in each case, other than as permitted under the terms of this
Agreement or the other Loan Documents;

 

104



--------------------------------------------------------------------------------

(n) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Majority Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower, the Guarantors or any of their respective Subsidiaries to the
PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$1,000,000.00 and (x) such event in the circumstances occurring reasonably could
constitute grounds for the termination of such Guaranteed Pension Plan by the
PBGC or for the appointment by the appropriate United States District Court of a
trustee to administer such Guaranteed Pension Plan; or (y) a trustee shall have
been appointed by the United States District Court to administer such Plan; or
(z) the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;

(o) the Borrower, any Guarantor or any of their respective Subsidiaries or any
shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of the Borrower or any of their respective
Subsidiaries which in the good faith judgment of the Majority Lenders could
reasonably be expected to have a Material Adverse Effect, or (ii) any of the
Unencumbered Pool Properties;

(p) any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document;

(q) [reserved];

(r) [reserved];

(s) [reserved];

(t) [reserved];

(u) the Borrower, any Guarantor or any of their respective Subsidiaries shall
fail to comply with the covenants set forth in §8.6 hereof; provided, however,
no Event of Default shall occur hereunder as a result of such failure if such
failure relates solely to a parcel or parcels of Real Estate that are not an
Unencumbered Pool Property whose book value, either individually or in the
aggregate, does not exceed $10,000,000.00;

(v) REIT shall fail to comply at any time with all requirements and applicable
laws and regulations necessary to maintain REIT Status and shall continue to
receive REIT Status;

(w) REIT shall fail to comply with any SEC reporting requirements;

(x) any Change of Control shall occur; or

(y) an Event of Default under any of the other Loan Documents shall occur;

 

105



--------------------------------------------------------------------------------

then, and in any such event, the Agent may, and, upon the request of the
Majority Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes, the Letters of Credit and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event of any Event of Default specified in §12.1(h), §12.1(i) or
§12.1(j), all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent, Borrower hereby
expressly waiving any right to notice of intent to accelerate and notice of
acceleration. Upon demand by Agent or the Majority Revolving Credit Lenders in
their absolute and sole discretion after the occurrence and during the
continuance of an Event of Default, and regardless of whether the conditions
precedent in this Agreement for a Revolving Credit Loan have been satisfied, the
Lenders will cause a Revolving Credit Loan to be made in the undrawn amount of
all Letters of Credit. The proceeds of any such Revolving Credit Loan will be
pledged to and held by Agent as security for any amounts that become payable
under the Letters of Credit and all other Obligations and Hedge Obligations. In
the alternative, if demanded by Agent in its absolute and sole discretion after
the occurrence and during the continuance of an Event of Default, the Borrower
will deposit into the Collateral Account and pledge to Agent cash in an amount
equal to the amount of all undrawn Letters of Credit. Such amounts will be
pledged to and held by Agent for the benefit of the Lenders as security for any
amounts that become payable under the Letters of Credit and all other
Obligations and Hedge Obligations. Upon any draws under Letters of Credit, at
Agent’s sole discretion, Agent may apply any such amounts to the repayment of
amounts drawn thereunder and upon the expiration of the Letters of Credit any
remaining amounts will be applied to the payment of all other Obligations and
Hedge Obligations or if there are no outstanding Obligations and Hedge
Obligations and the Lenders have no further obligation to make Revolving Credit
Loans or issue Letters of Credit or if such excess no longer exists, such
proceeds deposited by the Borrower will be released to the Borrower.

§12.2 Certain Cure Periods; Limitation of Cure Periods. Notwithstanding anything
contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) in the event
that the Borrower cures such Default within five (5) Business Days after the
date such payment is due (or, with respect to any payments other than interest
on the Loans, any reimbursement obligations with respect to the Letters of
Credit or any fees due under the Loan Documents, within five (5) Business Days
after written notice thereof shall have been given to Borrower by the Agent),
provided, however, that Borrower shall not be entitled to receive more than two
(2) grace or cure periods in the aggregate pursuant to this clause (i) in any
period of 365 days ending on the date of any such occurrence of Default, and
provided further, that no such cure period shall apply to any payments due upon
the maturity of the Notes, and (ii) no Event of Default shall exist hereunder
upon the occurrence of any failure described in §12.1(e) in the event that the
Borrower cures (or causes to be cured) such Default within thirty (30) days
following receipt of written notice of such default, provided that the
provisions of this clause (ii) shall not pertain to any default (whether of
Borrower, Guarantor or any Subsidiary thereof) consisting of a failure to comply
with §7.4(c), §7.14, §7.16, §7.19, §7.21, §8.1, §8.2, §8.4, §8.7, §8.8 or to any
Default excluded from any provision of cure of defaults contained in any other
of the Loan Documents.

 

106



--------------------------------------------------------------------------------

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(g), §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to the Borrower. If any
other Event of Default shall have occurred, the Agent may, and upon the election
of the Majority Revolving Credit Lenders, shall by notice to the Borrower
terminate the obligation to make Revolving Credit Loans to and issue Letters of
Credit for the Borrower. No termination under this §12.3 shall relieve the
Borrower or the Guarantors of their obligations to the Lenders arising under
this Agreement or the other Loan Documents.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent, on behalf of the Lenders
may, and upon the direction of the Majority Lenders, shall proceed to protect
and enforce their rights and remedies under this Agreement, the Notes and/or any
of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If the Borrower or any Guarantor fails to perform
any agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by the Borrower upon demand and shall
constitute a part of the Obligations and shall if not paid within five (5) days
after demand bear interest at the rate for overdue amounts as set forth in this
Agreement. In the event that all or any portion of the Obligations is collected
by or through an attorney-at-law, the Borrower shall pay all costs of collection
including, but not limited to, reasonable attorney’s fees.

§12.5 Distribution of Proceeds. In the event that, following the occurrence and
during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any assets of the Borrower or the Guarantors,
such monies shall be distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid or incurred or sustained by
the Agent or in connection with the

 

107



--------------------------------------------------------------------------------

collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent or the Lenders to such monies;

(b) Second, to all other Obligations and Hedge Obligations (including any
interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the Majority Lenders shall determine;
provided, that (i) Swing Loans shall be repaid first, (ii) distributions in
respect of such other Obligations shall include, on a pari passu basis, any
Agent’s fee payable pursuant to §4.2; (iii) in the event that any Lender is a
Defaulting Lender, payments to such Lender shall be governed by §2.13, and
(iv) except as otherwise provided in clause (iii), Obligations owing to the
Lenders with respect to each type of Obligation such as interest, principal,
fees and expenses and Hedge Obligations (but excluding the Swing Loans) shall be
made among the Lenders and Lender Hedge Providers, pro rata; and provided,
further that the Majority Lenders may in their discretion make proper allowance
to take into account any Obligations not then due and payable; and

(c) Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

§12.6 Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, Swing Loans and the other Obligations and Hedge
Obligations, the Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
the investments and reinvestments therein provided for below). The balances from
time to time in the Collateral Account shall not constitute payment of any
Letter of Credit Liabilities or Swing Loans until applied by the Agent as
provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Collateral Account shall be subject to withdrawal only as
provided in this section.

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account to make payment
to the beneficiary with respect

 

108



--------------------------------------------------------------------------------

to such drawing or the payee with respect to such presentment. If a Swing Loan
is not refinanced as a Base Rate Loan as provided in §2.5 above, then the Agent
is authorized to use monies deposited in the Collateral Account to make payment
to the Swing Loan Lender with respect to any participation not funded by a
Defaulting Lender.

(d) If an Event of Default exists, the Majority Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations and Hedge Obligations in accordance with §12.5.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in the Collateral Account exceed the aggregate amount of the Letter
of Credit Liabilities then due and owing and the pro rata share of any Letter of
Credit Obligations and Swing Loans of any Defaulting Lender after giving effect
to §2.13(c), the Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within 10 Business Days after the Agent’s receipt of
such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Collateral
Account as exceed the aggregate amount of the Letter of Credit Liabilities and
Swing Loans at such time.

(f) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein. The Borrower authorizes Agent to file such financing statements
as Agent may reasonably require in order to perfect Agent’s security interest in
the Collateral Account, and Borrower shall promptly upon demand execute and
deliver to Agent such other documents as Agent may reasonably request to
evidence its security interest in the Collateral Account.

 

§13. SETOFF.

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
each Guarantor) but with the prior written approval of Agent, be applied to or
set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Guarantors to such Lender under the
Loan Documents. Each of the Lenders agree with each other Lender that if such
Lender shall receive from the Borrower or the Guarantors, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement;

 

109



--------------------------------------------------------------------------------

provided that if all or any part of such excess payment is thereafter recovered
from such Lender, such disposition and arrangements shall be rescinded and the
amount restored to the extent of such recovery, but without interest. In the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

 

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Majority Lenders,
Majority Revolving Credit Lenders or Majority Lenders, as applicable. The Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default, unless the Agent has received notice from a Lender or the
Borrower referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

 

110



--------------------------------------------------------------------------------

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of any collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents.

§14.5 Payments.

(a) A payment by the Borrower or any Guarantor to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, each payment by the Borrower hereunder shall be
applied in accordance with §2.13(d).

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of

 

111



--------------------------------------------------------------------------------

competent jurisdiction shall adjudge that any amount received and distributed by
the Agent is to be repaid, each Person to whom any such distribution shall have
been made shall either repay to the Agent its proportionate share of the amount
so adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court. In the event that the Agent shall
refrain from making any distribution of any amount received by it as provided in
this §14.5(b), the Agent shall endeavor to hold such amounts in an interest
bearing account and at such time as such amounts may be distributed to the
Lenders, the Agent shall distribute to each Lender, based on their respective
Commitment Percentages, its pro rata share of the interest or other earnings
from such deposited amount.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrower. Any such resignation may at Agent’s option also constitute Agent’s
resignation as Issuing Lender and Swing Loan Lender. Upon any such resignation,
the Majority Lenders, subject to the terms of §18.1, shall have the right to
appoint as a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, any Lender or any bank whose senior debt obligations are rated not less
than “A3” or its equivalent by Moody’s or not less than “A-” or its equivalent
by S&P and which has a net worth of not less than $500,000,000.00. Unless a
Default or Event of Default shall have occurred and be continuing, such
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall
be reasonably acceptable to the Borrower. If no successor Agent shall have been
appointed and shall have accepted such appointment within ten (10) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be any
Lender or any financial institution whose senior debt obligations are rated not
less than “A3” or its equivalent by Moody’s or not less than “A-” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00.
Subject to Borrower’s approval rights, if any, stated above, upon the acceptance
of any appointment as

 

112



--------------------------------------------------------------------------------

Agent and, if applicable, Issuing Lender and Swing Loan Lender, hereunder by a
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, such
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent and, if applicable, Issuing Lender and Swing
Loan Lender, and the retiring Agent and, if applicable, Issuing Lender and Swing
Loan Lender, shall be discharged from its duties and obligations hereunder as
Agent and, if applicable, Issuing Lender and Swing Loan Lender. After any
retiring Agent’s resignation, the provisions of this Agreement and the other
Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent, Issuing
Lender and Swing Loan Lender. If the resigning Agent shall also resign as the
Issuing Lender, such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Issuing
Lender, in either case, to assume effectively the obligations of the current
Agent with respect to such Letters of Credit. Upon any change in the Agent under
this Agreement, the resigning Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Majority Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Commitment Percentage of the reasonable costs incurred by the
Agent in taking any such actions hereunder to the extent that such costs shall
not be promptly reimbursed to the Agent by the Borrower or the Guarantors or out
of any collateral within such period. The Majority Lenders may direct the Agent
in writing as to the method and the extent of any such exercise, the Lenders
hereby agreeing to indemnify and hold the Agent harmless in accordance with
their respective Commitment Percentages from all liabilities incurred in respect
of all actions taken or omitted in accordance with such directions, except to
the extent that any of the same shall be directly caused by the Agent’s willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods, provided
that the Agent need not comply with any such direction to the extent that the
Agent reasonably believes the Agent’s compliance with such direction to be
unlawful in any applicable jurisdiction or commercially unreasonable under the
UCC as enacted in any applicable jurisdiction.

 

113



--------------------------------------------------------------------------------

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Majority Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

§14.12 [Intentionally Omitted].

§14.13 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

§14.14 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders, the Majority
Lenders or the Majority Revolving Credit Lenders is required or permitted under
this Agreement, each Lender agrees to give the Agent, within ten (10) Business
Days of receipt of the request for action from Agent (accompanied by an
explanation for the request) together with all reasonably requested information
related thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender. If consent is required for the
requested action, any Lender’s failure to respond to a request for Directions
within the required time period shall be deemed to constitute a Direction to
take such requested action. In the event that any recommendation is not approved
by the requisite number of Lenders and a subsequent approval on the same subject
matter is requested by Agent, then for the purposes of this paragraph each
Lender shall be required to respond to a request for Directions within five
(5) Business Days of receipt of such request. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing.

 

114



--------------------------------------------------------------------------------

§14.15 Borrower Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrower or
any Guarantor, and except for the provisions of §14.9, may be modified or waived
without the approval or consent of the Borrower.

§14.16 Reliance on Hedge Provider. For purposes of applying payments received in
accordance with §12.1, §12.5, §12.6 or any other provision of the Loan
Documents, the Agent shall be entitled to rely upon the trustee, paying agent or
other similar representative (each, a “Representative”) or, in the absence of
such a Representative, upon the holder of the Hedge Obligations for a
determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

§14.17 Release of Collateral. The Lenders authorize Agent to release the
“Collateral” (as defined in the Original Credit Agreement).

 

§15. EXPENSES.

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any imposed taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders (other
than taxes based upon the Agent’s or any Lender’s gross or net income,
(c) engineer’s fees, all environmental reviews and the reasonable fees, expenses
and disbursements of the counsel to the Agent and Arranger and any local counsel
to the Agent incurred in connection with the preparation, administration, or
interpretation of the Loan Documents and other instruments mentioned herein, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(d) the out-of-pocket fees, costs, expenses and disbursements of Agent and
Arranger incurred in connection with the syndication and/or participation (by
KeyBank) of the Loans, (e) all other reasonable out of pocket fees, expenses and
disbursements of the Agent incurred by the Agent in connection with the
preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the addition or substitution of additional Unencumbered Pool
Properties, the review of leases, the making of each advance hereunder, the
issuance of Letters of Credit, and the syndication of the Commitments pursuant
to §18 (without duplication of those items addressed in subparagraph (d),
above), (f) all out-of-pocket expenses (including attorneys’ fees and costs, and
fees and costs of appraisers, engineers, investment bankers or other experts
retained by the Agent) incurred by any Lender or the Agent in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against the Borrower or the Guarantors or the administration thereof after the
occurrence of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to the
Agent’s, or any of the Lenders’ relationship with the Borrower or the Guarantors
in respect of the Loan and the Loan Documents (provided that any attorneys’ fees
and costs pursuant to this clause (f)(ii) shall be limited to those incurred by
the Agent and one other counsel with respect to the Lenders as a group), (g) all
reasonable fees, expenses and disbursements of the Agent incurred in connection
with UCC searches, title rundowns, or title searches, (h) all reasonable
out-of-pocket fees, expenses and disbursements (including reasonable attorneys’
fees and costs) which may be incurred by

 

115



--------------------------------------------------------------------------------

KeyBank in connection with the execution and delivery of this Agreement and the
other Loan Documents (without duplication of any of the items listed above), and
(i) all expenses relating to the use of Intralinks, SyndTrak or any other
similar system for the dissemination and sharing of documents and information in
connection with the Loans. Borrower shall promptly pay any intangible or
documentary taxes due in connection with the execution and delivery of the Loan
Documents, and shall provide evidence thereof to Agent. The covenants of this
§15 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

 

§16. INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arranger and each director, officer, employee, agent, Attorney and Affiliate
thereof and Person who controls the Agent, or any Lender or the Arranger against
any and all claims, actions and suits, whether groundless or otherwise, and from
and against any and all liabilities, losses, damages and expenses of every
nature and character arising out of or relating to this Agreement or any of the
other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation, (a) any and all claims for brokerage, leasing,
finders or similar fees which may be made relating to the Unencumbered Pool
Properties, other Real Estate or the Loans, (b) any condition of the
Unencumbered Pool Properties or other Real Estate, (c) any actual or proposed
use by the Borrower of the proceeds of any of the Loans or Letters of Credit,
(d) any actual or alleged infringement of any patent, copyright, trademark,
service mark or similar right of the Borrower, any Guarantor or any of their
respective Subsidiaries, (e) the Borrower and the Guarantors entering into or
performing this Agreement or any of the other Loan Documents, (f) any actual or
alleged violation of any law, ordinance, code, order, rule, regulation,
approval, consent, permit or license relating to the Unencumbered Pool
Properties, (g) with respect to the Borrower, the Guarantors and their
respective Subsidiaries and their respective properties and assets, the
violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury, nuisance or damage
to property), and (h) any use of Intralinks, SyndTrak or any other system for
the dissemination and sharing of documents and information, in each case
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding; provided, however, that the Borrower shall not be obligated under
this §16 to indemnify any Person for liabilities arising from such Person’s own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees
and expenses of such counsel. If, and to the extent that the obligations of the
Borrower under this §16 are unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law. The provisions of this
§16 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

 

116



--------------------------------------------------------------------------------

§17. SURVIVAL OF COVENANTS, ETC..

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Letters of Credit
remain outstanding or any Lender has any obligation to make any Loans or issue
any Letters of Credit. The indemnification obligations of the Borrower provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate delivered to any Lender or the Agent at any time by or on
behalf of the Borrower, any Guarantor or any of their respective Subsidiaries
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.

 

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent, the Issuing Lender and, so long as no Default or Event of Default exists
hereunder, the Borrower shall have each given its prior written consent to such
assignment, which consent shall not be unreasonably withheld or delayed, and if
the Borrower does not respond to any such request for consent within five
(5) Business Days, Borrower shall be deemed to have consented (provided that
such consent shall not be required for any assignment to another Lender, to a
Related Fund, to a lender or an Affiliate of a Lender which controls, is
controlled by or is under common control with the assigning Lender or to a
wholly-owned Subsidiary of such Lender), (b) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitment in the event an
interest in the Revolving Credit Loans is assigned, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit L attached hereto, together with any Notes subject to such assignment,
(d) in no event shall any assignment be to any Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by the Borrower or any Guarantor or be to a Defaulting Lender or an
Affiliate of a Defaulting Lender, (e) such assignee of a portion of the
Revolving Credit Loans shall have a net worth as of the date of such assignment
of not less than $100,000,000.00 (unless otherwise approved by Agent and, so
long as no Default or Event of Default exists hereunder, the Borrower), and
(f) such assignee shall acquire an interest in the Loans of not less than
$5,000,000.00 and integral multiples of $1,000,000.00 in excess thereof (or if
less, the remaining Loans of the assignor), unless waived by the Agent, and so
long as no Default or Event of Default exists hereunder, the Borrower. Upon
execution, delivery, acceptance and recording of such Assignment and Acceptance
Agreement, (i) the assignee thereunder shall be a party hereto and all other
Loan Documents executed by the Lenders and, to

 

117



--------------------------------------------------------------------------------

the extent provided in such Assignment and Acceptance Agreement, have the rights
and obligations of a Lender hereunder, (ii) the assigning Lender shall, upon
payment to the Agent of the registration fee referred to in §18.2, be released
from its obligations under this Agreement arising after the effective date of
such assignment with respect to the assigned portion of its interests, rights
and obligations under this Agreement, and (iii) the Agent may unilaterally amend
Schedule 1.1 to reflect such assignment. In connection with each assignment, the
assignee shall represent and warrant to the Agent, the assignor and each other
Lender as to whether such assignee is controlling, controlled by, under common
control with or is not otherwise free from influence or control by, the Borrower
and/or any Guarantor and whether such assignee is a Defaulting Lender or an
Affiliate of a Defaulting Lender. In connection with any assignment of rights
and obligations of any Defaulting Lender, no such assignment shall be effective
unless and until, in addition to the other conditions thereto set forth herein,
the parties to the assignment shall make such additional payments to the Agent
in an aggregate amount sufficient, upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
actions, including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

§18.2 Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $3,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount

 

118



--------------------------------------------------------------------------------

equal to the aggregate principal amount of the surrendered Notes, shall be dated
the effective date of such Assignment and Acceptance Agreement and shall
otherwise be in substantially the form of the assigned Notes. The surrendered
Notes shall be canceled and returned to the Borrower.

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §4.8, §4.9, §4.10 and
§13, (c) such participation shall not entitle the participant to the right to
approve waivers, amendments or modifications, (d) such participant shall have no
direct rights against the Borrower, (e) such sale is effected in accordance with
all applicable laws, and (f) such participant shall not be a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by the Borrower and/or any Guarantor and shall not be a
Defaulting Lender or an Affiliate of a Defaulting Lender; provided, however,
such Lender may agree with the participant that it will not, without the consent
of the participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender (other than
pursuant to an extension of the Revolving Credit Maturity Date and/or Term Loan
Maturity Date pursuant to §2.12), (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or
(v) release any Guarantor (except as otherwise permitted under this Agreement).
Any Lender which sells a participation shall promptly notify the Agent of such
sale and the identity of the purchaser of such interest.

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the Agent may
approve to secure obligations of such Lenders. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.

§18.6 No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each of the Lenders.

§18.7 Disclosure. The Borrower agrees to promptly cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment. The Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Each Lender agrees for itself
that it shall use reasonable efforts in accordance with its customary procedures
to hold confidential all non-public information obtained from the Borrower or
any Guarantor that has been identified in writing as confidential by any of
them, and shall use reasonable efforts in accordance with its customary
procedures to not disclose such

 

119



--------------------------------------------------------------------------------

information to any other Person, it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this
§18.7), (b) disclosures to its directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors of such
Lender (provided that such Persons who are not employees of such Lender are
advised of the provision of this §18.7), (c) disclosures customarily provided or
reasonably required by any potential or actual bona fide assignee, transferee or
participant or their respective directors, officers, employees, Affiliates,
accountants, appraisers, legal counsel and other professional advisors in
connection with a potential or actual assignment or transfer by such Lender of
any Loans or any participations therein (provided such Persons are advised of
the provisions of this §18.7), (d) disclosures to bank regulatory authorities or
self-regulatory bodies with jurisdiction over such Lender, or (e) disclosures
required or requested by any other Governmental Authority or representative
thereof or pursuant to legal process; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify the
Borrower of any request by any Governmental Authority or representative thereof
prior to disclosure (other than any such request in connection with any
examination of such Lender by such Governmental Authority) for disclosure of any
such non-public information prior to disclosure of such information. In
addition, each Lender may make disclosure of such information to any contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisors (so long as such contractual counterparty or professional advisors
agree to be bound by the provisions of this §18.7). Non-public information shall
not include any information which is or subsequently becomes publicly available
other than as a result of a disclosure of such information by a Lender, or prior
to the delivery to such Lender is within the possession of such Lender if such
information is not known by such Lender to be subject to another confidentiality
agreement with or other obligations of secrecy to the Borrower or the
Guarantors, or is disclosed with the prior approval of the Borrower. Nothing
herein shall prohibit the disclosure of non-public information to the extent
necessary to enforce the Loan Documents.

§18.8 Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request requires approval of all of the Lenders or
all of the Lenders directly affected thereby and is approved by the Majority
Lenders, but is not approved by one or more of the Lenders (any such
non-consenting Lender shall hereafter be referred to as the “Non-Consenting
Lender”), then, within thirty (30) Business Days after the Borrower’s receipt of
notice of such disapproval by such Non-Consenting Lender, the Borrower shall
have the right as to such Non-Consenting Lender, to be exercised by delivery of
written notice delivered to the Agent and the Non-Consenting Lender within
thirty (30) Business Days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its Commitment. The Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent). In the event
that the Lenders do not elect to acquire all of the Non-Consenting Lender’s
Commitment, then the Agent shall endeavor to find a new Lender or Lenders to
acquire such remaining Commitment. Upon any such purchase of the Commitment of
the Non-Consenting Lender, the Non-Consenting Lender’s interests in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the

 

120



--------------------------------------------------------------------------------

Non-Consenting Lender shall promptly execute and deliver any and all documents
reasonably requested by Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement in the
form attached hereto as Exhibit L and such Non-Consenting Lender’s original
Note. The purchase price for the Non-Consenting Lender’s Commitment shall equal
any and all amounts outstanding and owed by Borrower to the Non-Consenting
Lender, including principal and all accrued and unpaid interest or fees, plus
any applicable amounts payable pursuant to §4.7 which would be owed to such
Non-Consenting Lender if the Loans were to be repaid in full on the date of such
purchase of the Non-Consenting Lender’s Commitment (provided that the Borrower
may pay to such Non-Consenting Lender any interest, fees or other amounts (other
than principal) owing to such Non-Consenting Lender).

§18.9 Amendments to Loan Documents. Upon any such assignment, the Borrower and
the Guarantors shall, upon the request of the Agent, enter into such documents
as may be reasonably required by the Agent to modify the Loan Documents to
reflect such assignment.

§18.10 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender and those expressly set forth herein as to such Titled Agent.

 

§19. NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:

If to the Agent or KeyBank:

KeyBank National Association

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

With a copy to:

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Mr. Daniel Stegemoeller

Telecopy No.: (770) 510-2195

 

121



--------------------------------------------------------------------------------

and

McKenna Long & Aldridge LLP

Suite 5300303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

If to the Borrower:

Carter/Validus Operating Partnership, LP

4211 W. Boy Scout Blvd.

Suite 500

Tampa, Florida 33607

Attn: Todd Sakow, Chief Financial Officer

Telecopy No.: (813) 287-0397

With a copy to:

GrayRobinson, P.A.

401 E. Jackson Street

Suite 2700

P.O. Box 3324

Tampa, Florida 33602

Attn: Stephen Kussner

Telecopy No.: (813) 273-5145

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, the Borrower, a Lender or Agent
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

 

122



--------------------------------------------------------------------------------

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM. THE
BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF. IN
ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY ASSETS OF THE BORROWER AND THE GUARANTORS EXIST AND
THE BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN SECTION 19 HEREOF.

 

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

123



--------------------------------------------------------------------------------

§24. ENTIRE AGREEMENT, ETC..

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER ACKNOWLEDGES THAT
IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT THE
BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

§26. DEALINGS WITH THE BORROWER.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

 

124



--------------------------------------------------------------------------------

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement including, without
limitation the definition of “Unencumbered Pool Value”, any consent or approval
required or permitted by this Agreement may be given, and any term of this
Agreement or of any other instrument related hereto or mentioned herein may be
amended, and the performance or observance by the Borrower or the Guarantors of
any terms of this Agreement or such other instrument or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Majority Lenders. Notwithstanding the foregoing, no
modification or waiver of the definition of Unencumbered Pool Availability may
occur without the written consent of Agent, Documentation Agent and the Majority
Lenders. Notwithstanding the foregoing, no modification or waiver of any of the
covenants set forth in §7.16, §8.7, §9.1, §9.2, §9.3, §9.4, §9.5, §9.6 or §9.7
may occur without the written consent of the Majority Lenders. Notwithstanding
the foregoing, none of the following may occur without the written consent of
each Lender directly affected thereby: (a) a reduction in the rate of interest
on the Notes (other than a reduction or waiver of default interest); (b) an
increase in the amount of the Commitments of the Lenders (except as provided in
§2.11 and §18.1); (c) a forgiveness, reduction or waiver of the principal of any
unpaid Loan or any interest thereon (other than a reduction or waiver of default
interest) or fee payable under the Loan Documents; (d) a change in the amount of
any fee payable to a Lender hereunder; (e) the postponement of any date fixed
for any payment of principal of or interest on the Loan; (f) an extension of the
Revolving Credit Maturity Date or Term Loan Maturity Date (except as provided in
§2.12); (g) a change in the manner of distribution of any payments to the
Lenders or the Agent; (h) the release of the Borrower, any Guarantor or the
removal of any Unencumbered Pool Properties except as otherwise provided in this
Agreement; (i) an amendment of the definition of Majority Lenders, Majority
Revolving Credit Lenders or Majority Lenders or of any requirement for consent
by all of the Lenders; (j) any modification to require a Lender to fund a pro
rata share of a request for an advance of the Revolving Credit Loan made by the
Borrower other than based on its Commitment Percentage; (k) an amendment to this
§27; or (l) an amendment of any provision of this Agreement or the Loan
Documents which requires the approval of all of the Lenders, Majority Revolving
Credit Lenders or the Majority Lenders to require a lesser number of Lenders to
approve such action. The provisions of §14 may not be amended without the
written consent of the Agent. There shall be no amendment, modification or
waiver of any provision in the Loan Documents with respect to Swing Loans
without the consent of the Swing Loan Lender, nor any amendment, modification or
waiver of any provision in the Loan Documents with respect to Letters of Credit
without the consent of the Issuing Lender. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders, except that the Commitment of any Defaulting Lender may
not be increased without the consent of such Lender. The Borrower agrees to
enter into such modifications or amendments of this Agreement or the other Loan
Documents as reasonably may be requested by KeyBank and the Arranger in
connection with the syndication of the Loan, provided that no such amendment or
modification materially affects or increases any of the obligations of the
Borrower hereunder. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon. No course of dealing or
delay or

 

125



--------------------------------------------------------------------------------

omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. No notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.

 

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

 

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Arrangers and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. All conditions to the performance of the
obligations of the Agent and the Lenders under this Agreement, including the
obligation to make Loans and issue Letters of Credit, are imposed solely and
exclusively for the benefit of the Agent and the Lenders and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders

 

126



--------------------------------------------------------------------------------

will refuse to make Loans or issue Letters of Credit in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of any construction by
the Borrower or any of its Subsidiaries of any development or the absence
therefrom of defects.

 

§33. PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

[remainder of page intentionally left blank]

 

127



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWER: CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its general partner   By:  

/s/ John E. Carter

  Name:  

John E. Carter

  Title:  

Chief Executive Officer

    (SEAL)

[Signatures Continued on Next Page]

 

128



--------------------------------------------------------------------------------

AGENT AND LENDERS: KEYBANK NATIONAL ASSOCIATION, individually and as Agent By:  

/s/ Virgil L. Hogan

Name:  

Virgil L. Hogan

Title:  

Vice President

 

129



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, individually and as Documentation Agent By:  

/s/ Todd Gordon

Name:  

Todd Gordon

Title:  

Managing Director

 

130



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as Syndication Agent By:  

/s/ Trent A. Deguzis

Name:  

Trent A. Deguzis

Title:  

Senior Vice President

 

131



--------------------------------------------------------------------------------

SUNTRUST BANK, individually and as Syndication Agent By:  

/s/ Danny Stover

Name:  

Danny Stover

Title:  

Vice President

 

132



--------------------------------------------------------------------------------

RBS CITIZENS, N.A. By:  

/s/ David R. Jablonowski

Name:  

David R. Jablonowski

Title:   Senior Vice President

 

133



--------------------------------------------------------------------------------

CADENCE BANK, N.A. By:  

/s/ Drew Healy

Name:  

Drew Healy

Title:  

Senior Vice President

 

134



--------------------------------------------------------------------------------

SYNOVUS BANK By:  

/s/ David W. Bowman

Name:   David W. Bowman Title:   Senior Vice President

 

135



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A. By:  

/s/ Robert N. Delph

Name:   Robert N. Delph Title:   Executive Vice President

 

136



--------------------------------------------------------------------------------

EASTERN BANK By:  

/s/ Jared H. Ward

Name:   Jared H. Ward Title:   Senior Vice President

 

137



--------------------------------------------------------------------------------

UNITED COMMUNITY BANK By:  

/s/ Charles D. Chamberlain

Name:   Charles D. Chamberlain Title:   Senior Vice President

 

138



--------------------------------------------------------------------------------

AMERICAN MOMENTUM BANK By:  

/s/ Teresa Eoff

Name:   Teresa Eoff Title:   Senior Vice President

 

139



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$                                    , 20    

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                          (“Payee”), or order, in accordance
with the terms of that certain Second Amended and Restated Credit Agreement,
dated as of             , 2014, as from time to time in effect, by and among
Maker, KeyBank National Association, for itself and as Agent, and such other
Lenders as may be from time to time named therein (the “Credit Agreement”), to
the extent not sooner paid, on or before the Revolving Credit Maturity Date, the
principal sum of                     ($        ), or such amount as may be
advanced by the Payee under the Credit Agreement as a Revolving Credit Loan with
daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Amended and Restated Revolving Credit Note (this “Note”) is one of one or
more Revolving Credit Notes evidencing borrowings under and is entitled to the
benefits and subject to the provisions of the Credit Agreement. The principal of
this Note may be due and payable in whole or in part prior to the Revolving
Credit Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Credit Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

A-1



--------------------------------------------------------------------------------

Maker. All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note, together with other Amended and Restated Revolving Credit Notes as of
even date herewith, is delivered in amendment and restatement of the “Revolving
Credit Notes” as such term is defined in the Original Credit Agreement. This
Note is not intended to, nor shall it be construed to, constitute a novation of
the indebtedness due under the Credit Agreement or the obligations evidenced
thereby.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

CARTER/VALIDUS OPERATING PARTNERSHIP,

LP, a Delaware limited partnership

By:  

Carter Validus Mission Critical REIT, Inc., a

Maryland corporation, its general partner

  By:  

     

  Name:  

     

  Title:  

     

  (SEAL)

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AMENDED AND RESTATED SWING LOAN NOTE

 

$    ,000,000.00                        , 20    

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                          (“Payee”), or order, in accordance
with the terms of that certain Second Amended and Restated Credit Agreement,
dated as of             , 2014, as from time to time in effect, by and among
Maker, KeyBank National Association, for itself and as Agent, and such other
Lenders as may be from time to time named therein (the “Credit Agreement”), to
the extent not sooner paid, on or before the Revolving Credit Maturity Date, the
principal sum of             Million and No/100 Dollars ($    ,000,000.00), or
such amount as may be advanced by the Payee under the Credit Agreement as a
Swing Loan with daily interest from the date thereof, computed as provided in
the Credit Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on each portion of the principal amount which shall at all
times be equal to the rate of interest applicable to such portion in accordance
with the Credit Agreement, and with interest on overdue principal and, to the
extent permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Amended and Restated Swing Loan Note (this “Note”) is one of one or more
Swing Loan Notes evidencing borrowings under and is entitled to the benefits and
subject to the provisions of the Credit Agreement. The principal of this Note
may be due and payable in whole or in part prior to the Revolving Credit
Maturity Date and is subject to mandatory prepayment in the amounts and under
the circumstances set forth in the Credit Agreement, and may be prepaid in whole
or from time to time in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

B-1



--------------------------------------------------------------------------------

Maker. All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note is delivered in amendment and restatement of the “Swing Loan Note” as
such term is defined in the Original Credit Agreement. This Note is not intended
to, nor shall it be construed to, constitute a novation of the indebtedness due
under the Credit Agreement or the obligations evidenced thereby.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

CARTER/VALIDUS OPERATING PARTNERSHIP,

LP, a Delaware limited partnership

By:  

Carter Validus Mission Critical REIT, Inc., a

Maryland corporation, its general partner

  By:  

     

  Name:  

     

  Title:  

     

  (SEAL)

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AMENDED AND RESTATED TERM LOAN NOTE

 

$    ,000,000.00                        , 20    

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                          (“Payee”), or order, in accordance
with the terms of that certain Second Amended and Restated Credit Agreement,
dated as of             , 2014, as from time to time in effect, by and among
Maker, KeyBank National Association, for itself and as Agent, and such other
Lenders as may be from time to time named therein (the “Credit Agreement”), to
the extent not sooner paid, on or before the Term Loan Maturity Date, the
principal sum of             Million and No/100 Dollars ($    ,000,000.00), or
such amount as may be advanced by the Payee under the Credit Agreement as a Term
Loan with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Amended and Restated Term Loan Note (this “Note”) is one of one or more
Term Loan Notes evidencing borrowings under and is entitled to the benefits and
subject to the provisions of the Credit Agreement. The principal of this Note
may be due and payable in whole or in part prior to the Term Loan Date and is
subject to mandatory prepayment in the amounts and under the circumstances set
forth in the Credit Agreement, and may be prepaid in whole or from time to time
in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

 

C-1



--------------------------------------------------------------------------------

Maker. All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note, together with other Amended and Restated Term Loan Notes as of even
date herewith, is delivered in amendment and restatement of the “Term Loan
Notes” as such term is defined in the Original Credit Agreement. This Note is
not intended to, nor shall it be construed to, constitute a novation of the
indebtedness due under the Credit Agreement or the obligations evidenced
thereby.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

CARTER/VALIDUS OPERATING PARTNERSHIP,

LP, a Delaware limited partnership

By:  

Carter Validus Mission Critical REIT, Inc., a

Maryland corporation, its general partner

  By:  

     

  Name:  

     

  Title:  

     

  (SEAL)

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

[INTENTIONALLY OMITTED]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
                    , 20    , by                     , a
                    (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.3 of the Second Amended and Restated
Credit Agreement dated as of             , 2014, as from time to time in effect
(the “Credit Agreement”), by and among Carter/Validus Operating Partnership, LP
(the “Borrower”), KeyBank National Association, for itself and as Agent, and the
other Lenders from time to time party thereto. Terms used but not defined in
this Joinder Agreement shall have the meanings defined for those terms in the
Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.3 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to the Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty and the other Loan Documents with respect to all the Obligations of the
Borrower now or hereafter incurred under the Credit Agreement and the other Loan
Documents, and a “Subsidiary Guarantor” under the Contribution Agreement.
Joining Party agrees that Joining Party is and shall be bound by, and hereby
assumes, all representations, warranties, covenants, terms, conditions, duties
and waivers applicable to a “Subsidiary Guarantor” and a “Guarantor” under the
Credit Agreement, the other Loan Documents and the Contribution Agreement.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents applicable to a “Guarantor” or “Subsidiary
Guarantor” are true and correct in all material respects as applied to Joining
Party as a Subsidiary Guarantor and a Guarantor on and as of the Effective Date
as though made on that date. As of the Effective Date, all covenants and
agreements in the Loan Documents and the Contribution Agreement of the
Subsidiary Guarantors apply to Joining Party and no Default or Event of Default
shall exist or might exist upon the Effective Date in the event that Joining
Party becomes a Subsidiary Guarantor.

 

E-1



--------------------------------------------------------------------------------

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty and the Contribution Agreement heretofore delivered to the
Agent and the Lenders shall be a joint and several obligation of Joining Party
to the same extent as if executed and delivered by Joining Party, and upon
request by Agent, will promptly become a party to the Guaranty and the
Contribution Agreement to confirm such obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
            , 201  .

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY”

                                                         , a

                                                     

By:  

     

Name:  

     

Title:  

     

  [SEAL]

 

ACKNOWLEDGED: KEYBANK NATIONAL ASSOCIATION, as Agent By:  

     

Its:  

     

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

[INTENTIONALLY OMITTED]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

[INTENTIONALLY OMITTED]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

KeyBank National Association, as Agent

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Shelly West

Ladies and Gentlemen:

Pursuant to the provisions of §2.7 of the Second Amended and Restated Credit
Agreement dated as of             , 2014 (as the same may hereafter be amended,
the “Credit Agreement”), by and among Carter/Validus Operating Partnership, LP
(the “Borrower”), KeyBank National Association for itself and as Agent, and the
other Lenders from time to time party thereto, the undersigned Borrower hereby
requests and certifies as follows:

1. Revolving Credit Loan. The undersigned Borrower hereby requests a [Revolving
Credit Loan under §2.1] [Swing Loan under §2.5] of the Credit Agreement:

Principal Amount: $            

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for Revolving Credit LIBOR Rate Loans:

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a Revolving Credit LIBOR Rate Loan following its conversion as provided in
§2.5(d), specify the Interest Period following conversion:                    ]

2. Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.

3. No Default. The undersigned chief executive officer, president, chief
financial officer or chief accounting officer of Borrower certifies on behalf of
Borrower (and not in his individual capacity) that the Borrower and the
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of the Loan requested hereby and no
Default or Event of Default has occurred and is continuing. Attached hereto is a
Unencumbered Pool Certificate setting forth a calculation of the Unencumbered
Pool Availability after giving effect to the Loan requested hereby. No
condemnation proceedings are pending or, to the undersigned’s knowledge,
threatened against any Unencumbered Pool Property.

 

H-1



--------------------------------------------------------------------------------

4. Representations True. The undersigned chief executive officer, president,
chief financial officer or chief accounting officer of the Borrower certifies,
represents and agrees on behalf of the Borrower (and not in his individual
capacity) that each of the representations and warranties made by or on behalf
of the Borrower, the Guarantors or their respective Subsidiaries, contained in
the Credit Agreement, in the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with the Credit Agreement was
true in all material respects as of the date on which it was made and, is true
in all material respects as of the date hereof and shall also be true at and as
of the Drawdown Date for the Loan requested hereby, with the same effect as if
made at and as of such Drawdown Date, except to the extent of changes resulting
from transactions permitted by the Loan Documents (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date).

5. Other Conditions. The undersigned chief executive officer, president, chief
financial officer or chief accounting officer of the Borrower certifies,
represents and agrees on behalf of the Borrower (and not in his individual
capacity) that all other conditions to the making of the Loan requested hereby
set forth in the Credit Agreement have been satisfied or waived in writing.

6. Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this
        day of             , 201  .

 

CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership By:  
Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner   By:  

 

  Name:  

 

  Title:  

 

(SEAL)

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF LETTER OF CREDIT REQUEST

[DATE]

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

 

  Re: Letter of Credit Request under Second Amended and Restated Credit

Agreement dated as of             , 2014

Ladies and Gentlemen:

Pursuant to §2.10 of the Second Amended and Restated Credit Agreement dated as
of             , 2014, by and among you, certain other Lenders and
Carter/Validus Operating Partnership, LP (the “Borrower”), as amended from time
to time (the “Credit Agreement”), we hereby request that you issue a Letter of
Credit as follows:

(i) Name and address of beneficiary:

(ii) Face amount: $            

(iii) Proposed Issuance Date:

(iv) Proposed Expiration Date:

(v) Other terms and conditions as set forth in the proposed form of Letter of
Credit attached hereto.

(vi) Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

The undersigned chief executive officer, president, chief financial officer or
chief accounting officer of the Borrower certifies on behalf of the Borrower
(and not in his individual capacity) that the Borrower is and will be in
compliance with all covenants under the Loan Documents after giving effect to
the issuance of the Letter of Credit requested hereby and no Default or Event of
Default has occurred and is continuing. Attached hereto is an Unencumbered Pool
Certificate setting forth a calculation of the Unencumbered Pool Availability
after giving effect to the Letter of Credit requested hereby. No condemnation
proceedings are pending or, to the undersigned’s knowledge, threatened against
any Unencumbered Pool Property.

 

I-1



--------------------------------------------------------------------------------

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

The undersigned chief executive officer, president, chief financial officer or
chief accounting officer of the Borrower certifies, represents and agrees on
behalf of the Borrower (and not in his individual capacity) that each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made, is true as of the date hereof and shall
also be true at and as of the proposed issuance date of the Letter of Credit
requested hereby, with the same effect as if made at and as of the proposed
issuance date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).

 

Very truly yours, CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its general partner   By:  

 

  Name:  

 

  Title:  

 

(SEAL)

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF UNENCUMBERED POOL CERTIFICATE

UNENCUMBERED POOL WORKSHEET

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF COMPLIANCE CERTIFICATE

KeyBank National Association, as Agent

1200 Abernathy Road N.E.

Suite 1550

Atlanta, Georgia 30328

Attn: Daniel Stegemoeller

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of             , 2014 (as the same may hereafter be amended, the “Credit
Agreement”) by and among Carter/Validus Operating Partnership, LP (the
“Borrower”), KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto. Terms defined in the Credit Agreement
and not otherwise defined herein are used herein as defined in the Credit
Agreement.

Pursuant to the Credit Agreement, the REIT is furnishing to you herewith (or has
most recently furnished to you) the consolidated financial statements of the
REIT for the fiscal period ended                     (the “Balance Sheet Date”).
Such financial statements have been prepared in accordance with GAAP and present
fairly the consolidated financial position of the REIT at the date thereof and
the results of its operations for the periods covered thereby.

This certificate is submitted in compliance with requirements of §7.4(c), §10.12
or §11.3 of the Credit Agreement. If this certificate is provided under a
provision other than §7.4(c), the calculations provided below are made using the
consolidated financial statements of the REIT as of the Balance Sheet Date
adjusted in the best good faith estimate of the REIT to give effect to the
making of a Loan, issuance of a Letter of Credit, acquisition or disposition of
property or other event that occasions the preparation of this certificate; and
the nature of such event and the estimate of the REIT of its effects are set
forth in reasonable detail in an attachment hereto. The undersigned officer is
the chief financial officer or chief accounting officer of the REIT.

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate on behalf of the Borrower (and not in his individual capacity) this
        day of             , 201  .

 

CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership By:  

 

Name:  

 

Title:  

 

 

K-2



--------------------------------------------------------------------------------

APPENDIX TO COMPLIANCE CERTIFICATE

 

K-3



--------------------------------------------------------------------------------

WORKSHEET

GROSS ASSET VALUE*

 

K-4



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                    , by and between                     (“Assignor”), and
                    (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Second Amended and Restated Credit
Agreement, dated             , 2014, as, by and among CARTER/VALIDUS OPERATING
PARTNERSHIP, LP, a Delaware limited partnership (“Borrower”), the other lenders
that are or may become a party thereto, and KEYBANK NATIONAL ASSOCIATION,
individually and as Agent (as amended from time to time, the “Credit
Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions. Terms defined in the Credit Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the
Credit Agreement.

2. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its [Revolving Credit] [Term Loan] Note in the
amount of $            representing a $            [Revolving Credit] [Term
Loan] Commitment, and a                     percent (            %) [Revolving
Credit] [Term Loan] Commitment Percentage, and a corresponding interest in and
to all of the other rights and obligations under the Credit Agreement and the
other Loan Documents relating thereto (the assigned interests being hereinafter
referred to as the “Assigned Interests”), including Assignor’s share of all
outstanding [Revolving Credit] [Term] Loans with respect to the Assigned
Interests and the right to receive interest and principal on and all other fees
and amounts with respect to the Assigned Interests, all from and after the
Assignment Date, all as if Assignee were an original Lender under and signatory
to the Credit Agreement having a [Revolving Credit] [Term Loan] Commitment
Percentage equal to the amount of the respective Assigned Interests.

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Credit Agreement, which

 

L-1



--------------------------------------------------------------------------------

obligations shall include, but shall not be limited to, the obligation to make
[Revolving Credit] [Term] Loans to the Borrower with respect to the Assigned
Interests and to indemnify the Agent as provided therein (such obligations,
together with all other obligations set forth in the Credit Agreement and the
other Loan Documents are hereinafter collectively referred to as the “Assigned
Obligations”). Assignor shall have no further duties or obligations with respect
to, and shall have no further interest in, the Assigned Obligations or the
Assigned Interests.

3. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s [Revolving Credit] [Term Loan] Note is
$            and the aggregate outstanding principal balance of the [Revolving
Credit] [Term] Loans made by it equals $            , and (iii) that it has
forwarded to the Agent the [Revolving Credit] [Term Loan] Note held by Assignor.
Assignor makes no representation or warranty, express or implied, and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness or sufficiency of any Loan Document or any
other instrument or document furnished pursuant thereto or in connection with
the Loan, the collectability of the Loans, the continued solvency of the
Borrower or the continued existence, sufficiency or value of any assets of the
Borrower which may be realized upon for the repayment of the Loans, or the
performance or observance by the Borrower of any of its obligations under the
Loan Documents to which it is a party or any other instrument or document
delivered or executed pursuant thereto or in connection with the Loan; other
than that it is the legal and beneficial owner of, or has the right to assign,
the interests being assigned by it hereunder and that such interests are free
and clear of any adverse claim.

(b) Assignor requests that the Agent obtain replacement Revolving Credit Notes
or Term Loan Notes, as applicable, for each of Assignor and Assignee as provided
in the Credit Agreement.

4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantor and the value of the assets
of the Borrower and the Guarantor, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the

 

L-2



--------------------------------------------------------------------------------

obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (f) represents and warrants that Assignee does not
control, is not controlled by, is not under common control with and is otherwise
free from influence or control by, the Borrower or REIT and is not a Defaulting
Lender or Affiliate of a Defaulting Lender, (g) represents and warrants that if
Assignee is not incorporated under the laws of the United States of America or
any State, it has on or prior to the date hereof delivered to Borrower and Agent
certification as to its exemption (or lack thereof) from deduction or
withholding of any United States federal income taxes and (h) if Assignee is an
assignee of any portion of the Revolving Credit Notes or the Term Loan Notes,
Assignee has a net worth as of the date hereof of not less than $100,000,000.00
unless waived in writing by Borrower and Agent as required by the Credit
Agreement. Assignee agrees that Borrower may rely on the representation
contained in Section 4(h).

5. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $            representing the aggregate
principal amount outstanding of the [Revolving Credit] [Term] Loans owing to
Assignor under the Loan Agreement and the other Loan Documents with respect to
the Assigned Interests.

6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Credit Agreement.

7. Effectiveness.

(a) The effective date for this Agreement shall be                     (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Credit Agreement and, to the extent of the
Assigned Interests, have the rights and obligations of a Lender thereunder, and
(ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Credit Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

 

L-3



--------------------------------------------------------------------------------

8. Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Notice Address:  

 

    

 

    

 

    

 

     Attn:  

 

     Facsimile:    Domestic Lending Office:   Same as above   
Eurodollar Lending Office:   Same as above   

9. Payment Instructions. All payments to Assignee under the Credit Agreement
shall be made as provided in the Credit Agreement in accordance with the
separate instructions delivered to Agent.

10. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

11. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

13. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Credit
Agreement.

[signatures on following page]

 

L-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE: By:  

 

Title:   ASSIGNOR: By:  

 

Title:  

 

RECEIPT ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO BY:
KEYBANK NATIONAL ASSOCIATION, as Agent By:  

 

Title:   CONSENTED TO BY:1 CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware
limited partnership By:   Carter Validus Mission Critical REIT,Inc., a Maryland
corporation, its general partner   By:  

 

  Name:  

 

  Title:  

 

  (SEAL)

 

 

1  Insert to extent required by Credit Agreement.

 

L-5



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF LETTER OF CREDIT APPLICATION

[See Attached]

 

M-1



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

REVOLVING CREDIT LOAN

 

Name and Address

   Revolving Credit
Commitment      Revolving Credit
Commitment Percentage  

KeyBank National Association

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attention: Daniel Stegemoeller

Telephone: 770-510-2102

Facsimile: 770-510-2195

   $ 39,725,000.00         13.698275862 % 

LIBOR Lending Office

Same as Above

     

Capital One, National Association

4445 Willard Ave, 6th Floor

Chevy Chase, Maryland 20815

Attn: Nathan Brenneman

Telecopy Number: 301-280-0299

Telephone Number: 301-280-0215

   $ 39,725,000.00         13.698275862 % 

LIBOR Lending Office

Same as Above

     

Bank of America, N.A.

One Bank of America Plaza

421 Fayetteville Street, Suite 1706

Raleigh, North Carolina 27601

Attn: Patricia H. Gardenhire

Telephone: 919-829-6683

Facsimile: 919-829-6713

   $ 39,725,000.00         13.698275862 % 

LIBOR Lending Office

Same as Above

     

SunTrust Bank

8330 Boone Boulevard, Suite 800

Vienna, Virginia 22812

Attn: Nancy B. Richards

Telephone: 703-442-1557

Facsimile: 703-442-1570

   $ 39,725,000.00         13.698275862 % 

 

Schedule 1.1 - Page 1



--------------------------------------------------------------------------------

Name and Address

   Revolving Credit
Commitment      Revolving Credit
Commitment Percentage  

LIBOR Lending Office

Same as Above

     

RBS Citizens, N.A.

1215 Superior Avenue

Cleveland, Ohio 44114

Attn: Brad Bindas

Telephone: 216-277-0507

Facsimile: 216-277-7577

   $ 31,800,000.00         10.965517241 % 

LIBOR Lending Office

Same as Above

     

Cadence Bank, N.A.

102 Woodmont Boulevard, Suite 243

Nashville, Tennessee 37205

Attn: Andrew Warfield

Telephone: 615-345-0208

Facsimile:                     

   $ 23,850,000.00         8.224137931 % 

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: Virgie Johnson

Telephone: 205-868-4840

Facsimile: 205-868-4749

   $ 23,850,000.00         8.224137931 % 

LIBOR Lending Office

Same as Above

     

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attention: Rob Delph

Telephone: 214-932-6607

Facsimile: 214-932-6864

   $ 23,850,000.00         8.224137931 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 - Page 2



--------------------------------------------------------------------------------

Name and Address

   Revolving Credit
Commitment      Revolving Credit
Commitment Percentage  

Eastern Bank

605 Broadway, LF-24

Saugus, Massachusetts 01906

Attn: Jared H. Ward

Telephone: 781-581-4261

Facsimile: 781-581-4225

   $ 11,900,000.00         4.103448276 % 

LIBOR Lending Office

Same as Above

     

United Community Bank

40 W. Broad St. Suite 510

Greenville, South Carolina 29601

Attn: Charles D. Chamberlain

   $ 11,900,000.00         4.103448276 % 

LIBOR Lending Office

Same as Above

     

American Momentum Bank

One Momentum Boulevard

College Station, Texas 77845

Attn: Teresa Eoff

Telephone: 979-599-9374

Facsimile: 979-599-5019

   $ 3,950,000.00         1.362068966 % 

LIBOR Lending Office

Same as Above

     

TOTAL

   $ 290,000,000.00         100.0 % 

 

Schedule 1.1 - Page 3



--------------------------------------------------------------------------------

TERM LOAN

 

Name and Address

   Term Loan
Commitment      Term Loan
Commitment Percentage  

KeyBank National Association

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attention: Daniel Stegemoeller

Telephone: 770-510-2102

Facsimile: 770-510-2195

   $ 10,275,000.00         13.70 % 

LIBOR Lending Office

Same as Above

     

Capital One, National Association

4445 Willard Ave, 6th Floor

Chevy Chase, Maryland 20815

Attn: Nathan Brenneman

Telecopy Number: 301-280-0299

Telephone Number: 301-280-0215

   $ 10,275,000.00         13.70 % 

LIBOR Lending Office

Same as Above

     

Bank of America, N.A.

One Bank of America Plaza

421 Fayetteville Street, Suite 1706

Raleigh, North Carolina 27601

Attn: Patricia H. Gardenhire

Telephone: 919-829-6683

Facsimile: 919-829-6713

   $ 10,275,000.00         13.70 % 

LIBOR Lending Office

Same as Above

     

SunTrust Bank

8330 Boone Boulevard, Suite 800

Vienna, Virginia 22812

Attn: Nancy B. Richards

Telephone: 703-442-1557

Facsimile: 703-442-1570

   $ 10,275,000.00         13.70 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 - Page 4



--------------------------------------------------------------------------------

Name and Address

   Term Loan
Commitment      Term Loan
Commitment Percentage  

RBS Citizens, N.A.

1215 Superior Avenue

Cleveland, OH 44114

Attn: Brad Bindas

Telephone: 216-277-0507

Facsimile: 216-277-7577

   $ 8,200,000.00         10.933333333 % 

LIBOR Lending Office

Same as Above

     

Cadence Bank

102 Woodmont Boulevard, Suite 243

Nashville, Tennessee 37205

Attn: Andrew Warfield

Telephone: 615-345-0208

Facsimile:                     

   $ 6,150,000.00         8.20 % 

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: Virgie Johnson

Telephone: 205-868-4840

Facsimile: 205-868-4749

   $ 6,150,000.00         8.20 % 

LIBOR Lending Office

Same as Above

     

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attention: Rob Delph

Telephone: 214-932-6607

Facsimile: 214-932-6864

   $ 6,150,000.00         8.20 % 

LIBOR Lending Office

Same as Above

     

Eastern Bank

605 Broadway, LF-24

Saugus, Massachusetts 01906

   $ 3,100,000.00         4.133333333 % 

 

Schedule 1.1 - Page 5



--------------------------------------------------------------------------------

Name and Address

   Term Loan
Commitment      Term Loan
Commitment Percentage  

Attn: Jared H. Ward

Telephone: 781-581-4261

Facsimile: 781-581-4225

     

LIBOR Lending Office

Same as Above

     

United Community Bank

40 W. Broad St. Suite 510

Greenville, South Carolina 29601

Attn: Charles D. Chamberlain

   $ 3,100,000.00         4.133333333 % 

LIBOR Lending Office

Same as Above

     

American Momentum Bank

One Momentum Boulevard

College Station, Texas 77845

Attn: Teresa Eoff

Telephone: 979-599-9374

Facsimile: 979-599-5019

   $ 1,050,000.00         1.40 % 

LIBOR Lending Office

Same as Above

     

TOTAL

   $ 75,000,000.00         100.0 % 

 

Schedule 1.1 - Page 6



--------------------------------------------------------------------------------

TOTAL COMMITMENTS

 

Name and Address

   Total Commitment      Total
Commitment Percentage  

KeyBank National Association

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attention: Daniel Stegemoeller

Telephone: 770-510-2102

Facsimile: 770-510-2195

   $ 50,000,000.00         13.698630137 % 

LIBOR Lending Office

Same as Above

     

Capital One, National Association

4445 Willard Ave, 6th Floor

Chevy Chase, Maryland 20815

Attn: Nathan Brenneman

Telecopy Number: 301-280-0299

Telephone Number: 301-280-0215

   $ 50,000,000.00         13.698630137 % 

LIBOR Lending Office

Same as Above

     

Bank of America, N.A.

One Bank of America Plaza

421 Fayetteville Street, Suite 1706

Raleigh, North Carolina 27601

Attn: Patricia H. Gardenhire

Telephone: 919-829-6683

Facsimile: 919-829-6713

   $ 50,000,000.00         13.698630137 % 

LIBOR Lending Office

Same as Above

     

SunTrust Bank

8330 Boone Boulevard, Suite 800

Vienna, Virginia 22812

Attn: Nancy B. Richards

Telephone: 703-442-1557

Facsimile: 703-442-1570

   $ 50,000,000.00         13.698630137 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 - Page 7



--------------------------------------------------------------------------------

Name and Address

   Total Commitment      Total
Commitment Percentage  

RBS Citizens, N.A.

1215 Superior Avenue

Cleveland, OH 44114

Attn: Brad Bindas

Telephone: 216-277-0507

Facsimile: 216-277-7577

   $ 40,000,000.00         10.958904110 % 

LIBOR Lending Office

Same as Above

     

Cadence Bank

102 Woodmont Boulevard, Suite 243

Nashville, Tennessee 37205

Attn: Andrew Warfield

Telephone: 615-345-0208

Facsimile:                     

   $ 30,000,000.00         8.219178082 % 

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: Virgie Johnson

Telephone: 205-868-4840

Facsimile: 205-868-4749

   $ 30,000,000.00         8.219178082 % 

LIBOR Lending Office

Same as Above

     

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attention: Rob Delph

Telephone: 214-932-6607

Facsimile: 214-932-6864

   $ 30,000,000.00         8.219178002 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 - Page 8



--------------------------------------------------------------------------------

Name and Address

   Total Commitment      Total
Commitment Percentage  

Eastern Bank

605 Broadway, LF-24

Saugus, Massachusetts 01906

Attn: Jared H. Ward

Telephone: 781-581-4261

Facsimile: 781-581-4225

   $ 15,000,000.00         4.109589041 % 

LIBOR Lending Office

Same as Above

     

United Community Bank

40 W. Broad St. Suite 510

Greenville, South Carolina 29601

Attn: Charles D. Chamberlain

   $ 15,000,000.00         4.109589041 % 

LIBOR Lending Office

Same as Above

     

American Momentum Bank

One Momentum Boulevard

College Station, Texas 77845

Attn: Teresa Eoff

Telephone: 979-599-9374

Facsimile: 979-599-5019

   $ 5,000,000.00         1.369863014 % 

LIBOR Lending Office

Same as Above

     

TOTAL

   $ 365,000,000.00         100.0 % 

 

Schedule 1.1 - Page 9



--------------------------------------------------------------------------------

SCHEDULE 1.2

SUBSIDIARY GUARANTORS

 

1. HC – 2501 W William Cannon Dr LLC

 

2. DC-19675 W. Ten Mile, LLC

 

3. DC-1221 Coit Road, LLC

 

4. DC-5000 Bowen Road, LLC

 

5. HC-8451 Pearl Street, LLC

 

6. HC-3873 N. Parkview Drive, LLC

 

7. DC-2 Christie Heights, LLC

 

8. HC-2257 Karisa Drive, LLC

 

9. HC-239 S. Mountain Boulevard, LP

 

10. HC-239 S. Mountain Boulevard Management, LLC

 

11. DC-15 Shattuck Road, LLC

 

12. DC-5150 McCrimmon Parkway, LLC

 

13. HC-1940 Town Park Boulevard, LLC

 

14. Green Medical Investors, LLLP

 

15. HC-1946 Town Park Boulevard, LLC

 

16. Green Wellness Investors, LLLP

 

17. HC-17322 Red Oak Drive, LLC

 

18. DC-N15W24250 Riverwood Drive, LLC

 

19. HC-10323 State Highway 151, LLC

 

20. HC-5101 Medical Drive, LLC

 

21. HC-5330 N. Loop 1604 West, LLC

 

22. HC-3436 Masonic Drive, LLC

 

23. HC-42570 South Airport Road, LLC

 

24. DC-1805 Center Park Drive, LLC

 

Schedule 1.2 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.3

INITIAL UNENCUMBERED POOL PROPERTIES

 

1. Stonegate Center: 2501 W. William Cannon Dr., Buildings 3, 4 and 5, Austin,
Texas

 

2. Level III Data Center: 19675 W. Ten Mile Road, Southfield, Michigan

 

3. Atos Data Center: 5000 South Bowen Road, Arlington, Texas

 

4. Internap Data Center: 1221 Coit Road, Plano, Texas

 

5. Vibra Denver Hospital: 8451 Pearl Street, Thornton, Colorado

 

6. Physicians Specialty Hospital: 3873 N. Parkview Drive, Fayetteville, Arkansas

 

7. Infocrossing Data Center: 2 Christie Heights Street, Leonia, New Jersey

 

8. Fressenius Medical Care: 2257 Karisa Drive, Goshen, Indiana

 

9. Wilkes Barre General Hospital: 239 S. Mountain Boulevard, Mountain Top,
Pennsylvania

 

10. Shattuck Road Data Center: 15 Shattuck Road, Andover, Massachusetts

 

11. McCrimmon Parkway Data Center: 5150 McCrimmon Parkway, Morrisville, North
Carolina

 

12. Akron General Hospital: 1946 Town Park Boulevard, Green, Ohio

 

13. Akron Medical Office Building: 1940 Town Park Boulevard, Green, Ohio

 

14. Tenet Surgery Center: 17322 Red Oak Drive, Houston, Texas

 

15. AT&T Data Center: N15W24250 Riverwood Drive, Waukesha, Wisconsin

 

16. Warm Springs Rehabilitation Hospital: 10323 State Highway 151, San Antonio,
Texas

 

17. Warm Springs Rehabilitation Hospital: 5101 Medical Drive, San Antonio, Texas

 

18. Victory Medical Center: 5330 North Loop 1604 West, San Antonio, Texas

 

19. Christus Cabrini Hospital: 3436 Masonic Drive, Alexandria, Louisiana

 

20. Cypress Pointe Hospital: 52570 South Airport Road, Hammond, Louisiana

 

21. Windstream Data Center: 1805 Center Park Drive, Charlotte, North Carolina

 

Schedule 1.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 4.3

ACCOUNTS

 

1) KeyBank Operating Account

Carter/Validus Operating Partnership, LP

Account Number: XXXXXX4032

Routing Number: 041001039

 

Schedule 4.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.3

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

With respect to any parcel of Real Estate of the Borrower or a Subsidiary
Guarantor proposed to be included in the Unencumbered Pool, each of the
following:

(a) Description of Property. A narrative description of the Real Estate, the
improvements thereon and the tenants and Leases relating to such Real Estate.

(b) Authority Documents. Such organizational and formation documents of such
Subsidiary Guarantor as the Agent shall in good faith require.

(c) Enforceability Opinion. If required by the Agent, the favorable legal
opinion of counsel to Borrower or such Subsidiary Guarantor, from counsel
reasonably acceptable to the Agent and qualified to practice in the State in
which such Real Estate is located, addressed to the Lenders and the Agent
covering the enforceability of the Joinder Agreement and such other matters as
the Agent shall reasonably request.

(d) UCC Certification. A certification from a title insurance company approved
by Agent and Borrower, records search firm, or counsel satisfactory to the Agent
that a search of the appropriate public records disclosed no conditional sales
contracts, security agreements, chattel mortgages, leases of personalty,
financing statements or title retention agreements which affect any property,
rights or interests of the Borrower or such Subsidiary Guarantor relating to
such Real Estate except to the extent that the same are discharged and removed
prior to or simultaneously with the inclusion of the Real Estate in the
Unencumbered Pool.

(e) Leases. True copies of all Leases relating to such Real Estate together with
Lease Summaries for all such Leases if available, and a Rent Roll for such Real
Estate certified by the Borrower or Subsidiary Guarantor as accurate and
complete as of a recent date, each of which shall be in form and substance
reasonably satisfactory to the Agent.

(f) Appraisal. An Appraisal of such Real Estate, in form and substance
satisfactory to the Agent and dated not more than ninety (90) days prior to the
inclusion of such Real Estate in the Unencumbered Pool.

(g) Operating Statements. Operating statements for such Real Estate in the form
of such statements delivered to the Lenders under §7.4(e) covering each of the
four fiscal quarters ending immediately prior to the addition of such Real
Estate to the Unencumbered Pool, to the extent available.

(h) EBITDAR Information. Financial information from each tenant of a
Unencumbered Pool Property required by Agent to determine compliance with the
requirements contained in paragraphs (g) and (h) of the definition of “Eligible
Real Estate”.

 

Schedule 5.3 – Page 1



--------------------------------------------------------------------------------

(i) Subsidiary Guarantor Documents. With respect to Real Estate owned by a
Subsidiary, the Joinder Agreement and such other documents, instruments,
reports, assurances, or opinions as the Agent may reasonably require.

(j) Additional Documents. Such other agreements, documents, certificates,
reports or assurances as the Agent may reasonably require.

 

Schedule 5.3 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 6.3

TITLE TO PROPERTIES

None.

 

Schedule 6.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.5

NO MATERIAL CHANGES

None.

 

Schedule 6.5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.6

TRADEMARKS, TRADENAMES

None.

 

Schedule 6.6 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.7

PENDING LITIGATION

[TO BE UPDATED]

 

Schedule 6.7 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.10

TAX STATUS

None.

 

Schedule 6.10 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.15

CERTAIN TRANSACTIONS

None.

 

Schedule 6.15 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20

ENVIRONMENTAL RELEASES

See Attached.

 

Schedule 6.20 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(a)

SUBSIDIARIES OF REIT

See Attached.

 

Schedule 6.21(a) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(b)

UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

None.

 

Schedule 6.21(b) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.22

EXCEPTIONS TO RENT ROLL

None.

 

Schedule 6.22 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.23

PROPERTY

None.

 

Schedule 6.23 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.25

MATERIAL LOAN AGREEMENTS

 

Property

  

Borrower Entity

  

Lender

   Original Loan
Amount   Richardson Data Center    DC-3300 Essex, LLC    Goldman Sachs    $
16,000,000    180 Peachtree Data Center    DC-180 Peachtree, LLC    German
American Capital Corporation    $ 55,000,000    St. Louis Surgical Center   
HC-760 Office Parkway, LLC    American Momentum Bank    $ 6,375,000   
Northwoods Data Center    DC-2775 Northwoods Parkway, LLC    American Family
Life Insurance Company    $ 3,300,000    HPI Integrated Medical Facility   
HC-14024 Quail Pointe Drive, LLC    American Momentum Bank    $ 6,028,100   
Baylor Medical Center    HC-2727 E. Lemmon Avenue, LLC    Texas Capital Bank   
$ 20,750,000    Vibra New Bedford Hospital    HC-8451 Pearl Street, LLC   
Capital One    $ 16,850,000    Philadelphia Data Center    DC-2000 Kubach Road,
LLC    German American Capital Corporation    $ 34,000,000    Grapevine Hospital
   HC-4201 William D. Tate Avenue, LLC    Premier Bank    $ 14,000,000    Valley
Baptist    HC-3001 North Augusta Drive (Valley Baptist)    American Momentum
Bank    $ 6,320,000    AT&T Tennessee Data Center (1)    DC-402 Franklin Rd.
(AT&T Brentwood)    Bank of America    $ 27,305,000    AT&T California Data
Center (2)    DC-7337 Trade Street (AT&T San Diego)    Bank of America, Cadence
Bank, Suntrust Bank    $ 37,000,000    Lubbock Heart Hospital    HC-4810 N Loop
289 (Lubbock Heart Hospital)    Texas Capital, City Bank Texas    $ 20,466,000
   Walnut Hill Medical Center    HC-7502 Greenville Avenue (Walnut Hill)   
Capital One, Premier Bank    $ 34,000,000   

 

(1) Additional $27,305,000 available as additional draw

(2) Addition $37,000,000 available as additional draw

 

Schedule 6.34 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.34

SERVICE GUARANTEES

None.

 

Schedule 6.15 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 6.35

HEALTHCARE

None.

 

Schedule 6.35 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 9

EXAMPLE OF DEBT SERVICE COVERAGE AMOUNT CALCULATION

See Attached.

 

Schedule 9 – Page 1



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A    FORM OF REVOLVING CREDIT NOTE Exhibit B    FORM OF SWING LOAN NOTE
Exhibit C    FORM OF TERM LOAN NOTE Exhibit D    INTENTIONALLY OMITTED Exhibit E
   FORM OF JOINDER AGREEMENT Exhibit F    INTENTIONALLY OMITTED Exhibit G   
INTENTIONALLY OMITTED Exhibit H    FORM OF REQUEST FOR REVOLVING CREDIT LOAN
Exhibit I    FORM OF LETTER OF CREDIT REQUEST Exhibit J    FORM OF UNENCUMBERED
POOL CERTIFICATE Exhibit K    FORM OF COMPLIANCE CERTIFICATE Exhibit L    FORM
OF ASSIGNMENT AND ACCEPTANCE AGREEMENT Exhibit M    FORM OF LETTER OF CREDIT
APPLICATION Schedule 1.1    LENDERS AND COMMITMENTS Schedule 1.2    SUBSIDIARY
GUARANTORS Schedule 1.3    INITIAL UNENCUMBERED POOL PROPERTIES Schedule 4.3   
ACCOUNTS Schedule 5.3    ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS Schedule
6.3    TITLE TO PROPERTIES Schedule 6.5    NO MATERIAL CHANGES Schedule 6.6   
TRADEMARKS, TRADENAMES Schedule 6.7    PENDING LITIGATION Schedule 6.10    TAX
STATUS

 

i



--------------------------------------------------------------------------------

Schedule 6.15   CERTAIN TRANSACTIONS Schedule 6.20   ENVIRONMENTAL RELEASES
Schedule 6.21(a)   SUBSIDIARIES OF REIT Schedule 6.21(b)   UNCONSOLIDATED
AFFILIATES REIT AND ITS SUBSIDIARIES Schedule 6.22   EXCEPTIONS TO RENT ROLL
Schedule 6.23   PROPERTY Schedule 6.25   MATERIAL LOAN AGREEMENTS Schedule 6.34
  SERVICE GUARANTEES Schedule 6.35   HEALTHCARE Schedule 9   EXAMPLE OF DEBT
SERVICE COVERAGE AMOUNT CALCULATION

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENT

 

          Page   §1.    DEFINITIONS AND RULES OF INTERPRETATION      1      
§1.1    Definitions      1       §1.2    Rules of Interpretation      35    §2.
   THE CREDIT FACILITY      36       §2.1    Revolving Credit Loans      36   
   §2.2    Commitment to Lend Term Loan      37       §2.3    Facility Unused
Fee      38       §2.4    Reduction and Termination of the Revolving Credit
Commitments      38       §2.5    Swing Loan Commitment      39       §2.6   
Interest on Loans      41       §2.7    Requests for Revolving Credit Loans     
42       §2.8    Funds for Loans      42       §2.9    Use of Proceeds      43
      §2.10    Letters of Credit      43       §2.11    Increase in Total
Commitment      47       §2.12    Extension of Revolving Credit Maturity Date
and/or Term Loan Maturity Date      50       §2.13    Defaulting Lenders      51
   §3.    REPAYMENT OF THE LOANS      54       §3.1    Stated Maturity      54
      §3.2    Mandatory Prepayments      54       §3.3    Optional Prepayments
     55       §3.4    Partial Prepayments      55       §3.5    Effect of
Prepayments      55    §4.    CERTAIN GENERAL PROVISIONS      56       §4.1   
Conversion Options      56       §4.2    Fees      56       §4.3    Funds for
Payments      57       §4.4    Computations      59       §4.5    Suspension of
LIBOR Rate Loans      59       §4.6    Illegality      59   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      §4.7    Additional Interest      60       §4.8   
Additional Costs, Etc.      60       §4.9    Capital Adequacy      61      
§4.10    Breakage Costs      62       §4.11    Default Interest; Late Charge   
  62       §4.12    Certificate      62       §4.13    Limitation on Interest   
  62       §4.14    Certain Provisions Relating to Increased Costs      63   
§5.    UNENCUMBERED POOL      63       §5.1    Unsecured Obligations      63   
   §5.2    Appraisals      63       §5.3    Initial Unencumbered Pool      64   
   §5.4    Additional Guarantors      64       §5.5    Release of a Subsidiary
Guarantor      65    §6.    REPRESENTATIONS AND WARRANTIES      65       §6.1   
Corporate Authority, Etc.      65       §6.2    Governmental Approvals      66
      §6.3    Title to Properties      66       §6.4    Financial Statements   
  66       §6.5    No Material Changes      67       §6.6    Franchises,
Patents, Copyrights, Etc.      67       §6.7    Litigation      67       §6.8   
No Material Adverse Contracts, Etc.      68       §6.9    Compliance with Other
Instruments, Laws, Etc.      68       §6.10    Tax Status      68       §6.11   
No Event of Default      68       §6.12    Investment Company Act      68      
§6.13    Intentionally Omitted      68       §6.14    Intentionally Omitted     
69       §6.15    Certain Transactions      69       §6.16    Employee Benefit
Plans      69   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      §6.17    Disclosure      69       §6.18    Place of
Business      70       §6.19    Regulations T, U and X      70       §6.20   
Environmental Compliance      70       §6.21    Subsidiaries; Organizational
Structure      72       §6.22    Leases      72       §6.23    Property      72
      §6.24    Brokers      73       §6.25    Other Debt      73       §6.26   
Solvency      73       §6.27    No Bankruptcy Filing      73       §6.28    No
Fraudulent Intent      73       §6.29    Transaction in Best Interests of
Borrower and Guarantors; Consideration      74       §6.30    Contribution
Agreement      74       §6.31    Representations and Warranties of Guarantors   
  74       §6.32    OFAC      74       §6.33    Ground Lease      74       §6.34
   Service Guarantees      75       §6.35    Healthcare Representations      76
      §6.36    Intellectual Property      77       §6.37    Labor Matters     
77       §6.38    Unencumbered Pool Properties      77    §7.    AFFIRMATIVE
COVENANTS      77       §7.1    Punctual Payment      77       §7.2   
Maintenance of Office      77       §7.3    Records and Accounts      78      
§7.4    Financial Statements, Certificates and Information      78       §7.5   
Notices      81       §7.6    Existence; Maintenance of Properties      83      
§7.7    Insurance; Condemnation      83       §7.8    Taxes; Liens      83   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      §7.9    Inspection of Properties and Books      84   
   §7.10    Compliance with Laws, Contracts, Licenses, and Permits      84      
§7.11    Further Assurances      85       §7.12    Intentionally Omitted      85
      §7.13    Intentionally Omitted      85       §7.14    Business Operations
     85       §7.15    Healthcare Laws and Covenants      85       §7.16   
Unencumbered Pool Properties      87       §7.17    Ownership of Real Estate   
  89       §7.18    Distributions of Income to Borrower      89       §7.19   
Plan Assets      90       §7.20    Power Generators      90       §7.21   
Limiting Agreements      90       §7.22    More Restrictive Agreements      90
      §7.23    Material Contracts      91    §8.    NEGATIVE COVENANTS      91
      §8.1    Restrictions on Indebtedness      91       §8.2    Restrictions on
Liens, Etc.      92       §8.3    Restrictions on Investments      94       §8.4
   Merger, Consolidation      95       §8.5    Sale and Leaseback      95      
§8.6    Compliance with Environmental Laws      95       §8.7    Distributions
     97       §8.8    Asset Sales      97       §8.9    Restriction on
Prepayment of Indebtedness      98       §8.10    [Intentionally Omitted]     
98       §8.11    Derivatives Contracts      98       §8.12    Transactions with
Affiliates      98       §8.13    Equity Pledges      98       §8.14    Leasing
Activities      99       §8.15    Fees      99   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      §8.16    Changes to Organizational Documents      99   
   §8.17    Burdensome Agreements      99    §9.    FINANCIAL COVENANTS      99
      §9.1    Unencumbered Pool Availability      99       §9.2    Consolidated
Total Indebtedness to Gross Asset Value      99       §9.3    Adjusted
Consolidated EBITDA to Consolidated Fixed Charges      99       §9.4    Minimum
Consolidated Tangible Net Worth      100       §9.5    Remaining Lease Term     
100       §9.6    Minimum Property Requirement      100    §10.    CLOSING
CONDITIONS      100       §10.1    Loan Documents      100       §10.2   
Certified Copies of Organizational Documents      100       §10.3    Resolutions
     100       §10.4    Incumbency Certificate; Authorized Signers      101   
   §10.5    Opinion of Counsel      101       §10.6    Payment of Fees      101
      §10.7    [Intentionally Omitted]      101       §10.8    Performance; No
Default      101       §10.9    Representations and Warranties      101      
§10.10    Proceedings and Documents      101       §10.11    Eligible Real
Estate Qualification Documents      101       §10.12    Compliance Certificate
and Unencumbered Pool Certificate      101       §10.13    Appraisals      102
      §10.14    Consents      102       §10.15    Contribution Agreement     
102       §10.16    Subordination of Advisory Agreement      102       §10.17   
Other      102    §11.    CONDITIONS TO ALL BORROWINGS      102       §11.1   
Prior Conditions Satisfied      102       §11.2    Representations True; No
Default      102       §11.3    Borrowing Documents      102   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page   §12.    EVENTS OF DEFAULT; ACCELERATION; ETC.      103   
   §12.1    Events of Default and Acceleration      103       §12.2    Certain
Cure Periods; Limitation of Cure Periods      106       §12.3    Termination of
Commitments      107       §12.4    Remedies      107       §12.5   
Distribution of Proceeds      107       §12.6    Collateral Account      108   
§13.    SETOFF      109    §14.    THE AGENT      110       §14.1   
Authorization      110       §14.2    Employees and Agents      110       §14.3
   No Liability      110       §14.4    No Representations      111       §14.5
   Payments      111       §14.6    Holders of Notes      112       §14.7   
Indemnity      112       §14.8    Agent as Lender      112       §14.9   
Resignation      112       §14.10    Duties in the Case of Enforcement      113
      §14.11    Bankruptcy      114       §14.12    [Intentionally Omitted]     
114       §14.13    Reliance by Agent      114       §14.14    Approvals     
114       §14.15    Borrower Not Beneficiary      115       §14.16    Reliance
on Hedge Provider      115       §14.17    Release of Collateral      115   
§15.    EXPENSES      115    §16.    INDEMNIFICATION      116    §17.   
SURVIVAL OF COVENANTS, ETC.      117    §18.    ASSIGNMENT AND PARTICIPATION   
  117       §18.1    Conditions to Assignment by Lenders      117   

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      §18.2    Register      118       §18.3    New Notes   
  118       §18.4    Participations      119       §18.5    Pledge by Lender   
  119       §18.6    No Assignment by Borrower      119       §18.7   
Disclosure      119       §18.8    Mandatory Assignment      120       §18.9   
Amendments to Loan Documents      121       §18.10    Titled Agents      121   
§19.    NOTICES      121    §20.    RELATIONSHIP      123    §21.    GOVERNING
LAW; CONSENT TO JURISDICTION AND SERVICE      123    §22.    HEADINGS      123
   §23.    COUNTERPARTS      123    §24.    ENTIRE AGREEMENT, ETC.      124   
§25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS      124    §26.   
DEALINGS WITH THE BORROWER      124    §27.    CONSENTS, AMENDMENTS, WAIVERS,
ETC.      125    §28.    SEVERABILITY      126    §29.    TIME OF THE ESSENCE   
  126    §30.    NO UNWRITTEN AGREEMENTS      126    §31.    REPLACEMENT NOTES
     126    §32.    NO THIRD PARTIES BENEFITED      126    §33.    PATRIOT ACT
     127   

 

vii